Exhibit 10.1

 
 

--------------------------------------------------------------------------------

 



 
THE CONNECTICUT WATER COMPANY
 
 


 
 
EMPLOYEES’ RETIREMENT PLAN
 
 


 
 
Amended and Restated as of
 
 


 
 
January 1, 2010
 
 


 
 
(except as otherwise indicated herein)
 
 


 
 


 
 


 



 
 

--------------------------------------------------------------------------------

 



 
AMENDMENT AND RESTATEMENT OF
 
 
THE CONNECTICUT WATER COMPANY
 
 
EMPLOYEES’ RETIREMENT PLAN
 
 
THE CONNECTICUT WATER COMPANY, a corporation organized and existing under the
laws of the State of Connecticut, with its principal place of business at
Clinton, Connecticut, pursuant to Section 13.1 of The Connecticut Water Company
Employees’ Retirement Plan and Trust, as amended and restated as of January 1,
1997, except as otherwise indicated, as amended, does hereby amend and restate
said Plan in its entirety, effective as of January 1, 2010, except as otherwise
indicated herein, as follows:

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
ARTICLE I                                INTRODUCTION
ARTICLE II                               DEFINITIONS
ARTICLE III                              PARTICIPATION
ARTICLE IV                              NORMAL RETIREMENT
ARTICLE V                                EARLY RETIREMENT
ARTICLE VI                              POSTPONED RETIREMENT
ARTICLE VII                             TERMINATION OF EMPLOYMENT AND VESTED
RIGHTS
ARTICLE VIII                            DISABILITY
ARTICLE IX                               PRE-RETIREMENT DEATH BENEFIT
ARTICLE X                                NORMAL AND OPTIONAL FORMS OF RETIREMENT
INCOME
ARTICLE XI                               FIDUCIARIES-ADMINISTRATION OF THE PLAN
ARTICLE XII                              METHOD OF FINANCING
ARTICLE XIII                             AMENDMENT OR TERMINATION
ARTICLE XIV                             GENERAL PROVISIONS
ARTICLE XV                               TOP-HEAVY PLAN PROVISIONS
ARTICLE XVI                              LIMITATION ON BENEFITS
EXHIBIT I
APPENDIX A                              SPECIAL EARLY RETIREMENT BENEFIT
 
APPENDIX B                               SPECIAL EARLY RETIREMENT BENEFIT
 
APPENDIX C
BENEFITS FOR FORMER EMPLOYEES OF CRYSTAL WATER COMPANY

 
APPENDIX D
BENEFITS FOR EMPLOYEES OF BARNSTABLE WATER COMPANY

 
 
 
 

--------------------------------------------------------------------------------

 
 
CONNECTICUT WATER COMPANY
 


 
EMPLOYEES’ RETIREMENT PLAN
 
 
ARTICLE I
 
INTRODUCTION
 
1.1
This Plan shall be known as The Connecticut Water Company Employees’ Retirement
Plan.

 
1.2
The purpose of this Plan is to provide eligible Employees with retirement income
benefits which will provide periodic income during the Employees’ retirement
years, and support their beneficiaries upon the death of such Employees.

 
1.3
It is the intention of the Company that The Connecticut Water Company Employees’
Retirement Trust, which is a part of this Plan, shall meet the requirements of
the Employee Retirement Income Security Act of 1974 (ERISA) and shall be
qualified and exempt under Sections 401(a) and 501(a) of the Internal Revenue
Code of 1986, as amended from time to time.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE II
 
DEFINITIONS
 
Unless otherwise required by the context, the terms used herein shall have the
meanings set forth in the remaining paragraphs of this Article II.
 
2.1
Actuarial Equivalent shall mean a benefit of equivalent current value to the
benefit which would otherwise have been provided to the Participant, determined
as described in Exhibit I attached to and made part of this Plan.

 
2.2
Actuary shall mean an actuary selected by the Committee who has been “enrolled”
in accordance with ERISA.

 
2.3
Administrator shall mean the person or persons designated by the Committee in
accordance with Article XI as the Administrator of the Plan within the meaning
of Section 3(16) of ERISA.

 
2.4
Affiliated Company shall mean any company which is included within a “controlled
group of corporations” within which the Company is also included, as determined
under Section 1563 of the Code without regard to Subsections (a)(4) and
(e)(3)(C) of said Section 1563.  Notwithstanding the foregoing, with respect to
the benefit limitation set forth in Article XVI of this Plan, such determination
under Section 1563 shall be made assuming the phrase “more than 50 percent” were
substituted for the phrase “at least 80 percent” each place it appears in
Section 1563(a)(1).

 
2.5
Anniversary Date shall mean January 1 of each year commencing on or after
January 1, 1958; provided that, with respect to the Crystal Plan, Anniversary
Date shall mean January 1 of each year commencing on or after January 1, 1964;
and provided further that with respect to the Barnstable Plan, Anniversary Date
shall mean January 1 of each year commencing on or after January 1, 1970.

 
2.6
Annual Earnings shall mean the regular basic earnings paid to a Participant by
his Employer during a Plan Year, excluding any other items of compensation such
as overtime earnings, bonuses, or contributions made by the Employer to or under
any form of employee benefit program expressed on an annual basis.  For hourly
Employees, Annual Earnings shall mean the average hourly straight time rate,
determined by dividing total straight time earnings by actual hours worked,
times 2080 hours.  Notwithstanding the foregoing, Annual Earnings shall include
any amounts which would otherwise be Annual Earnings and which are deferred by a
Participant pursuant to a cash or deferred arrangement qualified under Section
401(k) of the Code, or a cafeteria plan pursuant to Section 125 of the Code, or
a nonqualified retirement plan or arrangement maintained by the Employer.

 
 
In addition to other applicable limitations set forth in the Plan, and
notwithstanding any provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1994, the Annual Earnings of each Employee
taken into account under the Plan shall not exceed the OBRA ‘93 annual
compensation limit.  The OBRA ‘93 annual compensation limit is $150,000, as
adjusted by the Commissioner of Internal Revenue for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code.  The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding 12
months, over which compensation is determined (determination period) beginning
in such calendar year.  If a determination period consists of fewer than 12
months, the OBRA’ 93 annual compensation limit will be multiplied by a fraction,
the numerator of which is the number of months in the determination period, and
the denominator of which is 12.

 
 
For Plan Years beginning on or after January 1, 1994, any reference in this Plan
to the limitation under Section 401(a)(17) of the Code shall mean the OBRA ‘93
annual compensation limit set forth in this provision.

 
 
If Annual Earnings for any prior determination period is taken into account in
determining an employee’s benefits accruing in the current Plan Year, the Annual
Earnings for that prior determination period is subject to the OBRA ‘93 annual
compensation limit in effect for that prior determination period.  For this
purpose, for determination periods beginning before the first day of the first
Plan Year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.

 
Increase in limit.  The Annual Earnings or annual Compensation of each
Participant taken into account in determining benefit accruals in any Plan Year
beginning after December 31, 2001, shall not exceed $200,000.  Annual Earnings
or annual Compensation means Earnings or Compensation during the Plan Year or
such other consecutive 12 month period over which Earnings or Compensation is
otherwise determined under the Plan (the determination period).  Accruals
relating to periods prior to January 1, 2002, and the amount of Earnings or
Compensation taken into account for periods prior to January 1, 2002, in
determining accruals before and after January 1, 2002, shall be unaffected by
this change.
 
Cost-of-living adjustment.  The $200,000 limit on Annual Earnings or annual
Compensation in the preceding paragraph shall be adjusted for cost-of-living
increases in accordance with Section 401(a)(17)(B) of the Code.  The
cost-of-living adjustment in effect for a calendar year applies to Annual
Earnings or annual Compensation for the determination period that begins with or
within such calendar year.
 
2.7
Annuity Starting Date shall mean the first day of the first period for which an
amount is paid as an annuity or any other form.

 
2.8
Average Earnings shall mean the average Annual Earnings earned during the sixty
consecutive months of highest Annual Earnings of a Participant (or during his
total employment if less than 60 months).

 
2.9
Beneficiary shall mean any person entitled to receive benefits under the Plan
which are payable upon the death of a Participant.

 
2.10           Board shall mean the Board of Directors of the Company.
 
2.11           Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
2.12           Committee shall mean the Committee as provided for in Article XI.
 
2.13
Company shall mean The Connecticut Water Company, a Connecticut corporation, or
any successor thereto.

 
2.14
Contingent Annuitant shall mean any person designated by a Participant and
entitled to receive benefits pursuant to the Contingent Annuitant Option
described in Section 10.3(b).

 
2.15
Covered Compensation shall mean for each Participant the average of the
contribution and benefit bases in effect under Section 230 of the Social
Security Act for each year in the thirty-five (35) year period ending with the
year in which the Participant attains the Social Security Retirement Age.  The
determination for any Plan Year preceding the year in which the Participant
attains the Social Security Retirement Age shall be made by assuming that there
is no increase in the bases described herein after the beginning of the Plan
Year and before the Participant attains the Social Security Retirement Age.

 
2.16
Crystal Plan shall mean the Crystal Water Company of Danielson Defined Benefit
Pension Plan.

 
2.17
Credited Service shall mean, effective September 1, 1996, the number of years of
Service as an Employee, in completed calendar months, irrespective of whether
such Service is completed within a consecutive twelve (12) month period.  No
credit shall be granted for any period of employment during which an Employee
waived his right to participate in the Plan pursuant to Section 3.3.

 
 
In addition, in any Plan Year in which an Employee has fewer than twelve (12)
calendar months of Service, Credited Service shall be determined by crediting
such Employee with two (2) calendar months of Credited Service for each
completed calendar month of Service, but no more than one year of Credited
Service shall be granted with respect to any Plan Year.

 
 
Notwithstanding any provision of the Plan to the contrary, for the Plan Year
beginning January 1, 1996, an Employee’s Credited Service shall equal the
greater of Credited Service for the period from January 1, 1996 to August 31,
1996 as calculated in accordance with the terms of the Plan as in effect prior
to September 1, 1996, and Credited Service for the period from January 1, 1996
to December 31, 1996 as calculated in accordance with this Section
2.17.  Notwithstanding anything to the contrary contained in this Section 2.17,
Section 2.36, or elsewhere in the Plan, in no event shall any Employee of Gallup
Water Service, Inc. receive credit for Credited Service hereunder prior to
January 1, 2001.  Notwithstanding anything to the contrary contained in this
Section 2.17, Section 2.36, or elsewhere in the Plan, in no event shall any
Employee of the Unionville Water Company receive credit for Credited Service
hereunder prior to January 1, 2004.

 
 
Notwithstanding anything to the contrary contained in Section 2.17, Section
2.36, or elsewhere in the Plan, in no event shall any former employee of
Birmingham Utilities, Inc., Eastern Connecticut Water Company, Inc., or any
corporation or other entity related thereto, receive credit for Credited Service
hereunder for service with Birmingham Utilities, Inc., Eastern Connecticut Water
Company, Inc., or any corporation or other entity related thereto.

 
2.18
Effective Date shall mean November 1, 1957, the original effective date of the
Plan.  This amendment and restatement is effective as of January 1, 2010, except
where otherwise indicated.

 
2.19
Employee shall mean any person qualifying as a common law employee of the
Employer other than Non-Benefits Employees.

 
2.20
Employer shall mean the Company, any Predecessor Company and any Participating
Company.

 
2.21
Employment Commencement Date shall mean the date on which an Employee first
performed an Hour of service with the Employer.

 
2.22
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations issued pursuant thereto.

 
2.23
Fiduciary shall mean any person who exercises discretionary authority or control
over the management of the Plan, assets held under the Plan or disposition of
Plan assets; who renders investment advice for direct or indirect compensation
as to assets held under the Plan or has any authority or responsibility to do
so; or who has any discretionary authority or responsibility in the
administration of the Plan; but only to the extent required by ERISA.

 
2.24
Former Crystal Water Participant shall mean any Employee (as defined in Appendix
C hereof) who, as of the day before the Merger Date, was an active participant
in the Crystal Plan.

 
2.25           Hour shall mean:
 
 
(a)
each hour for which the Employee is directly or indirectly paid, or entitled to
payment, by the Employer for the performance of duties (to be credited as of the
time when the duties are performed);

 
 
(b)
each hour for which the Employee is directly or indirectly paid, or entitled to
payment, by the Employer for reasons other than the performance of duties, such
as vacation or holidays (to be credited in accordance with Labor Department
Regulation 2530.200b-2(c) or any successor regulation); and

 
 
(c)
each hour for which back pay, irrespective of mitigation of damages, has been
either awarded or agreed to by the Employer (to be credited as of the time to
which the award or agreement pertains).  The same hour shall not be credited
under more than one of the above clauses.  In determining Hours of service for
the purposes of clause (b) above, the provisions of Labor Department Regulation
2530.200b-2(b) or any successor regulation shall be applicable.  Hours of
service shall also include each hour, based on the Employee’s standard work week
and work day as in effect from time to time, during which an Employee is absent
from work:

 
 
(i)
temporarily, on account of illness or with the consent of the Employer for a
period not to exceed six months.  In the event of any absence approved by the
Employer and exceeding six months the Committee shall establish uniform rules
for the inclusion or exclusion of any hour as an Hour of service on account of
such absence in excess of six months; or

 
 
(ii)
effective as of December 12, 1994, on account of qualified military service, as
determined in accordance with USERRA and Section 414(u) of the Code.

 
2.26
Merger Date shall mean December 31, 2000.

 
2.27
Non-Benefits Employee shall mean any Employee designated by the Employer as a
Non-Benefits Employee and any individual that the Employer considers to be an
independent contractor, regardless of whether such individual may be determined
to be an Employee by administrative, judicial or other decision.

 
2.28
Participant shall mean any Employee who is or becomes eligible to participate in
the Plan pursuant to Article III and who has taken all the steps required by
said Article III to participate in the Plan.

 
2.29
Participating Company shall mean any Affiliated Company which is designated by
the Board as a Participating Company under the Plan and whose designation as
such has become effective and has continued in effect.  The designation shall
become effective only when it shall have been accepted by the Board of Directors
of the Participating Company.  A Participating Company may revoke its acceptance
of such designation at any time, but until such acceptance has been revoked, all
of the provisions of the Plan and amendments thereto shall apply to the
Employees (and their Beneficiaries) of the Participating Company.  In the event
the designation of a Participating Company as such is revoked by the Board of
Directors of the Participating Company, the Plan will be deemed terminated only
as to such Participating Company in accordance with Article XIII.

 
2.30
Plan shall mean The Connecticut Water Company Employees’ Retirement Plan set
forth in its entirety in this document and the Trust Agreement, as this document
and such Agreement may be amended from time to time.

 
2.31           Plan Year shall mean each calendar year.
 
2.32
Predecessor Company shall mean any organization which was acquired by the
Employer or an Affiliated Company.

 
2.33
Reemployment Commencement Date shall mean the first date following a period of
severance from Service which is not required to be taken into account under
Section 2.36, on which the Employee performs an Hour of service with the
Employer.

 
2.34
Retirement Date shall mean a Participant’s Normal, Early or Postponed Retirement
Date as defined in Articles IV through VI, whichever is applicable.

 
2.35
Retirement Income shall mean a Participant’s monthly benefit payable beginning
on his Retirement Date.

 
2.36
Service with respect to any Employee shall mean that period of time beginning
with the Employee’s Employment Commencement Date or Reemployment Commencement
Date, whichever is applicable, and ending on the date a break in service, as
herein defined, begins.  In addition, if an Employee severs from Service with
the Employer and is reemployed within twelve (12) consecutive months, his
Service shall also include all days between his severance from Service and his
subsequent reemployment.  An Employee’s Service shall be determined without
regard to whether he is a Participant or eligible to participate in the Plan
during his period of employment with the Employer.  An Employee’s Service shall
be expressed in years and months and shall be measured in cumulative monthly
increments, including holidays, vacations, weekends and other nonworking
days.  Any partial month of Service shall be disregarded.  Service credited
during an approved leave of absence shall be recognized for purposes of
calculating an Employee’s Service.  For purposes hereof, a leave of absence
shall mean a period of time during which an Employee is absent from work
temporarily, on account of illness or with the consent of the Employer for a
period not to exceed six months.  In the event of any absence approved by the
Employer and exceeding six months, the Committee shall establish uniform rules
for the inclusion or exclusion of such Service in respect of such absence in
excess of six months.  Moreover, effective as of December 12, 1994, Service
shall also include qualified military service, as determined in accordance with
USERRA and Section 414(u) of the Code.   For purposes hereof, a break in service
shall mean a period of severance of at least 12 consecutive months.  A period of
severance is a continuous period of time during which an Employee is not
employed by the Employer.  Such period begins on the Employee’s Retirement Date
or Termination Date, or if earlier, the 12-month anniversary of the date on
which the Employee is otherwise first absent from work.  In the case of an
individual who is absent from work for maternity or paternity reasons, the
12-consecutive month period beginning on the first anniversary of the first date
of such absence shall not constitute a break in service.  For purposes of this
paragraph, an absence from work for maternity or paternity reasons means an
absence (a) by reason of the pregnancy of the individual, (b) by reason of the
birth of a child of the individual, (c) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (d) for purposes of caring for such child for a period beginning
immediately following such birth or placement.  Service with the Employer or any
Participating Company (while Participating), and the predecessors and successors
thereto, shall be recognized for purposes of calculating an Employee’s Service,
but not such Employee’s Credited Service, unless such Employee is eligible to
participate in the Plan in accordance with Article III, in which case such
eligible Employee’s Service shall also be recognized for purposes of calculating
such Employee’s Credited Service.  An Employee’s Service with an Affiliated
Company (while Affiliated) that is not the Company or a Participating Company
shall be recognized for purposes of calculating an Employee’s Service, but not
an Employee’s Credited Service if the Employee’s Service with the Affiliated
Company is contiguous with the Employee’s Service with the Company or the
Participating Company, as the case may be, within the meaning of Department of
Labor Regulations Section 2530.210.

 
2.37
Social Security Retirement Age shall mean the age used as the retirement age
under Section 216(1) of the Social Security Act, except that such Section shall
be applied without regard to the age increase factor and as if the early
retirement age under Section 216(1)(2) of the Social Security Act were 62.

 
2.38
Spouse shall mean the spouse of the opposite sex to whom a Participant shall be
married on the Participant’s Annuity Starting Date or, in the case of the
payment of a Pre-retirement surviving spouse benefit, to whom a Participant
shall be married at the time of his death.

 
2.39
Termination Date shall mean the date on which the Participant ceases to be an
Employee other than by reason of retirement.

 
2.40
Trust Agreement shall mean The Connecticut Water Company Employees’ Retirement
Trust entered into between the Company and the Trustee to carry out the purposes
of the Plan, as set forth herein, which Trust Agreement shall form a part of the
Plan.

 
2.41
Trustee shall mean the Trustee selected by the Company in accordance with
Article XII.

 
2.42
Trust Fund or Fund shall mean the cash and other properties held and
administered by the Trustee in accordance with the provisions of the Trust
Agreement and the Plan.

 
2.43
USERRA shall mean the Uniformed Services Employment and Reemployment Rights Act
of 1994.  Notwithstanding any provision of this Plan to the contrary, effective
as of December 12, 1994, contributions, benefits and service credit with respect
to qualified military service will be provided in accordance with Code Section
414(u).

 
2.44
Vesting Service shall mean, effective September 1, 1996,  the number of years of
Service as an Employee, in completed calendar months, irrespective of whether
such Service is completed within a consecutive twelve (12) month period.  No
Vesting Service shall be granted for any period of employment during which an
Employee waived his right to participate in the Plan pursuant to Section 3.3.

 
 
In addition, in any Plan Year in which an Employee has fewer than twelve (12)
calendar months of Service, Vesting Service shall be determined by crediting
such Employee with two (2) months of Vesting Service for each completed calendar
month of Service, but no more than one year of Vesting Service shall be granted
with respect to any Plan Year.  This paragraph shall not apply after March 31,
2000 to any Participant who had fewer than three years of Service as of March
31, 2000.

 
 
Notwithstanding any provision of the Plan to the contrary, for the Plan Year
beginning January 1, 1996, an Employee’s Vesting Service shall equal the greater
of Vesting Service for the period from January 1, 1996 to August 31, 1996 as
calculated in accordance with the terms of the Plan as in effect prior to
September 1, 1996 and Vesting Service for the period from January 1, 1996 to
December 31, 1996 as calculated in accordance with this Section 2.44.

 
In calculating an Employee’s Vesting Service, service with The Unionville Water
Company, both before and after October 31, 2002, shall be taken into account.
 
In calculating an Employee’s Vesting Service, but for no other purpose, in the
case of any individual employed by Birmingham Utilities, Inc., Eastern
Connecticut Water Company, Inc., or any corporation or other entity related
thereto who becomes an Employee of the Employer in connection with the asset
purchase between the Employer and said Birmingham Utilities, Inc. or Eastern
Connecticut Water Company, Inc., or any other corporation or entity related
thereto, service with Birmingham Utilities, Inc., Eastern Connecticut Water
Company, Inc., or any corporation or entity related thereto shall be taken into
account.
 
2.45
Barnstable Plan shall mean the Barnstable Water Company Pension Plan.

 
2.46
Barnstable Water Participant shall mean any employee or former employee of
Barnstable Water Company who, as of the day before the Barnstable Merger Date,
was a participant in the Barnstable Plan; and any other employee of Barnstable
Water Company who subsequently satisfies the requirements for eligibility set
forth in Article III of Appendix D hereof.

 
2.47
Barnstable Merger Date shall mean December 31, 2002.

 
Masculine pronouns used herein shall refer to men or women or both and nouns and
pronouns when stated in the singular shall include the plural and when stated in
the plural shall include the singular, wherever appropriate.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE III
 
PARTICIPATION
 
3.1
Former Employees.  Any person who either retired or terminated employment prior
to the effective dates of the provisions of this amendment and restatement of
the Plan shall be entitled to benefits in accordance with the provisions of the
Plan as in effect on his Retirement Date or Termination Date, whichever is
applicable.

 
3.2
Current and Future Employees.  Effective as of September 1, 1996, except as
provided for in Section 3.3, each Employee shall participate in the Plan, as
described herein, provided that he has completed twelve (12) calendar months of
Service.  If a Participant terminates his employment but is rehired by the
Employer, he shall again be eligible to participate in the Plan as of his date
of rehire.

 
 
Notwithstanding any provision of the Plan to the contrary, for the period from
January 1, 1996 to April 1, 2000, an Employee’s Service for purposes of this
Section 3.2 shall equal the greater of Service as calculated in accordance with
the terms of the Plan as in effect prior to September 1, 1996 and Service as
calculated in accordance with this Section 3.2.  Prior to September 1, 1996, an
Employee became a Participant in the Plan upon the completion of 1,000 Hours of
service within the consecutive 12-month period beginning on his date of hire or
in any Plan Year beginning after his date of hire.

 
 
Employees of Gallup Water Service, Inc. shall be eligible to participate
hereunder effective January 1, 2001, provided that they have satisfied the
service requirements hereunder as of that date and are otherwise eligible to
participate hereunder.  In no event shall any employee of Gallup Water Service,
Inc. receive credit for Credited Service hereunder prior to January 1, 2001.

 
Employees of The Unionville Water Company shall be eligible to participate
hereunder effective January 1, 2004, provided they have satisfied the service
requirements hereunder as of that date and are otherwise eligible to participate
hereunder.  Service with The Unionville Water Company both before and after
October 31, 2002 shall count as Service for purposes of meeting the eligibility
requirements hereunder.  In no event shall any Employee of The Unionville Water
Company receive credit for Credited Service hereunder prior to January 1, 2004.
 
3.3
Waiver of Participation.  Any Employee may waive his right to become a
Participant under this Plan by electing such waiver in writing on a form
supplied by the Administrator.  Such Employee may, also in writing, withdraw
such waiver and, subject to Section 3.2, be eligible to participate in this
Plan.

 
3.4
Elimination of Further Participation.  Notwithstanding the foregoing, any person
who commences employment with the Employer on or after January 1, 2009 shall not
be eligible to participate in or accrue benefits under the Plan.  Furthermore,
anyone who terminated employment with the Employer and who is rehired by the
Employer on or after January 1, 2009 shall not be eligible to participate or
accrue additional benefits under the Plan.

 
3.5
Independent Contractors.  The term “Participant” shall include only those
individuals who are, in fact, treated as common law employees on the payroll
records of the Employer and compensated by the Employer as common law employees,
and who are otherwise eligible to participate hereunder.  Therefore, the term
"Participant" will not include any individual who is compensated other than as a
common law employee (for example, as an independent contractor, leased employee
or agency employee) even if such individual is subsequently determined to be or
to have been a common law employee of the Employer.

 


 





 
 
 
 

--------------------------------------------------------------------------------

 

 


 
ARTICLE IV
 
NORMAL RETIREMENT
 
4.1
Normal Retirement Date.  The Normal Retirement Date of a Participant shall be
the first day of the month coinciding with or next following his 65th birthday,
or the fifth anniversary of his entry into the Plan, if later, but in no event
later than the first day of the month coinciding with or next following his 70th
birthday.

 
4.2
Basic Retirement Income - The monthly Basic Retirement Income with payments
commencing at Normal Retirement Date under this Plan is equal to 1/12 of 1.6% of
Average Earnings multiplied times years of Credited Service.  This provision is
effective January 1, 2001 and shall not apply to any Participant who retires,
terminates employment, or dies prior to such date.

 
 
Notwithstanding the foregoing, the minimum Basic Retirement Income with payments
commencing at Normal Retirement Date under this Plan is equal to 1/12 of $1,000,
except that for an Employee who has less than 10 years of Credited Service, the
$1,000 shall be reduced by the ratio of Credited Service to 10 years.

 
Notwithstanding the foregoing, the monthly Basic Retirement Income with payments
commencing at Normal Retirement Date under this Plan shall not be less than the
benefit the Participant accrued as of December 31, 2000 under the provisions of
the Plan in effect at that time.
 
Unless otherwise provided under the Plan, the accrued benefit of each "section
401(a)(17) employee" under this Plan will be the greater of the accrued benefit
determined for the employee under 1 or 2 below:
 
 
(1)
the employee's accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the employee's total years of Service taken into account under the Plan for
the purposes of benefit accruals, or

 
 
(2)
the sum of:

 
 
(a)
the employee's accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with Section
1.401(a)(4)-13 of the Treasury Regulations, and

 
(b)           the employee's accrued benefit determined under the benefit
formula applicable for the Plan Year beginning on or after January 1, 1994, as
applied to the employee's years of Service credited to the employee for Plan
Years beginning on or after January 1, 1994, for purposes of benefit accruals.
 
A "section 401(a)(17) employee" means an Employee whose current accrued benefit
as of a date on or after the first day of the first Plan Year beginning on or
after January 1, 1994, is based on Annual Earnings for a year beginning prior to
the first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded $150,000.
 
In the case of Participants who either (1) have not attained a Vested Percentage
of one hundred percent (100%) as of December 31, 2003, or (2) have first become
eligible to participate in this Plan after December 31, 2003, or both, no more
than thirty-seven and one-half (37½) years of Credited Service shall be taken
into account.  This provision is effective as of January 1, 2004.  In no event
shall this change reduce the accrued benefit of any Participant as of December
31, 2003.
 
4.3
Normal Retirement Income.  The Retirement Income of a Participant who retires on
his Normal Retirement Date shall be determined as follows:

 
 
(a)
If the Participant does not have a Spouse on his Annuity Starting Date and has
made no election as to the form of payment of pension benefits, then his
Retirement Income shall be equal to his Basic Retirement Income as determined
under Section 4.2 and shall be paid in the form of a Straight Life Annuity.

 
 
(b)
If the Participant has a Spouse on his Annuity Starting Date and has not made a
qualified waiver of the 50% Contingent Annuitant Option described in Subsection
10.3(b) with his Spouse as Contingent Annuitant, his Retirement Income payable
as of his Annuity Starting Date shall equal the product of (i) and (ii) where:

 
 
(i)
equals the Basic Retirement Income as determined under Section 4.2, and

 
 
(ii)
equals the Actuarial Equivalent factor for such Contingent Annuitant Option, and
shall be paid in the manner described under such optional form.

 
 
(c)
If the Participant elects an optional form of payment under Article X, his
Retirement Income payable as of his Annuity Starting Date shall equal the
product of (i) and (ii) where:

 
 
(i)
equals his Basic Retirement Income as determined under Section 4.2, and

 
 
(ii)
equals the Actuarial Equivalent factor for the particular optional form elected
as of the Annuity Starting Date, and shall be paid in the manner described under
such optional form.

 
4.4           Funding-Based Limits on Benefits and Benefit Accruals.
 
(a)           Intent.  This provision is included in order to comply with the
requirements of Section 436 of the Code and shall be interpreted and
administered in accordance with the terms thereof.  This provision applies with
respect to the entire Plan including Appendix C and Appendix D.  This provision
is effective as of January 1, 2008.
 
(b)           Limitations on Unpredictable Contingent Event Benefits.
 
(1)           If a Participant is entitled to an Unpredictable Contingent Event
Benefit payable with respect to any event occurring during any Plan Year, such
benefit may not be provided if the Adjusted Funding Target Attainment Percentage
(AFTAP) for such Plan Year:
 
(A)           is less than 60 percent, or
 
(B)           would be less than 60 percent taking into account such occurrence.
 
(2)           Subparagraph (1) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Section 430 of the Code) equal to:
 
(A)           in the case of subparagraph (1)(A), the amount of the increase in
the funding target of the Plan (under Section 430 of the Code) of the Plan Year
attributable to the occurrence referred to in subparagraph (1), and
 
(B)           in the case of subparagraph (1)(B), the amount sufficient to
result in an AFTAP of 60 percent.
 
(3)           For purposes of this paragraph (b), the term “Unpredictable
Contingent Event Benefit” means any benefit payable solely by reason of:
 
(A)           a plant shutdown (or similar event, as determined by the Secretary
of the Treasury), or
 
(B)           an event other than the attainment of any age, performance of any
service, receipt or derivation of any compensation, or occurrence of death or
disability.
 
(c)           Limitations on Plan Amendments Increasing Liability for Benefits.
 
(1)           No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable will take effect during any Plan Year if the AFTAP for such Plan
Year is:
 
(A)           less than 80 percent, or
 
(B)           would be less than 80 percent taking into account such amendment.
 
(2)           Subparagraph (1) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Section 430 of the Code)
equal to:
 
(A)           in the case of subparagraph (1)(A), the amount of the increase in
the funding target of the Plan (under Section 430 of the Code) for the Plan Year
attributable to the amendment, and
 
(B)           in the case of subparagraph (1)(B), the amount sufficient to
result in an AFTAP of 80 percent.
 
(3)           Subparagraph (1) shall not apply to any amendment which provides
for an increase in benefits under a formula which is not based on a
Participant’s compensation, but only if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of Participants
covered by the amendment.
 
(d)           Limitations on Accelerated Benefit Distributions.
 
(1)           If the Plan’s AFTAP for a Plan Year is less than 60 percent, the
Plan may not pay any Prohibited Payment after the Valuation Date for the Plan
Year.
 
(2)           During any period that the Employer is a debtor in a case under
title 11, United States Code, or similar Federal or State law, the Plan may not
pay any Prohibited Payment.  The preceding sentence shall not apply on or after
the date on which the enrolled actuary of the Plan certifies that the AFTAP of
the Plan is not less than 100 percent.
 
(3)           (A)           In any case in which the Plan’s AFTAP for a Plan
Year is 60 percent or greater but less than 80 percent, the Plan may not pay any
Prohibited Payment after the valuation date for the Plan Year to the extent the
amount of the payment exceeds the lesser of:
 
(i)           50 percent of the amount of the payment which could be made
without regard to this provision, or
 
(ii)           the present value (determined under guidance prescribed by the
Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Section 417(e) of the Code) of the maximum guarantee with
respect to the Participant under Section 4022 of the Employee Retirement Income
Security Act of 1974.
 
(B)           One-Time Application:
 
(i)           Only one payment meeting the requirements of subparagraph (A) may
be made with respect to any Participant during any period of consecutive Plan
Years to which the limitations under subparagraph (1), (2) or (3) of this
paragraph (d) applies.
 
(ii)           For purposes of this subparagraph, a Participant and any
beneficiary on his behalf (including an alternate payee, as defined in Section
414(p)(8) of the Code) shall be treated as one Participant .  If the accrued
benefit of a Participant is allocated to such an alternate payee and one or more
other persons, the amount under subparagraph (A) shall be allocated among such
persons in the same manner as the accrued benefit is allocated unless the
qualified domestic relations order provides otherwise.
 
(4)           This paragraph (d) shall not apply for any Plan Year if the terms
of the Plan (as in effect for the period beginning on September 1, 2005, and
ending with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.
 
(5)           For purposes of this paragraph (d), the term “Prohibited Payment”
means:
 
(A)           any payment, in excess of the monthly amount paid under a single
life annuity (plus any social security supplements described in the last
sentence of Section 411(a)(9) of the Code), to a Participant or beneficiary
whose Annuity Starting Date occurs during any period a limitation under
subparagraph (1) or (2) is in effect;
 
(B)           any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits; and
 
(C)           any other payment specified by the Secretary of the Treasury by
regulations.
 
Such terms shall not include the payment of a benefit which under Section
411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.
 
(e)           Limitation on Benefit Accruals.
 
(1)           In any case in which the Plan’s AFTAP for a Plan Year is less than
60 percent, benefit accruals under the Plan shall cease as of the valuation date
for the Plan Year.
 
(2)           Subparagraph (1) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Section 430 of the Code) equal to the amount sufficient to result in an
AFTAP of 60 percent.
 
(f)           The rules relating to contributions required to avoid such benefit
limitations which are set forth in Section 436(f) of the Code shall be applied
to the extent applicable.
 
(g)           Presumed Underfunding.
 
(1)           In any case in which a benefit limitation under paragraphs (b),
(c), (d) or (e) of this Section 4.4 has been applied to the Plan with respect to
the Plan Year preceding the current Plan Year, the AFTAP of the Plan for the
current Plan Year shall be presumed to be equal to the AFTAP of the Plan for the
preceding Plan Year until the enrolled actuary of the Plan certifies the actual
AFTAP of the Plan for the current Plan Year.
 
(2)           In any case in which no certification of the AFTAP for the current
Plan Year is made with respect to the Plan before the first day of the 10th
month of such year, for purposes of paragraph (b), (c), (d) and (e) of this
Section 4.4, such first day shall be deemed, for purposes of such paragraph, to
be the valuation date of the Plan for the current Plan Year and the Plan’s AFTAP
shall be conclusively presumed to be less than 60 percent as of such first day.
 
(3)           In any case in which:
 
(A)           a benefit limitation under paragraphs (b), (c), (d) or (e) of this
Section 4.4 did not apply to a Plan with respect to the Plan Year preceding the
current Plan Year, but the AFTAP of the Plan for such preceding Plan Year was
not more than 10 percentage points greater than the percentage which would have
caused such paragraph to apply to the Plan with respect to such preceding Plan
Year, and
 
(B)           as of the first day of the 4th month of the current Plan Year, the
enrolled actuary of the Plan has not certified the actual AFTAP of the Plan for
the current Plan Year, then until the enrolled actuary so certifies, such first
day shall be deemed, for purposes of such paragraph, to be the valuation date of
the Plan for the current Plan Year and the AFTAP of the Plan as of such first
day shall, for purposes of such paragraph, be presumed to be equal to 10
percentage points less than the AFTAP of the Plan for such preceding Plan Year.
 
(4)           Nothing herein shall preclude the use of range certification
during the first nine (9) months of the Plan Year, to the extent permitted under
applicable proposed or final Treasury Regulations and in a manner consistent
therewith.
 
(h)           Treatment of Plan as of the Close of Prohibited or Cessation
Period.
 
(1)           Payments and accruals will resume effective as of the day
following the close of the period for which any limitation of payment or accrual
of benefits under paragraph (d) or (e) applies.
 
(2)           Nothing in this paragraph (h) shall be construed as affecting the
Plan’s treatment of benefits which would have been paid or accrued but for this
Section 4.4.
 
(i)           For purposes of this Section 4.4, the term “Adjusted Funding
Target Attainment Percentage” or “AFTAP” shall have the meaning set forth in
Section 436(j) of the Code.
 
4.5           HEART Act Provisions.
 
 
(a)
Any Plan Participant who dies on or after January 1, 2007 while performing
“qualified military service” as that term is defined in the Heroes Earnings
Assistance and Relief Act of 2008 (HEART Act) shall be treated as being
reemployed and then dying for purposes of any survivor benefits (if any) that
are available only when a Participant dies while an active employee of the
Company.  Furthermore, any periods of qualified military service for such a Plan
Participant shall count for purposes of vesting under the Plan, but not for
purposes of the accrual of benefits.

 
 
(b)
Military differential pay, if any, paid after December 31, 2008 shall be taken
into account as compensation for purposes of Article XVI hereof but not for any
other purpose, and an individual receiving such pay shall be treated as an
employee of the Company or Affiliated Company making such payment.

 





 
 
 
 

--------------------------------------------------------------------------------

 

 


 
ARTICLE V
 
EARLY RETIREMENT
 
5.1
Early Retirement Date.  A Participant may retire on the first of any month
between his 55th and 65th birthdays, provided he has then completed at least 10
years of Credited Service, any such date being his Early Retirement Date.  Any
such Participant may elect to receive his Retirement Income commencing on his
Early Retirement Date in a reduced amount as set forth in Section 5.2 or to
receive his Retirement Income commencing on his Normal Retirement Date as
determined under Section 4.3 based on his Average Earnings and Credited Service
as of his Early Retirement Date.

 
5.2
Early Commencement.  A Participant who retires in accordance with the provisions
of Section 5.1 and elects to have payment of his Retirement Income commence on
his Early Retirement Date shall be entitled to receive a reduced Annual
Retirement Income in the form stated in Section 4.3.  The amount of such reduced
Retirement Income shall equal (a) times (b) where:

 
(a)  
equals such Participant's Normal Retirement Income as determined under Section
4.3 based on his Average Earnings and his Credited Service as of his Early
Retirement Date and with the Actuarial Equivalent factors described in
Subsections 4.3(b) and 4.3 (c) being determined as of his Early Retirement Date;
and

 
(b)  
(1)  In the case of Participants who are Participants as of December 31, 2003
and have attained a Vested Percentage of one hundred percent (100%) as of
December 31, 2003, equals the appropriate percentage factor from the following
table:

Complete Years by Which
Early Retirement Date
Precedes Normal
Retirement Date
Early Retirement
Percentage Factors
10
  .72
9
  .76
8
  .80
7
  .84
6
  .88
5
  .92
4
  .96
3
1.00
2
1.00
1
1.00
0
1.00



(2)  In the case of Participants who either (A) have not attained a Vested
Percentage of one hundred percent (100%) as of December 31, 2003, or (B) first
become eligible to participate in this Plan after December 31, 2003, or both,
equals the appropriate percentage factor from the following table:


Complete Years by Which
Early Retirement Date
Precedes Normal
Retirement Date
Early Retirement
Percentage Factors
10
  .40
9
  .46
8
  .52
7
  .58
6
  .64
5
  .70
4
  .76
3
  .82
2
  .88
1
  .94
0
1.00



(c)  
The amendment to Section 5.2 was effective as of January 1, 2004.  In no event
shall this change reduce the amount of a Participant’s benefit at Early
Retirement Date below the amount of the benefit that the Participant would have
been entitled to receive based upon the early retirement factors set forth in
subparagraph (b)(1) of this Section 5.2, based upon his accrued benefit under
the Plan as of December 31, 2003.

 
5.3
Delayed Commencement of Pension.  A Participant who retires in accordance with
the provisions of Section 5.1 but elects to have payment of his Retirement
Income commence at a later date, may defer such commencement of payment to the
first of any subsequent month which is not later than his Normal Retirement
Date.  Notice of the selected payment commencement date must be given to the
Administrator at least 30 days prior to such date.  The amount of pension
payable to the Participant shall be determined in accordance with Section 5.2,
except that the selected Annuity Starting Date shall be considered the
Participant’s Early Retirement Date for purposes of this benefit determination.

 
5.4
Special Early Retirement Benefit.  The Retirement Income payable to any
Participant eligible for the Special Early Retirement Benefit described in
Appendix A or B attached to and made a part of this Plan shall be determined as
provided in such Appendix.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
POSTPONED RETIREMENT
 
6.1
Delayed Retirement.  Subject to the provisions of Article XIV, Section 14.1, any
Employee may remain in the Company’s employment after his Normal Retirement
Date.

 
6.2
Commencement of Pension.  A Participant whose retirement is postponed beyond his
Normal Retirement Date shall begin receiving his monthly Retirement Income on
the first day of the month coinciding with or next following his actual
retirement.  The amount and form of the Participant’s Retirement Income payable
monthly commencing on his Postponed Retirement Date shall be the same as the
Participant’s Retirement Income that would have been had he retired on his
Normal Retirement Date except the Basic Retirement Income shall be determined
based on Credited Service and Average Earnings of the Participant as of his
Postponed Retirement Date.  The Retirement Income shall be offset by the
Actuarial Equivalent of the total benefit distributions made to the Participant
by the close of the Plan Year pursuant to Section 14.9.  If the Participant
should die after Normal Retirement Date, but before his actual Retirement Date,
it shall be presumed that the Participant had retired as of the first day of the
month coinciding with or next preceding his date of death.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VII
 
TERMINATION OF EMPLOYMENT AND VESTED RIGHTS
 
7.1
Vesting Requirements.  A Participant whose employment is terminated other than
by retirement, disability or death, and prior to having completed 5 years of
Vesting Service shall not be entitled to any benefit under this Plan.  A
Participant whose employment is terminated after having completed at least 5
years of Vesting Service shall be entitled to receive a Retirement Income equal
to his Vested Benefit determined as of his Termination Date as set forth in
Section 7.2.

 
A participant who terminates employment with the Employer and has no Vested
Benefit under this Plan shall be deemed to have received the full value of his
Vested Benefit ($0) upon such termination of employment.
 
7.2
Vested Benefit.  A Participant’s Vested Benefit shall be the Retirement Income
payable at Normal Retirement Date in the form and amount as set forth in Section
4.3 based on his Average Earnings and Credited Service as of his Termination
Date, multiplied by the applicable percentage specified below:

If Years of Vesting
Service Are            
Then Vested
Percentage Is
Less than 5
    0%
5 or more
100%

 


 
 
Notwithstanding the foregoing, a Participant shall be 100% vested upon the later
of his 65th birthday or the fifth anniversary of his entry into the Plan,
provided that he is employed at such time by the Employer or an Affiliated
Company.

 
7.3
Commencement of Payments.  Retirement Income payments in the form stated in
Section 4.3 shall commence at the terminated Participant’s Normal Retirement
Date unless the Participant elects in writing on a form supplied by the
Administrator to have reduced payments commence at an earlier date provided that
such earlier date shall not be prior to the first day of the calendar month
coinciding with or next following the terminated Participant’s attainment of age
55.

 
If a terminated Participant elects to have payments commence prior to his Normal
Retirement Date, the terminated Participant’s Retirement Income shall be reduced
by .5% for each complete month by which the date payments commence precedes his
Normal Retirement Date.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
 
DISABILITY
 
8.1
Eligibility and Disability Determination.  If a medical examiner selected by the
Employer certifies that an Employee who has completed 5 years of Credited
Service is mentally or physically disabled for further performance of duty and
that such disability is likely to be permanent, such that the Employee is
considered eligible for full disability benefits under the provisions of the
Social Security Act, this Employee shall be eligible for the monthly benefit
described below.

 
8.2
Disability Benefit.  The monthly income of an Employee who becomes eligible for
a monthly benefit in accordance with Section 8.1 shall equal the Basic
Retirement Income as determined in Section 4.2 based on his Average Earnings and
his Credited Service as of his Termination Date reduced by the Early Retirement
Percentage Factor from the applicable table in Section 5.2(b) applicable to the
number of complete years by which the commencement of payment of his Retirement
Income precedes his attainment of age 65, with a Percentage Factor of .72 if the
Participant is covered under the table in Section 5.2(b)(1) and the commencement
of payment of his Retirement Income precedes his attainment of age 65 by more
than 9 complete years; and with a Percentage Factor of .40 if the Participant is
covered under the table in Section 5.2(b)(2) and the commencement of payment of
his Retirement Income precedes his attainment of age 65 by more than 9 complete
years.  Notwithstanding the foregoing to the contrary, effective January 1,
1998, the monthly income of an Employee who becomes eligible for a monthly
benefit in accordance with Section 8.1, and with respect to whom the sum of his
age and Credited Service as of his Termination Date is equal to or greater than
80, shall equal his Basic Retirement Income as determined in Section 4.2 based
on his Average Earnings and his Credited Service as of his Termination Date
unreduced for commencement prior to his attainment of age 65.

 
8.3
Form and Commencement of Payments.  An Employee who becomes eligible for a
monthly benefit in accordance with Section 8.1 may elect to receive such benefit
commencing on the first day of any month following his Termination Date;
provided, however, that no payments shall be made under this Article VIII while
the Employee is receiving disability benefits from the Employer’s long-term
disability plan.  Such benefit shall be paid in the form provided in Section
4.3.

 
8.4
Reemployment.  If a former Employee is reemployed by the Employer after
commencing to receive benefits under this Article VIII, payment of the
Employee’s benefits will be suspended and benefits will continue to accrue under
this Plan as described in Article IV when all of the following have occurred:

 
 
(a)
The Employee has been rehired by the Employer;

 
 
(b)
The Employee is credited with 40 or more Hours in a month; and

 
 
(c)
The Employee has elected to resume participation in the Plan.

 
Benefit payments suspended as provided above will recommence as of the
Employee’s subsequent retirement and will be determined as provided in Article
IV.  The Employee’s accrued benefit, however, will be offset by the Actuarial
Equivalent of any amount of the Employee’s prior accrued benefit previously
distributed to him.  An Employee whose benefits are suspended as provided above
shall receive the notification required by applicable law and regulations on the
suspension of benefits.
 
Notwithstanding the foregoing, in accordance with Section 3.4, any individual
who is rehired by the Employer on or after January 1, 2009 shall not be eligible
to participate in or accrue additional benefits under the Plan.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE IX
 
PRE-RETIREMENT DEATH BENEFIT
 
9.1
Death While Employed and Eligible for Early Retirement.  If a Participant dies
while he is actively employed and after he has become eligible for Early
Retirement as provided in Section 5.1, his surviving Spouse (if designated or
deemed his Beneficiary in accordance with Section 9.4), if any, shall receive
monthly benefits equal to 50% of the Retirement Income the Participant would
have received under Section 5.2 had he retired early as of the first day of the
month coinciding with or next preceding his date of death and elected the 50%
Contingent Annuitant Option under Subsection 10.3(b) with his Beneficiary as
Contingent Annuitant.  Payment shall commence on the first day of the calendar
month following the Participant’s death, unless such Spouse as Beneficiary
elects a later date which shall be no later than what would have been the
Participant’s Normal Retirement Date, and shall continue each month thereafter
through the month in which the Beneficiary’s death occurs.  If a Participant
dies while he is actively employed and after he has become eligible for Early
Retirement as provided in Section 5.1, with no surviving Spouse designated or
deemed his Beneficiary, his Beneficiary (as determined in accordance with
Section 9.4), if any, shall receive a death benefit.  This death benefit shall
be paid in the form of a lump sum which shall be the Actuarial Equivalent of the
Retirement Income which the Beneficiary would have received had the Participant
retired on the date of his death with the optional form of benefit under
Subsection 10.3(d) (Five Years Certain and Life Option) in effect.

 
9.2
Death After Early Retirement But Before Annuity Starting Date.  If a Participant
retires after he has become eligible for Early Retirement but dies before his
Annuity Starting Date, his surviving Spouse (if designated or deemed his
Beneficiary in accordance with Section 9.4), if any, shall receive monthly
benefits equal to 50% of the Retirement Income the Participant would have
received under Section 5.3 had he elected to have payment of his Retirement
Income commence as of the first day of the month coinciding with or next
preceding his date of death and elected the 50% Contingent Annuitant Option
under Subsection 10.3(b) with his Spouse as Contingent Annuitant, provided that
such Spouse may elect a later date for commencement of benefits which shall be
no later than what would have been the Participant’s Normal Retirement Date.

 
If a Participant retires after he has become eligible for Early Retirement but
dies before his Annuity Starting Date with no surviving Spouse designated or
deemed his Beneficiary, his Beneficiary (as determined in accordance with
Section 9.4), if any, shall receive a death benefit.  This death benefit shall
be paid in the form of a lump sum which shall be the Actuarial Equivalent of the
Retirement Income which the Beneficiary would have received had the Participant
retired on the date of his death with the optional form of benefit under
Subsection 10.3(d) (Five Years Certain and Life Option) in effect.
 
9.3
Death Before Retirement.

 
 
(a)
Unless waived within the Waiver Period pursuant to a qualified waiver as
described in Section 10.2, if a Participant who is no longer actively employed
dies after attaining the Earliest Retirement Age, the Participant’s surviving
Spouse (if any) shall receive the same benefit that would be payable if the
Participant had retired with the 50% Contingent Annuitant Option as described in
Subsection 10.3(b) on the day before the Participant’s date of death.

 
 
(b)
Unless waived within the Waiver Period pursuant to a qualified waiver as
described in Section 10.2, if a Participant dies before attaining the Earliest
Retirement Age, the Participant’s surviving Spouse (if any) shall receive the
same benefit that would be payable if the Participant had:

 
 
(i)
separated from service on the date of death, or date of actual separation from
service, if earlier,

 
 
(ii)
survived to the Earliest Retirement Age,

 
 
(iii)
retired with an immediate 50% Contingent Annuitant Option as described in
Subsection 10.3(b) at the Earliest Retirement Age, and

 
 
(iv)
died on the day after the Earliest Retirement Age; provided, however, that in
calculating the benefit of a surviving Spouse of a  Participant who dies while
actively employed, the Retirement Income to which the Participant would have
been entitled at his Normal Retirement Date shall be reduced in accordance with
the formula described in Section 5.2 (a) or (b), whichever is applicable to that
Participant, rather than that described in Section 7.3.

 
 
(c)
For purposes of this Section 9.3, a surviving Spouse shall begin to receive
payments at the later of (i) the date of the Participant’s death, or (ii) the
Earliest Retirement Age, unless such surviving Spouse elects a later date which
shall be no later than what would have been the Participant’s Normal Retirement
Date.

 
(d)           For purposes of this Section 9.3, the following definitions shall
apply:
 
 
(i)
Waiver Period: The period which begins on the date the Participant separates
from service and ends on the date of the Participant’s death.

 
 
(ii)
Earliest Retirement Age:  The earliest date on which, under the Plan, the
Participant could have elected to receive retirement benefits.

 
9.4
Designation of Beneficiary.  The Administrator shall provide to each actively
employed Participant at least 90 days before the date on which he meets the age
and service requirements for early retirement, a form on which he may designate
his Beneficiary.  The person whom a Participant designates as his Beneficiary
must be his Spouse, unless a qualified waiver of the qualified pre-retirement
survivor annuity has been made in accordance with Section 10.2.  If such a
qualified waiver has been made, the Participant’s Beneficiary for this purpose
must be one of the following: the Participant’s spouse, father, mother, sister,
brother, son or daughter.  The beneficiary may also be a legal ward living with
and dependent on the Participant at the time of his death.  If the Participant
dies after satisfying the requirements for early retirement, and has not
designated a Beneficiary, his Beneficiary shall be his Spouse, if living;
otherwise, he shall have no Beneficiary and no payments shall be made pursuant
to this Article IX.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE X
 
NORMAL AND OPTIONAL FORMS OF RETIREMENT INCOME
 
10.1
Normal Form of Payments.  If a Participant does not make a timely election of
one of the optional forms of payment described below, then his Retirement Income
shall be payable in the form and amount under Section 4.3, if he retires as of
his Normal or Postponed Retirement Date; under Section 7.3, if he terminates his
employment other than by reason of death, disability or retirement; and under
Section 8.3, if he is disabled.

 
10.2
Election of Optional Form of Payment.  A Participant whose Retirement Income is
otherwise payable under the Normal Form may elect in writing to the Employer to
receive his benefit under one of the optional forms set forth in Section
10.3.  The Administrator shall provide to each active Participant and each
terminated Participant with a vested interest whose benefits have not yet
commenced, by personal delivery or mail, no less than 30 and no more than 180
days before his Annuity Starting Date, the following information in written
nontechnical language: (1) a general description of the Normal Form and optional
forms of payment and the availability of the election not to receive the Normal
Form; (2) a general explanation of the relative financial effect of an election
not to receive the Normal Form; (3) the right to make, and the effect of, a
revocation of a previous election not to receive the Normal Form; (4) the rights
of a Participant’s Spouse; and (5) notification of the availability upon written
request of a written explanation of the financial effect (in dollars per annuity
payment) upon the particular Participant’s annuity of an election not to take
the Normal Form.

 
The Annuity Starting Date for a distribution to a married Participant in a form
other than the Normal Form may be less than 30 days after receipt of the written
explanation described above provided: (a) the Participant has been provided with
information that clearly indicates that the Participant has at least 30 days to
consider whether to waive the Normal Form and elect (with spousal consent) a
form of distribution other than the Normal Form; (b) the Participant is
permitted to revoke any affirmative distribution election at least until the
payment commencement date or, if later, at any time prior to the expiration of
the 7-day period that begins the day after the explanation of the Normal Form is
provided to the Participant; and (c) the Annuity Starting Date is a date after
the date that the written explanation was provided to the Participant.  For
distributions on or after December 31, 1996, the Annuity Starting Date may be a
date prior to the date the written explanation is provided to the Participant if
the distribution does not commence until at least 30 days after such written
explanation is provided, subject to the waiver of the 30-day period as provided
for above.
 
The Administrator shall furnish any additional information requested by a
Participant to such Participant by personal delivery or first-class mail within
30 days from the date of the Participant’s written request.  An election of an
optional form of payment pursuant to Section 10.3 shall not be effective unless
it is filed with the Administrator no more than 180 days before the Annuity
Starting Date.
 
Notwithstanding the foregoing, no election of an optional form of benefit or
election to waive the pre-retirement survivor annuity by a married Participant
will be effective without a qualified waiver.  Such waiver must be in writing
and may only be made with the written consent of the Participant’s Spouse.  The
Spouse’s consent to a waiver must be witnessed by the Administrator or his
representative or by a notary public.  Notwithstanding the foregoing requirement
of spousal consent, if the Participant establishes to the satisfaction of the
Administrator that such written consent may not be obtained because there is no
Spouse or the Spouse cannot be located, a waiver will be deemed to be a
qualified waiver.  Spousal consent is also not required if the Participant is
legally separated or the Participant has been abandoned (within the meaning of
local law) and the Participant has a court order to such effect; or because of
such other circumstances as the Secretary may by regulations prescribe.  Any
consent necessary under this provision will be valid only with respect to the
Spouse who signs the consent, or in the event of a deemed qualified waiver, the
designated Spouse, if any.  Additionally, a revocation of a prior qualified
waiver may be made by a Participant without the consent of the Spouse at any
time before the Annuity Starting Date.  The number of revocations shall not be
limited.
 
Effective January 1, 2008, the joint and 75% survivor option with the
Participant’s Spouse as Contingent Annuitant shall be referred to as the
“qualified optional survivor annuity.”  The notification provided to the
Participant pursuant to this Section 10.2 shall include information concerning
the terms and conditions of the qualified optional survivor annuity.  Effective
January 1, 2007, the notification provided to the Participant pursuant to this
Section 10.2 who has the right to defer receipt of a distribution shall notify
the Participant of the consequences of a failure to defer receipt of such a
distribution.
 
10.3
Optional Forms of Payment.  The optional forms of benefit payment available
shall be the Actuarial Equivalent of the Retirement Income otherwise payable to
the Participant.

 
 
(a)
Straight Life Annuity Option - Retirement Income payable monthly during the
Participant’s lifetime, with no further payments on his behalf after his
death.  If this option is elected, the Participant’s Retirement Income shall
equal his Basic Retirement Income without actuarial adjustment except as
provided for election of early commencement of payments, as applicable.

 
 
(b)
Contingent Annuitant Option - Retirement Income payable monthly during the
Participant’s lifetime with the provision that after his death such Retirement
Income shall be continued to the Contingent Annuitant, in the same or a lesser
amount, as specified by the Participant, during the life of such Contingent
Annuitant.  The lesser percentage which may be specified by a Participant shall
be either 75% or 50% of the Participant’s Retirement Income.

 
Except as provided for in Article IX, if a Participant shall elect the
Contingent Annuitant Option and he shall die before his Annuity Starting Date,
his Contingent Annuitant shall not be entitled to any Retirement Income under
this Plan.
 
If a Participant shall elect the Contingent Annuitant Option and his Contingent
Annuitant shall die before the Participant does, but such death occurs after the
Participant’s Annuity Starting Date, the Participant shall continue to receive
the Retirement Income payable to him prior to the death of his Contingent
Annuitant.
 
Effective January 1, 2008, the joint and 75% survivor option with the
Participant’s Spouse as Contingent Annuitant shall be referred to a the
qualified optional survivor annuity.
 
 
(c)
Ten Years Certain and Life Option - Retirement Income payable monthly during the
Participant’s lifetime and in the event of the Participant’s  death within a
period of 10 years after benefits hereunder have commenced, the Actuarial
Equivalent of the value of the Retirement Income remaining to be paid during the
aforementioned 10-year period shall be paid to the Participant’s Beneficiary in
a lump sum as soon as practicable following the Participant’s death, provided
that such lump sum payment shall be subject to the requirements of Section
10.7(f) hereof.

 
Except as provided for in Article IX, if a Participant shall elect the Ten Years
Certain and Life Option and he shall die before his Annuity Starting Date, his
Beneficiary shall not be entitled to any Retirement Income under this Plan.
 
If a Participant shall elect the Ten Years Certain and Life Option and his
Beneficiary shall die before the Participant does, but such death occurs after
the Participant’s Annuity Starting Date, the Participant shall continue to
receive the Retirement Income payable to him prior to the death of his
Beneficiary and shall designate a new Beneficiary.
 
 
(d)
Five Years Certain and Life Option - Retirement Income payable monthly during
the Participant’s lifetime and in the event of the Participant’s death within a
period of 5 years after benefits hereunder have commenced, the Actuarial
Equivalent of the value of the Retirement Income remaining to be paid during the
aforementioned 5-year period shall be paid to the Participant’s Beneficiary in a
lump sum as soon as practicable following the Participant’s death, provided that
such lump sum payment shall be subject to the requirements of Section 10.7(f)
hereof.

 
Except as provided for in Article IX, if a Participant shall elect the Five
Years Certain and Life Option and he shall die before his Annuity Starting Date,
his Beneficiary shall not be entitled to any Retirement Income under this Plan.
 
If a Participant shall elect the Five Years Certain and Life Option and his
Beneficiary shall die before the Participant does, but such death occurs after
the Participant’s Annuity Starting Date, the Participant shall continue to
receive the Retirement Income payable to him prior to the death of his
Beneficiary and shall designate a new Beneficiary.
 
For purposes of the optional forms of payment set forth in Subsections (b), (c)
and (d) hereof, the Participant’s Beneficiary shall be designated on a form
provided by the Administrator.  Any person may be designated a Beneficiary for
these purposes; provided, however, that if no other Beneficiary shall have been
effectively designated, the Participant’s surviving Spouse, if any, will be
deemed his Beneficiary, otherwise the executor or administrator of the
Participant’s estate shall be deemed his Beneficiary.
 
 
(e)
Lump Sum Option - The Actuarial Equivalent of the Participant's Retirement
Income, determined without regard to any early retirement subsidy, may be
payable in a single sum in lieu of any other benefits under the Plan.  It is the
intent of the Employer that this lump sum benefit may be payable following
separation from service and prior to attainment of Early or Normal Retirement
Date, as well as on or after attainment of such dates.  If any such payment is
made prior to attainment of Early or Normal Retirement Date, the Participant, if
married, will be offered a 50% Contingent Annuitant Option with his Spouse as
Contingent Annuitant; and if single, a Straight Life Annuity.  In addition,
effective January 1, 2008, such Participant will be offered a 75% Contingent
Annuitant Option with his Spouse as Contingent Annuitant.  The amount of any
such annuity benefit prior to Early or Normal Retirement Date will be calculated
to be Actuarially Equivalent to the amount of the lump sum payment, utilizing
the assumptions for Actuarial Equivalent for lump sum payments.  The Participant
(with the consent of his spouse, if applicable) must waive payment in the form
of an annuity in order to receive payment of a lump sum in such instance.  The
provisions of Section 10.2 regarding elections, spousal consents, revocations,
and the like, shall apply here as well.  If the Participant elects to receive
his Retirement Income at that time and if no such waiver occurs, payment would
be in the form of a 50% Contingent Annuitant Option (with his Spouse as
Contingent Annuitant) or (in the case of a Participant without a Spouse) a
Straight Life Annuity, as the case may be.

 
10.4
Lump Sum Distributions.  Anything in the Plan to the contrary notwithstanding,
effective as of March 28, 2005, the Committee shall pay benefits to a
Participant who retires or otherwise terminates employment with the Employer in
a lump sum that is the Actuarial Equivalent of a Participant’s Retirement
Income; provided, however, that the lump sum value of such Retirement Income
(including benefits under Appendix C and Appendix D) does not exceed $1,000.  A
Participant who receives a lump sum distribution pursuant to this Section 10.4
shall forfeit all Credited Service accrued prior to such distribution, and such
forfeited Credited Service shall be disregarded if such Participant is
subsequently reemployed by the Employer unless the Participant repays the entire
amount of the distribution, plus interest compounded annually from the date of
the distribution at the rate of 5 percent per year, prior to the earlier of (1)
the expiration of the fifth consecutive Plan Year in which the Participant
completed 500 or fewer Hours of service or (2) the fifth anniversary of the date
of the Participant’s reemployment.

 
10.5
Irrevocability of Elections.  All elections of forms of benefit payment shall be
irrevocable on the Participant’s Annuity Starting Date and may not thereafter be
revoked or modified.

 
10.6
(a)
Direct Rollovers.  This Section 10.6 applies to distributions made under the
Plan on or after January 1, 2002.  Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a distributee's election under this
Section, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, and subject to such rules as the Plan Administrator may
adopt consistent with the provisions of the Code and regulations thereunder, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

 
(b)           Definitions.
 
(1)  Eligible rollover distribution:  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee's designated beneficiary, or for a specified
period of ten years or more; any distribution on account of hardship; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).
 
(2)  Eligible retirement plan:  An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee's eligible rollover
distribution.  For distributions made after December 31, 2001, an eligible
retirement plan shall also mean an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this
Plan.  The definition of eligible retirement plan shall also apply in the case
of a distribution to a surviving Spouse, or to a Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.  Effective January 1, 2008, an eligible retirement
plan with respect to the direct rollover provisions also includes a Roth IRA, in
accordance with the provisions of Section 408A of the Code and Notice 2008-30.
 
(3)  Distributee:  A distributee includes an employee or former employee.  In
addition, the employee's or former employee's surviving Spouse and the
employee's or former employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the Spouse or
former Spouse.  Effective January 1, 2007, a distributee also includes the
Participant’s non-Spouse designated Beneficiary.  In the case of a non-Spouse
designated Beneficiary, the direct rollover may be made only to an individual
retirement account or annuity described in Sections 408(a) and (b) of the Code,
or effective January 1, 2008, a Roth IRA under Section 408A of the Code and
Notice 2008-30 that is established on behalf of the designated Beneficiary and
that will be treated as an inherited IRA pursuant to the provisions of Section
402(c)(11) of the Code.  Also, in this case, the determination of any required
minimum distribution under Section 401(a) (9) of the Code that is ineligible for
rollover shall be made in accordance with Notice 2007-7, Q&A 17 and 18, 2007-5
I.R.B. 395.
 
(4)  Modification of definition of eligible rollover distribution to include
after tax employee contributions.  A portion of a distribution shall not fail to
be an eligible rollover distribution merely because the portion consists of
after tax employee contributions which are not includible in gross
income.  However, such portion may be paid only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code (or, effective January 1, 2007, a qualified defined benefit plan or an
annuity contract described in Section 403(b) of the Code) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.
 
(5)  Direct rollover:  A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.
 
 
10.7
MINIMUM DISTRIBUTION REQUIREMENTS

 
(a)           General Rules.
 
(1)  
Precedence and Effective Date.  Subject to Section 10.2, Joint and Survivor
Annuity Requirements, the requirements of this Section 10.7 shall apply to any
distribution of a Participant's interest and will take precedence over any
inconsistent provisions of this Plan.  However, this Section 10.7 is not
intended to and shall not create any additional benefits or any additional
optional forms of benefit; rather, this provision is included in order to
restrict the timing and payment of benefits to the extent necessary to satisfy
the requirements of Section 401(a)(9) of the Code.  Unless otherwise specified,
the provisions of this Section apply to calendar years beginning after December
31, 2002.

 
(2)  
Requirements of Regulations Incorporated.  All distributions required under this
Section shall be determined and made in accordance with Section 401(a)(9) of the
Code, including the incidental death benefit requirement in Section 401(a)(9)(G)
and the Income Tax Regulations thereunder.

 
(3)  
Limits on Distribution Periods.  As of the first distribution calendar year,
distributions to a Participant, if not made in a single sum, may only be made
over one of the following periods:

 
(A)  
the life of the Participant,

 
(B)  
the joint lives of the Participant and a designated beneficiary,

 
(C)  
a period certain not extending beyond the life expectancy of the Participant, or

 
(D)  
a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a designated beneficiary.

 
(b)           Time and Manner of Distribution.
 
(1)  
Required Beginning Date.  The Participant's entire interest will be distributed,
or begin to be distributed, no later than the Participant's Required Beginning
Date.

 
(2)  
Death of Participant Before Distributions Begin.  If the Participant dies before
distributions begin, the Participant's entire interest will be distributed, or
begin to be distributed, no later than as follows:

 
(A)  
If the Participant's surviving Spouse is the Participant's sole designated
beneficiary, then distributions to the surviving Spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 
(B)  
If the Participant's surviving Spouse is not the Participant's sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 
(C)  
If there is no designated beneficiary as of September 30 of the year following
the year of the Participant's death, the Participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant's death.

 
(D)  
If the Participant's surviving Spouse is the Participant's sole designated
beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse are required to begin, this subparagraph
(2), other than subparagraph (2)(A), will apply as if the surviving Spouse were
the Participant.

 
(E)  
For purposes of this subparagraph (2) and paragraph (e), unless subparagraph
(2)(D) applies, distributions are considered to begin on the Participant's
Required Beginning Date.  If subparagraph (2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under subparagraph (2)(A).  If distributions under an annuity
meeting the requirements of this Section commence to the Participant before the
Participant's Required Beginning Date (or to the Participant's surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under subparagraph (2)(A)), the date distributions are considered to begin is
the date distributions actually commence.

 
(3)  
Forms of Distribution.  Unless the Participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with paragraphs (c), (d) and (e) of
this Section.  If the Participant's interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
Section 1.401(a)(9) of the regulations.  Any part of the Participant's interest
which is in the form of an individual account described in Section 414(k) of the
Code will be distributed in a manner satisfying the requirements of Section
401(a)(9) of the Code and Section 1.401(a)(9) of the regulations that apply to
individual accounts.

 
(c)           Determination of Amount to be Distributed Each Year.
 
(1)  
General Annuity Requirements.  If the Participant's interest is to be paid in
the form of annuity distributions under the Plan, payments under the annuity
shall satisfy the following requirements:

 
(A)  
the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;

 
(B)  
the distribution period will be over a life (or lives) or over a period certain
not longer than the period described in paragraphs (d) or (e);

 
(C)  
once payments have begun over a period, the period will be changed only in
accordance with paragraph (f) of this Section;

 
(D)  
payments will either be nonincreasing or increase only as follows:

 
(i)  
by an annual percentage increase that does not exceed the percentage increase in
an eligible cost-of-living index for a 12-month period ending in the year during
which the increase occurs or a prior year;

 
(ii)  
by a percentage increase that occurs at specified times and does not exceed the
cumulative total of annual percentage increases in an eligible cost-of-living
index since the Annuity Starting Date, or if later, the date of the most recent
percentage increase;

 
(iii)  
by a constant percentage of less than 5 percent per year, applied not less
frequently than annually;

 
(iv)  
as a result of dividend or other payments that result from actuarial gains,
provided:

 
(I)  
actuarial gain is measured not less frequently than annually,

 
(II)  
the resulting dividend or other payments are either paid no later than the year
following the year for which the actuarial experience is measured or paid in the
same form as the payment of the annuity over the remaining period of the annuity
(beginning no later than the year following the year for which the actuarial
experience is measured),

 
(III)  
the actuarial gain taken into account is limited to actuarial gain from
investment experience,

 
(IV)  
the assumed interest rate used to calculate such actuarial gains is not less
than 3 percent, and

 
(V)  
the annuity payments are not increased by a constant percentage as described in
subparagraph (iii) above;

 
(v)  
to the extent of the reduction in the amount of the Participant's payments to
provide for a survivor benefit, but only if there is no longer a survivor
benefit because the beneficiary whose life was being used to determine the
distribution period described in paragraph (d) dies or is no longer the
Participant's beneficiary pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code;

 
(vi)  
to provide a final payment upon the Participant's death not greater than the
excess of the actuarial present value of the Participant's accrued benefit
(within the meaning of Section 411(a)(7) of the Code) calculated as of the
Annuity Starting Date using the Applicable Interest Rate defined in Exhibit I of
the Plan and the Applicable Mortality Table defined in Exhibit I of the Plan
(or, if greater, the total amount of employee contributions) over the total of
payments before the Participant's death;

 
(vii)  
to allow a beneficiary to convert the survivor portion of a joint and survivor
annuity into a single sum distribution upon the Participant's death;

 
(viii)  
to pay increased benefits that result from a Plan amendment; or

 
(ix)  
to the extent otherwise permitted under applicable Income Tax Regulations.

 
(2)  
Amount Required to be Distributed by Required Beginning Date and Later Payment
Intervals.  The amount that must be distributed on or before the Participant's
Required Beginning Date (or, if the Participant dies before distributions begin,
the date distributions are required to begin hereunder) is the payment that is
required for one payment interval.  The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year.  All of the Participant's benefit accruals as of the last
day of the first distribution calendar year will be included in the calculation
of the amount of the annuity payments for payment intervals ending on or after
the Participant's Required Beginning Date.

 
(3)  
Additional Accruals After First Distribution Calendar Year.  Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such benefit accrues.

 
(d)           Requirements For Annuity Distributions That Commence During
Participant's Lifetime.
 
(1)  
Joint Life Annuities Where the Beneficiary Is Not the Participant's Spouse.  If
the Participant's interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
beneficiary, annuity payments to be made on or after the Participant's Required
Beginning Date to the designated beneficiary after the Participant's death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Section 1.401(a)(9)-6, Q&A 2(c)(2) in the manner described in Q&A 2(c)(1) of
the regulations, to determine the applicable percentage.  If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.

 
(2)  
Period Certain Annuities.  Unless the Participant's Spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant's lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q&A-2, of the regulations for the calendar year that contains the
Annuity Starting Date.  If the Annuity Starting Date precedes the year in which
the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9) -9, Q&A-2 of the regulations plus the
excess of 70 over the age of the Participant as of the Participant's birthday in
the year that contains the Annuity Starting Date.  If the Participant's Spouse
is the Participant's sole designated beneficiary and the form of distribution is
a period certain and no life annuity, the period certain may not exceed the
longer of the Participant's applicable distribution period, as determined under
this subparagraph (d)(2), or the joint life and last survivor expectancy of the
Participant and the Participant's Spouse as determined under the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9, Q&A-3, of the regulations,
using the Participant's and Spouse's attained ages as of the Participant's and
Spouse's birthdays in the calendar year that contains the Annuity Starting Date.

 
(e)           Requirements For Minimum Distributions After the Participant's
Death.
 
(1)  
Death After Distributions Begin.  If the Participant dies after distribution of
his interest begins in the form of an annuity meeting the requirements of this
Section, the remaining portion of the Participant's interest will continue to be
distributed over the remaining period over which distributions commenced.

 
(2)  
Death Before Distributions Begin.

 
(A)  
Participant Survived by Designated Beneficiary.  If the Participant dies before
the date distribution of his interest begins and there is a designated
beneficiary, the Participant's entire interest will be distributed, beginning no
later than the time described in paragraph (b)(2)(A) or (B), over the life of
the designated beneficiary or over a period certain not exceeding:

 
(i)  
unless the Annuity Starting Date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary's age as of the beneficiary's birthday in the calendar year
immediately following the calendar year of the Participant's death; or

 
(ii)  
if the Annuity Starting Date is before the first distribution calendar year, the
life expectancy of the designated beneficiary determined using the beneficiary's
age as of the beneficiary's birthday in the calendar year that contains the
Annuity Starting Date.

 
(B)  
No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 
(C)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.  If
the Participant dies before the date distribution of his interest begins, the
Participant's surviving Spouse is the Participant's sole designated beneficiary,
and the surviving Spouse dies before distributions to the surviving Spouse
begin, this paragraph (e) will apply as if the surviving Spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to paragraph (b)(2)(A).

 
(f)           Changes to Annuity Payment Period.
 
(1)  
Permitted Changes.  An annuity payment period may be changed only in association
with an annuity payment increase described in subparagraph (c)(1)(D) of this
Section or in accordance with subparagraph (2).

 
(2)  
Reannuitization.  An annuity payment period may be changed and the annuity
payments modified in accordance with that change if the conditions in
subparagraph (3) are satisfied and:

 
(A)  
the modification occurs when the Participant retires or in connection with a
Plan termination;

 
(B)  
the payment period prior to modification is a period certain without life
contingencies, such as in Sections 10.3(c) and 10.3(d) hereof;

 
(C)  
the annuity payments after modification are paid under a qualified joint and
survivor annuity over the joint lives of the Participant and a designated
beneficiary, the Participant's Spouse is the sole designated beneficiary, and
the modification occurs in connection with the Participant's becoming married to
such Spouse; or

 
(D)  
to the extent otherwise permitted under applicable Income Tax Regulations.

 
(3)           Conditions.  The conditions in this subparagraph (3) are satisfied
if:
 
(A)  
the future payments after the modification satisfy the requirements of Section
401(a)(9) of the Code, Section 1.401(a)(9) of the regulations, and this Section
(determined by treating the date of the change as a new Annuity Starting Date
and the actuarial present value of the remaining payments prior to modification
as the entire interest of the Participant);

 
(B)  
for purposes of Section 415 and Section 417 of the Code, the modification is
treated as a new Annuity Starting Date;

 
(C)  
after taking into account the modification, the annuity (including all past and
future payments) satisfies the requirements of Section 415 of the Code
(determined at the original Annuity Starting Date, using the interest rates and
mortality tables applicable to such date); and

 
(D)  
the end point of the period certain, if any, for any modified payment period is
not later than the end point available to the Employee at the original Annuity
Starting Date under Section 401(a)(9) of the Code and this Section.

 
(g)           Payments to a Surviving Child.
 
(1)  
Special rule.  For purposes of this Section, payments made to a Participant's
surviving child until the child reaches the age of majority (or dies, if
earlier) shall be treated as if such payments were made to the surviving Spouse
to the extent the payments become payable to the surviving Spouse upon cessation
of the payments to the child.

 
(2)  
Age of majority.  For purposes of this paragraph (g), a child shall be treated
as having not reached the age of majority if the child has not completed a
specified course of education and is under the age of 26.  In addition, a child
who is disabled within the meaning of Section 72(m)(7) of the Code when the
child reaches the age of majority shall be treated as having not reached the age
of majority so long as the child continues to be disabled.

 
(h)           Definitions.
 
(1)  
Actuarial gain.  The difference between an amount determined using the.
actuarial assumptions (i.e., investment return, mortality, expense, and other
similar assumptions) used to calculate the initial payments before adjustment
for any increases and the amount determined under the actual experience with
respect to those factors.  Actuarial gain also includes differences between the
amount determined using actuarial assumptions when an annuity was purchased or
commenced and such amount determined using actuarial assumptions used in
calculating payments at the time the actuarial gain is determined.

 
(2)  
Designated beneficiary.  The individual who is designated by the Participant (or
the Participant's surviving Spouse) as the beneficiary of the Participant's
interest under the Plan and who is the designated beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-4 of the regulations.

 
(3)  
Distribution calendar year.  A calendar year for which a minimum distribution is
required.  For distributions beginning before the Participant's death. the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant's required beginning date.  For
distributions beginning after the Participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to subparagraph (b)(2).

 
(4)  
Eligible cost-of-living index.  An index described in paragraphs (b)(2), (b)(3)
or (b)(4) of Section 1.401(a)(9)-6, Q&A-14, of the regulations.

 
(5)  
Life expectancy.  Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9, Q&A-1 of the regulations.

 
(6)  
Required beginning date.  The required beginning date is the date specified in
Section 14.9 hereof.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XI
 


 
FIDUCIARIES -
 
ADMINISTRATION OF THE PLAN
 
11.1
Appointment of Named Fiduciary.  The Committee is hereby designated as the named
Fiduciary of the Plan, within the meaning of Section 402(a)(2) of ERISA.

 
11.2
Authority of Named Fiduciary.  Subject to the provisions of Section 11.4, the
Committee shall have the authority to control and manage the operation and
administration of the Plan in accordance with the terms hereof.

 
11.3
Discharge of Duties - Fiduciaries.  Any Fiduciary with respect to the Plan shall
discharge its duties solely in the interest of the Participants and
Beneficiaries for the exclusive purpose of providing benefits to Participants
and Beneficiaries and defraying reasonable expenses of administering the
Plan.  In addition any Fiduciary with respect to the Plan shall discharge its
duties with the care, skill, prudence and vigilance under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims.

 
11.4
Delegation of Duties.  The Committee shall have authority and discretion to
designate or appoint in writing (i) persons to carry out specified fiduciary
responsibilities, other than Trustee responsibilities, to manage and control the
assets of the Plan, and (ii) investment advisors and managers to manage
(including the power to acquire and dispose of) any assets of the Plan.  Any
such person shall serve at the pleasure of the Committee and may resign by
delivering a written notice to the Committee.  Any delegation of duties shall be
made and acknowledged in writing and shall clearly state the powers and duties
so delegated.

 
11.5
Appointment of Committee.  The Board shall appoint the Committee which shall
consist of not less than three members, who shall serve at the pleasure of the
Board.  The members of the Committee shall elect a chairman and a secretary, the
latter of whom may, but need not be, a member of the Committee.

 
11.6
Meetings.  The Committee shall hold meetings upon such notice, and at such place
or places, and at such intervals as it may from time to time determine.

 
11.7
Quorum.  A majority of the members of the Committee at any time in office shall
constitute a quorum for the transaction of business.  All resolutions or other
actions taken by the Committee shall be by vote of a majority of those present
at a meeting of the Committee; or without a meeting by instrument in writing
signed by a majority of the members of the Committee.

 
11.8
Expenses.  The reasonable expenses incident to the operation of the Plan,
including premiums for termination insurance payable to the Pension Benefit
Guaranty Corporation, the compensation of the Trustee, Actuary, attorney,
advisors, Fiduciaries, and such other technical and clerical assistance as may
be required, shall be paid out of the Fund, but the Employer in its discretion
may elect at any time to pay part or all thereof directly, and any such election
shall not bind the Employer as to its right to elect with respect to the same or
other expenses at any other time to have such compensation paid from the Fund.

 
11.9
Powers and Duties of the Committee.  In addition to any implied powers and
duties which may be needed to carry out the provisions of the Plan, the
Committee, subject to the provisions of Section 11.4, shall have the following
specific powers, duties and discretion:

 
 
(a)
To make and enforce such rules and regulations as it shall deem necessary or
proper for the efficient administration of the Plan;

 
 
(b)
To interpret the Plan and to decide any and all matters arising hereunder;
including the right to remedy possible ambiguities, inconsistencies or
omissions, and the discretionary authority to interpret the Plan, to make
factual determinations, and to decide all questions of entitlement to benefits
and the amount thereof; provided, however, that all such interpretations and
decisions shall be applied in a uniform and nondiscriminatory manner to all
Employees similarly situated;

 
 
(c)
To compute the amount of Retirement Income which shall be payable to any
Participant, Spouse or Beneficiary in accordance with the provisions of the
Plan; and

 
 
(d)
To authorize disbursements from the Fund, any instructions of the Committee to
the Trustee to be evidenced in writing and signed by a member of the Committee
delegated with such authority by a majority of the Committee.

 
11.10
Administrator.  The Committee may designate an Administrator of the Plan, and
may delegate to the Administrator such duties as the Committee may decide
including the responsibility to prepare and file, or to cause to be prepared and
filed, such reports, descriptions, summaries financial and other statements as
may be required from time to time under applicable provisions of ERISA, within
the time prescribed for the preparation or filing of such documents, and to
furnish such reports, statements and documents to Participants and Beneficiaries
of the Plan as may be required by ERISA, within the time specified for
furnishing such documents.  Any such designation and delegation shall be made in
the manner provided in Section 11.4.

 
11.11
Agent for Service.  The Committee, or the Administrator if one shall be
appointed, shall be the agent for service of legal process in connection with
any claim or proceeding relating to the Plan.

 
11.12
Use of Enrolled Actuary.  The Company shall employ or engage an Actuary to make
actuarial valuations of the liabilities under this Plan and to recommend the
amounts of contributions to be made and to perform such other services deemed
necessary or advisable in connection with the administration of the Plan.

 
11.13
Bonding; Liability of Committee.  The Committee, or its delegee, shall ensure
that each Fiduciary of the Plan, including members of the Committee, is bonded
in accordance with ERISA.  The Employer shall indemnify and hold harmless each
member of the Committee, the Administrator, and any Director or Employee held to
be a Fiduciary with respect to the Plan from any liability, claim, demand, suit
or action of any type arising from any action or failure to act; provided that
such person acted in good faith and in a manner he reasonably believed to be in
the best interests of the Participants and Beneficiaries and consistent with the
provisions of the Plan and, with respect to any criminal action or proceeding,
that he had no reasonable cause to believe his conduct was unlawful.

 
11.14
Reliance on Reports and Certificates.  The Committee, and its delegees, shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports which will be furnished by an Actuary, accountant,
controller, counsel or other person who is employed or engaged for such
purposes.

 
11.15
Member’s Own Participation.  No member of the Committee may act, vote or
otherwise influence a decision of the Committee specifically relating to his own
participation under the Plan.

 
11.16
Claims Procedure.  Each Participant and Beneficiary of the Plan shall submit all
claims for benefits, claims relating to the amount or manner of any
distribution, and any other request relating to any account, in writing, to the
Administrator of the Plan.  The Administrator shall within a reasonable period
of time, but not later than 60 days after receipt thereof, either approve or
deny such claim or request either wholly or in part, and notify the claimant in
writing of the action taken.

 
11.17
Notice of Denial.  If such claim or request is wholly or partially denied, the
written notice of the Administrator shall set forth in a manner calculated to be
understood by the claimant:

 
 
(a)
specific reasons for the denial;

 
 
(b)
specific references to the pertinent Plan provisions on which the denial is
based;

 
 
(c)
specific reference to any additional material or information necessary for the
claimant to perfect review of the claim and an explanation of why such material
or information is necessary;

 
 
(d)
an explanation of the Plan’s claims review procedure; and

 
 
(e)
such other information as may be required under Regulations of the U.S.
Department of Labor.

 
11.18
Review.  Upon denial of such a claim or request, the claimant shall be entitled
within 60 days after the receipt of written notice of denial by the
Administrator:

 
 
(a)
to request, in writing, a review by the Committee of the denial;

 
 
(b)
to review pertinent documents; and

 
 
(c)
to submit issues and comments in writing.

 
The Committee shall render a decision on its review of the denial promptly, but
not later than 60 days after the receipt of the request for review, unless
special circumstances require an extension of time, in which case a decision
shall be rendered not later than 120 days after the receipt of a request for
review.
 
The decision of the Committee shall be in writing and shall set forth reasons
therefor stated in a manner calculated to be understood by the claimant,
including specific references to the pertinent Plan provisions, and shall
include such other information as may be required under Regulations of the U.S.
Department of Labor.  Determinations, decisions and other actions of the
Committee, taken in accordance with the provisions hereof shall be final,
conclusive and binding on all parties.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XII
 
METHOD OF FINANCING
 
12.1
Appointment of Trustee.  The Trustee under the Plan will be appointed by the
Board, with such powers, as to investments, reinvestment, control and
disbursement of the Fund, as set forth in the Trust Agreement, or in such Trust
Agreement as modified from time to time.  The Board may remove the Trustee at
any time on the notice required by the terms of such Trust Agreement, and upon
such removal or upon the resignation of any such Trustee, such Board will
designate a successor Trustee.

 
12.2
The Employer shall contribute to the Trust Fund such amounts as are deemed
necessary by an Actuary to fund the benefits provided by the Plan on an
acceptable basis in accordance with Title I, Section 302 and Title II, Section
1013 of ERISA.  Any actuarial gains arising from actual experience under the
Plan will be used to reduce future Employer contributions and will not be used
to increase any benefits payable under the Plan.

 
12.3
Except as provided in Section 12.6, Section 12.7, and Section 13.4, all Employer
contributions when made to the Trust Fund and all property of the Trust Fund,
including income from investments and all other sources, shall be retained for
the exclusive benefit of Participants, Spouses, or their Beneficiaries and shall
be used to pay benefits provided hereunder or to pay expenses of administration
of the Plan and the Trust Fund to the extent not paid by the Employer.

 
12.4
The Employer shall not be required to make, but may make in any calendar or
fiscal year, any contributions to the Trust Fund in any amount which is greater
than the amount specified in Section 12.2.  The timing of all contributions
shall be entirely discretionary with the Employer to the extent permitted by
ERISA.

 
12.5
Participants will not be required or permitted to make contributions to the
Plan.

 
12.6
Amounts forfeited by any Participant shall be used to reduce Employer
contributions.

 
12.7
Recapture by Employer.  Contributions by the Employer are paid to the Trust on
the condition that the same qualify for deduction under Section 404 of the
Code.  Any such contribution for which deduction is disallowed (to the extent
disallowed), reduced by any loss attributable thereto (if any) while held in
Trust, shall be returned to the Employer within one year after the disallowance
of the deduction, but not thereafter.  Furthermore, if any such contribution by
the Employer is made under a mistake of fact, such contribution in excess of the
amount that would have been contributed had no mistake of fact occurred, reduced
by any loss attributable thereto (if any) while held in Trust, shall be returned
to the Employer within one year after the payment of the contribution, but not
thereafter.




 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XIII
 
AMENDMENT OR TERMINATION
 
13.1
Right to Amend or Terminate.  The Employer hopes and expects to continue the
Plan indefinitely.  Nevertheless, each Employer maintains the right to suspend,
terminate, or completely discontinue contributions under the Plan with respect
to its Employees and the Board may terminate the Plan for any reason at any
time; subject to the requirement that the Administrator shall file a notice of
intent to terminate with the Pension Benefit Guaranty Corporation (“PBGC”) at
least 60 days prior to the proposed date of termination of the Plan, and shall
comply with all other provisions of ERISA or the PBGC relating to plan
terminations.  In addition, the Company, by action of the Board (or a Committee
authorized by the Board to act on its behalf), may amend or modify the Plan from
time to time, provided, however, that no such action shall adversely affect
Participants to the extent of their vested benefits, nor shall such action
decrease a Participant’s accrued benefit or eliminate an optional form of
distribution with respect to benefits accrued prior to such amendment, unless
permitted under the Code and ERISA.  Notwithstanding the foregoing, however, any
modification or amendment of the Plan may be made retroactively, if necessary or
appropriate to qualify or maintain the Plan as a Plan meeting the requirements
of the Code and ERISA.  Upon any termination of the Plan all accrued benefits,
to the extent funded, shall become nonforfeitable on the date of the
termination.  In the event of partial termination of the Plan, all accrued
benefits for Participants affected by such partial termination, to the extent
funded, shall become nonforfeitable on the date of the termination.

 
13.2
Change in Vesting.  If an amendment or a change in the top-heavy status of the
Plan changes the vesting schedule of the Plan, as set forth in Section 7.2
hereof, any Participant having three (3) or more years of Service on the date
which is sixty (60) days after such amendment or change is adopted or becomes
effective (or, if later, sixty (60) days after written notice of the amendment
is given) may, no later than the end of the election period, elect to remain
subject to the vesting schedule in effect prior to such amendment or
change.  For purposes of the foregoing, the “election period” shall begin on the
date the amendment changing the vesting schedule is adopted or the date on which
the Plan’s top-heavy status is changed and shall end no earlier than the latest
of the following dates (provided that in the case of a change in the Plan’s
top-heavy status, only clause (b) shall apply):

 
(a)  
the date which is 60 days after the day the Plan amendment is adopted;

 
(b)  
the date which is 60 days after the day the Plan amendment becomes effective or
the top-heavy status of the Plan changes; or

 
(c)  
the date which is 60 days after the day the Participant is issued written notice
of the Plan amendment by the Employer or Administrator.

 
The vested percentage of a Participant’s Accrued Benefit, determined as of the
later of the date the amendment is adopted or the date it is effective, shall
not be reduced by any such amendment.  Furthermore, in no event shall an
amendment to the Plan which revises the vesting schedule result in a less
liberal vesting schedule (at any point in the schedule) with respect to the
Participant’s Accrued Benefit as of the later of the adoption or the effective
date of the Amendment.
 
13.3
Mergers, Consolidations and Transfers.  The Plan shall not be automatically
terminated by the Employer’s acquisition by or merger into any other company,
but the Plan shall be continued after such merger provided the successor company
agrees to continue the Plan.  All rights to amend, modify, suspend, or terminate
the Plan shall be transferred to the successor company, effective as of the date
of the merger.

 
 
The merger or consolidation with, or transfer of assets and liabilities to, any
other qualified retirement plan shall be permitted only if the benefit each plan
participant would receive if the plan were terminated immediately after such
merger or consolidation, or transfer of assets and liabilities, would be at
least

 
 
as great as the benefit he would have received had the Plan been terminated
immediately before any such transaction.

 
13.4
Distribution of Funds upon Termination.  In the event the Plan shall be
terminated or contributions permanently discontinued, the then present value of
benefits vested in each Participant in accordance with Article VII shall be
determined as of the Plan termination date and the assets of any Fund then held
by the Trustee as reserves for Retirement Income for Participants under this
Plan shall be allocated to the extent that they shall be sufficient, after
providing for expenses of administration, in the order of precedence set forth
below:

 
(a)  
There shall first be set aside an amount which will provide Retirement Income
for Participants, Spouses, or Beneficiaries who were receiving benefits or who
were eligible to receive benefits at least three years prior to termination of
the Plan based on Plan provisions in effect five years prior to the date of the
Plan’s termination.

 
(b)  
There shall next be set aside an amount which will provide all other benefits
insured by the PBGC.

 
(c)  
There shall next be set aside an amount which will provide all other vested
benefits, under the provisions of the Plan on its termination date, but which
are not incurred under ERISA.

 
(d)  
Finally, there shall be set aside an amount which will provide all other accrued
benefits for Participants who were not vested as of the date of Plan
termination.

 
If the assets of the Fund held by the Trustee as reserves for Retirement Income
for Participants of the Plan, as of the date of the Plan is terminated, are not
sufficient to provide in whole the amounts required within the classes described
above, such assets will be allocated pro rata within the class in which the
amounts first cannot be provided in full.
 
Allocation in any of the above listed categories is adjusted for any allocation
already made to the same Participant under a prior category.  Allocation of
assets may be modified by the Internal Revenue Service to meet nondiscrimination
requirements.  After all liabilities of the Plan have been satisfied, the
Employer shall be entitled to any balance of the Fund which shall remain.
 
13.5
Provision of Benefits.  The Retirement Income payable in accordance with Section
13.4 shall be provided through continuance of the existing Trust Agreement or
through a new instrument entered into for that purpose or through the purchase
of nontransferable annuity contract or contracts from a commercial life
insurance company or by a combination thereof.  If the allocations produce
Retirement Income of less than $120 a year, a lump sum payment which is the
Actuarial Equivalent of such Retirement Income may be paid in lieu thereof.

 
13.6
Special Limitations.

 
(a)           In the event of Plan termination, the benefit of any Highly
Compensated Employee (and any Highly Compensated Former Employee) is limited to
a benefit that is nondiscriminatory under Section 401(a)(4) of the Code.
 
(b)           The annual payments to an Employee described in paragraph (c)
below are restricted to an amount equal in each year to the payments that would
be made on behalf of the Employee under a straight life annuity that is the
actuarial equivalent of the sum of the Employee's accrued benefit and the
Employee's other benefits under the Plan (other than a social security
supplement), and the amount of payments that the Employee is entitled to receive
under a social security supplement, if any.  The restrictions in this paragraph
(b) do not apply, however, if:
 
(i)           After payment to an Employee described in paragraph (c) of this
Section 13.6 of all benefits payable to the Employee under the Plan, the value
of Plan assets equals or exceeds 110 percent of the value of current liabilities
as defined in the Code, or
 
(ii)           The value of the benefits payable to the Employee under the Plan
for an Employee described in paragraph (c) below is less than 1 percent of the
value of current liabilities before distribution, or
 
(iii)           The value of benefits payable to the Employee under the Plan for
any employee described in paragraph (c) below does not exceed the amount
described in Section 411(a)(11)(A) of the Code (restrictions on certain
mandatory distributions).
 
(c)           The Employees whose benefits are restricted on distribution
include all Highly Compensated Employees and Highly Compensated Former
Employees.  In any one year, the total number of Employees whose benefits are
subject to restriction under this Section 13.6 is limited to the group of 25
Non-excludable Employees and former Employees with the greatest compensation in
the current year or any prior year.
 
(d)           For purposes of this Section 13.6, "benefit" includes, among other
benefits, loans in excess of the amounts set forth in Section 72(p)(2)(A) of the
Code, any periodic income, any withdrawal values payable to a living Employee or
former Employee, and an death benefits not provided for by insurance on the
Employee's or former Employee's life.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XIV
 
GENERAL PROVISIONS
 
14.1
No Guarantee of Employment.  The Plan shall not be deemed to constitute a
contract between an Employer and any Employee or to be a consideration for, or
an inducement for, the employment of any Employee by an Employer.  Nothing
contained in the Plan shall be deemed to give any Employee the right to be
retained in the service of any Employer or to interfere with the right of the
Employer to discharge or to terminate the service of any Employee at any time
without regard to the effect such discharge or termination may have on any
rights under the Plan.

 
14.2
Payments to Minors and Incompetents.  If a Participant, Contingent Annuitant or
Beneficiary entitled to receive any benefits hereunder is a minor or is deemed
by the Committee or is adjudged to be legally incapable of giving valid receipt
and discharge for such benefits, they will be paid to such persons as the
Committee might designate or to the duly appointed guardian.  Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.

 
14.3
Nonalienation of Benefits.  To the extent permitted by law and with the
exception of payments pursuant to a qualified domestic relations order within
the meaning of Section 414(p) of the Code, no benefit payable under this Plan
will be subject in any manner to anticipation, alienation, assignment,
garnishment, or pledge; and any attempt to anticipate, alienate, assign,
garnishee or pledge the same will be void; and no such benefits will be in any
manner liable for or subject to the debts, liabilities, engagements, or torts of
any Participant; and if any Participant is adjudicated bankrupt or attempts to
anticipate, alienate, assign, or pledge any benefits, then such benefits will,
in the discretion of the Committee, cease, and in this event, the Committee will
have the authority to cause the same or any part thereof to be held or applied
to or for the benefit of such Participant, his Spouse, his children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.

 
Notwithstanding any provision of this Section to the contrary, an offset to a
Participant’s accrued benefit against an amount that the Participant is ordered
or required to pay the Plan with respect to a judgment, order, or decree issued,
or a settlement entered into, on or after August 5, 1997, shall be permitted in
accordance with Code Sections 401(a)(13)(C) and (D).
 
14.4
Purchase of Annuities.  If the Committee for any reason deems it advisable, the
Retirement Income benefits payable at Retirement Date under the Plan may be
provided through the purchase of non-transferable annuities from such insurance
company or companies as may be approved by the Committee.  Payment thereof will
be made from the Fund held by the Trustee.

 
14.5
Notwithstanding any other provision of the Plan, a former Participant shall not
be entitled to payment of duplicate benefits upon again becoming a Participant.

 
14.6
A Participant shall not, with or without cause, be divested of any annual
benefits that are vested under the terms of the Plan.

 
14.7
Governing Law.  The provisions of the Plan will be construed according to the
laws of the State of Connecticut, subject to ERISA.

 
14.8
Preservation of Prior Methods of Payment.  Notwithstanding any of the methods of
payment of benefits provided in Articles IX and X, in the case of a Participant
who has made a designation prior to January 1, 1984 which conforms to the
requirements of Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act of 1982 and which provides that one or more of the payment methods contained
in the Plan prior to January 1, 1984 shall apply to such Participant’s benefits,
the Participant and any Beneficiary shall be entitled to receive such benefits
in accordance with the payment methods in effect under the Plan prior to January
1, 1984.  The Committee shall be authorized to disregard any designation, or any
portion thereof, which has been made in accordance with the preceding sentence
if it determines that such action is necessary to preserve the tax qualification
of the Plan.

 
14.9
Commencement of Benefits.  In no case shall distributions of benefits under the
Plan be made or commence later than April 1 of the calendar year following the
calendar year in which a Participant attains age 70½ whether or not he has
retired or otherwise terminated his employment at that time; provided that,
however, if a Participant had attained age 70½ before January 1, 1988 and was
not a five percent (5%) owner at any time during the Plan Year ending with or
within the calendar year in which the Participant had attained age 66 ½ or any
subsequent Plan Year, such Participant may elect to delay his distribution until
the calendar year in which the Participant retires.  This date shall constitute
the “Required beginning date,” see Section 10.7(h)(6) hereof.  Furthermore, if a
Participant has made a designation prior to January 1, 1984 which conforms to
the requirements of Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act of 1982, distributions of benefits under the Plan may be made
or commence in accordance with the terms of such designation.

 
14.10
Notwithstanding any other provision of the Plan, in no event shall a
Participant’s benefit payments under the Plan decrease due to any increase in
such Participant’s social security benefits.

 
14.11
Suspension of Benefits.

 
(a)  
Except for payments required by Section 14.9 hereof, benefits under this Plan
are payable only after termination of employment; provided, however, that
benefits shall be paid to a Participant who is otherwise entitled to receive
benefits hereunder even if such Participant has not terminated employment, but
only if such Participant does not complete at least 40 Hours of service during a
calendar month in Section 203(a)(3)(B) service, within the meaning of Section
203(a)(3)(B) of ERISA and Section 2530.203-3 of the Code of Federal
Regulations.  In addition, normal or early retirement benefits in pay status
will be suspended for each calendar month during which the Participant completes
at least 40 Hours of service in Section 203(a)(3)(B) service.  In accordance
with the foregoing, the actuarial value of benefits which commence later than a
Participant’s Normal Retirement Date will be computed without regard to amounts
which would have been suspended under the preceding sentences as if the
Participant had been receiving benefits since Normal Retirement Date.

 
(b)  
If benefit payments have been suspended, payments shall resume no later than the
first day of the third calendar month after the calendar month in which the
Participant ceases to be employed for at least 40 Hours of service for a
calendar month in Section 203(a)(3)(B) service.  The initial payment upon
resumption shall include the payment scheduled to occur in the calendar month
when payments resume and any amounts withheld during the period between the
cessation of such Section 203(a)(3)(B) service and the resumption of payments.

 
(c)  
No payment shall be withheld by the Plan pursuant to this Section unless the
Plan notifies the Participant by personal delivery or first class mail during
the first calendar month or payroll period in which the Plan withholds payments
that his or her benefits are suspended.  Such notification shall contain a
description of the specific reasons why benefit payments are being suspended, a
description of the Plan provision relating to the suspension of payments, a copy
of such provisions, and a statement to the effect that applicable Department of
Labor regulations may be found in Section 2530.203-3 of the Code of Federal
Regulations.  In addition, the notice shall inform the Participant of the Plan’s
procedures for affording a review of the suspension of benefits.  Requests for
such review may be considered in accordance with the claims procedure adopted by
the Plan pursuant to Section 503 of ERISA and applicable regulations.

 
(d)  
The amount suspended shall be an amount equal to the portion of a monthly
benefit payment derived from Company contributions.

 
(e)  
This Section 14.11 does not apply to the minimum benefit to which the
Participant may become entitled under the top-heavy rules of Article XV.

 
 
(f)
This Section 14.11 does not apply to benefits which a Participant had accrued as
of November 15, 1989.  The effective date of this provision is June 7, 2004.

 
14.12
Transfers of Plan Participants.

 
 
(a)
The Plan provides benefits under three separate benefit structures.  One
structure applies to Former Crystal Water Participants and is described in
Appendix C.  Another structure relates to Participants who are employees of
Barnstable Water Company and is described in Appendix D.  The third structure is
the general structure applicable under the Plan for all other Participants.  The
Plan document does not address what happens in the event a Participant transfers
from one group to another.  The purpose of this Section 14.12 is to set forth
the rules which are intended to apply in such instances.

 
 
(b)
If a Former Crystal Water Company Participant transfers to the Company or a
Participating Company at the request of the Company or a Participating Company,
he shall continue to participate in the Plan based upon all of the Plan
provisions applicable to Former Crystal Water Participants.  If any other
Participant transfers to Barnstable Water Company at the request of the Company
or a Participating Company, he shall continue to participate in the Plan based
upon all of the Plan provisions applicable to Participants who are employed by
the Company or Participating Company from which he transferred.  If a
Participant who is employed by Barnstable Water Company transfers to the Company
or a Participating Company, whether or not at the request of the Company or a
Participating Company, however, he shall be covered under the provisions of
paragraph (c) below.

 
 
(c)
In all other cases, if a Participant transfers from the Company or a
Participating Company to another Employer, or if a Participant ceases work for
the Company or a Participating Company and commences work for another Employer,
and in either case a benefit formula applicable with respect to the second
Employer is different than the benefit formula applicable to the first Employer,
then except as otherwise provided in paragraph (d) below, no further benefits
shall be earned under the first formula when he ceases work for the first
Employer, and the Participant shall accrue benefits under the Plan formula
applicable with respect to the second Employer from the time he commences work
for such second Employer based upon compensation and service with the second
Employer and the Plan provisions applicable to that Employer.  Service with both
Employers shall count, however, for vesting purposes.

 
 
(d)
There are different methods of crediting service under the Plan for different
Employers, for both vesting purposes and for purposes of accruing
benefits.  Therefore, if the provisions of paragraph (c) apply, then
notwithstanding anything to the contrary set forth in such paragraph (c), the
following rules apply in computing Credited Service (or Benefit Service) and
Vesting Service for the calendar year in which work commences for the second
Employer:

 
 
(1)
If the first Employer counts Hours of Service in determining Credited Service or
Benefit Service, and the second Employer does not, and if the Participant
receives credit for any Hours of Service from the first Employer for the
calendar year in which the Participant commences employment with the second
Employer, then for that year he shall be deemed to have earned a full Year of
Credited Service or Benefit Service (as the case may be) under the provisions of
the Plan applicable to the first Employer, and no Credited Service or Benefit
Service for that year under the provisions of the Plan applicable to the second
Employer.  In such event, he shall also earn one full year of Vesting Service
under the Plan for that calendar year.

 
 
(2)
If the first Employer does not count Hours of Service in counting Credited
Service or Benefit Service and the second Employer does count Hours of Service,
and if the Participant receives credit for any period of service for the first
Employer for the calendar year in which the Participant commences employment
with the second Employer, then for that year, he shall be deemed to have earned
a full year of Credited Service or Benefit Service under the provisions of the
Plan applicable to the first Employer and no Credited Service or Benefit Service
for that year under the provisions of the Plan applicable to the second
Employer.  In such event, he shall also earn one full year of Vesting Service
under the Plan for that year.

 
 
(e)
If both Employers count hours in determining Credited Service or Benefit
Service, and if the provisions of paragraph (c) apply, then for the year in
which the Participant commences work for the second Employer, a year of Credited
Service or Benefit Service shall be earned under the Plan provisions applicable
to the first Employer (and not the second Employer) if it had been earned
immediately prior to the time he commences work for the second Employer;
otherwise, it shall be earned for that calendar year, if at all, under the Plan
provisions applicable to the second Employer.

 
 
(f)
If a Participant transfers to an Affiliated Company that has not adopted the
Plan, whether voluntarily or at the request of the Company or an Affiliated
Company, then he shall accrue no further benefits under the Plan; and, in no
event shall the provisions of this Section 14.12 be construed so as to provide
for benefit accruals for any period during which an individual was (or is)
employed by an Affiliated Company that has not adopted the Plan.




 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE XV
 
TOP-HEAVY PLAN PROVISIONS
 
This Article XV shall apply for purposes of determining whether the Plan is a
top-heavy plan under Section 416(g) of the Code for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Section 416(c) of the Code for such years.
 
(Paragraphs 15.1 - 15.10 provide definitions for Article XV.)
 
15.1  
Compensation. Compensation of an Employee as defined in Section 16.6(b) hereof
(subject to any limitation prescribed under Section 401(a)(17) of the Code).

 
15.2  
Key Employee.  Key Employee means any Employee or former Employee (including any
deceased employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5 percent owner of the Employer, or
a 1 percent owner of the Employer having annual compensation of more than
$150,000.  For this purpose, annual compensation means compensation within the
meaning of Section 16.6(b) hereof.  The determination of who is a Key Employee
will be made in accordance with Section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder.

 
15.3  
Top-Heavy Plan.  For any Plan Year, this Plan is top-heavy if any of the
following conditions exists:

 
(a)  
If the Top-Heavy Ratio for this Plan exceeds 60 percent and this Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of plans.

 
(b)  
If this Plan is a part of a Required Aggregation Group of plans (but which is
not part of a Permissive Aggregation Group) and the Top-Heavy Ratio for the
Required Aggregation Group of plans exceeds 60 percent.

 
(c)  
If this Plan is a part of a Required Aggregation Group of plans and part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.

 
15.4  
Top-Heavy Ratio.

 
(a)  
If the Employer maintains one or more defined benefit plans and the Employer has
not maintained any defined contribution plan (including any simplified employee
pension plan) which during the five year period ending on the Determination
Date(s) has or has had account balances, the Top-Heavy Ratio for this Plan alone
or for the Required or Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the Present Values of accrued
benefits of all Key Employees as of the Determination Date(s), and the
denominator of which is the sum of the Present Values of all accrued benefits,
determined in accordance with Section 416 of the Code and the Regulations
thereunder.

 
(b)  
If the Employer maintains one or more defined benefit plans and the Employer
maintains or has maintained one or more defined contribution plans (including
any simplified employee pension plan) which during the five year period ending
on the Determination Date(s) has or has had any account balances, the Top-Heavy
Ratio for any Required or Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the Present Values of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees, determined in accordance with (a) above, and the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the Present Values of accrued benefits under the aggregated defined
benefit plan or plans, determined in accordance with (a) above for all
Participants, and the sum of the account balances under the aggregated defined
contribution plan or plans for all Participants as of the Determination Date(s),
all determined in accordance with Section 416 of the Code and the Regulations
thereunder.

 
 
(c)
Distributions During Year Ending on the Determination Date.  The present values
of accrued benefits and the amounts of account balances of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under Section
416(g)(2) of the Code during the 1 year period ending on the Determination
Date.  The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case of a
distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting "5 year period" for
"1 year period."

 
(d)  
For purposes of (a) and (b) above, the value of account balances and the Present
Value of accrued benefits shall be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code and the
Regulations thereunder for the first and second plan year of a defined benefit
plan.  The account balances and accrued benefits of a Participant (1) who is not
a Key Employee but who was a Key Employee in a prior year, or (2) who has not
performed services for the Employer maintaining the plan at any time during the
one-year period ending on the Determination Date shall be disregarded.  The
calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Section 416 of the Code and the Regulations thereunder.  Deductible Employee
contributions shall not be taken into account for purposes of computing the
Top-Heavy Ratio.  When aggregating plans, the value of account balances and
accrued benefits shall be calculated with reference to the Determination Date(s)
that falls within the same calendar year.

 
(e)  
Permissive Aggregation Group.  The Required Aggregation Group of plans plus any
other plan or plans of the Employer which, when considered as a group with the
Required Aggregation Group, would continue to satisfy the requirements of
Sections 401(a)(4) and 410 of the Code.

 
(f)  
Required Aggregation Group.  (1) Each qualified plan of the Employer in which at
least one Key Employee participates or participated at any time during the Plan
Year containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated), and (2) any other qualified
plan of the Employer which enables a plan described in (1) to meet the
requirements of Sections 410(a)(4) and 410 of the Code during the Determination
Period.

 
(g)  
Determination Date.  For any Plan Year, the last day of the preceding Plan Year.

 
(h)  
Valuation Date.  For purposes of computing the Top- Heavy Ratio, the Valuation
Date shall be the normal annual valuation date for the Plan.

 
(i)  
Present Value.  For purposes of computing the Top-Heavy Ratio, any benefit shall
be discounted only for mortality and interest as follows:

 
Interest rate:                      5%
 
Mortality table: 1971 TPF&C Forecast Mortality Table
 
(j)  
If the Plan is or becomes a Top-Heavy Plan in any Plan Year beginning after
December 31, 1983, the following provisions shall supersede any conflicting
provision in the Plan.

 
(k)  
Vesting.

 
Notwithstanding the provisions of Section 7.2, a Participant’s Vested Benefit
shall be the Retirement Income payable at Normal Retirement Date in the form and
amount as set forth in Section 4.3 based on his Average Earnings and Credited
Service as of his Termination Date, multiplied by the applicable percentage
specified below:
 


If Years of
Vesting Service Are
Then Vested
Percentage Is
 
Less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 but less than 6
80%
6 or more
100%

 
 
Notwithstanding the foregoing, a Participant shall be 100% vested upon the later
of his 65th birthday or the fifth anniversary of his entry into the Plan.  In
the event of a change in the top-heavy status of the Plan, Section 13.2 of the
Plan shall apply.

 
(l)           Minimum Accrued Benefit.
 
 
(i)
Notwithstanding any other provision in this Plan except (iii), (iv) and (v)
below, for any Plan Year in which this Plan is a Top Heavy Plan, each
Participant who is not a Key Employee and has completed 1,000 Hours of service
shall accrue a benefit (to be provided solely by Employer contributions and
expressed as a life annuity commencing at normal retirement age) of not less
than two percent of his or her highest average Compensation for the five
consecutive years for which the Participant had the highest  Compensation.  The
minimum accrual is determined without regard to any Social Security
contribution.  The minimum accrual applies even though under other Plan
provisions the Participant would not otherwise be entitled to receive an
accrual, or would have received a lesser accrual for the year because (1) the
non-Key Employee fails to make mandatory contributions to the Plan, (2) the
non-Key Employee’s Compensation is less than a stated amount, (3) the non-Key
Employee is not employed on the last day of the accrual computation period, or
(4) the Plan is integrated with Social Security.

 
 
(ii)
No additional benefit accruals shall be provided pursuant to (i) above to the
extent that the total accruals on behalf of the Participant attributable to
Employer contributions will provide a benefit expressed as a life annuity
commencing at age 65 that equals or exceeds 20 percent of the Participant’s
highest average Compensation for the five consecutive years for which the
Participant had the highest Compensation.

 
 
(iii)
The provisions in (i) above shall not apply to any Participant to the extent
that the Participant is covered under any other plan or plans of the Employer
which provide(s) for the minimum allocation or benefit applicable to Top-Heavy
Plans.

 
 
(iv)
All accruals of Employer derived benefit, whether or not attributable to years
for which the Plan is a Top-Heavy Plan, may be used in computing whether the
minimum accrual requirements of Section (ii) above are satisfied.

 
 
(v)
For purposes of satisfying the minimum benefit requirements of Section 416(c)(1)
of the Code and the Plan, in determining years of service with the Employer, any
service with the Employer shall be disregarded to the extent that such service
occurs during a Plan Year when the Plan benefits (within the meaning of Section
410(b) of the Code) no Key Employee or former Key Employee.  No accrual shall be
provided pursuant to this paragraph (b) for a year in which the Plan does not
benefit any Key Employee or former Key Employee.




 
 
 
 

--------------------------------------------------------------------------------

 





ARTICLE XVI
 
LIMITATION ON BENEFITS
 
16.1
The limitations of this Article XVI shall apply in Limitation Years beginning on
or after July 1, 2007, except as otherwise provided herein.

 
16.2
The Annual Benefit otherwise payable to a Participant under the Plan at any time
shall not exceed the Maximum Permissible Benefit.  If the benefit the
Participant would otherwise accrue in a Limitation Year would produce an Annual
Benefit in excess of the Maximum Permissible Benefit, the benefit shall be
limited (or the rate of accrual reduced) to a benefit that does not exceed the
Maximum Permissible Benefit.

 
16.3
If the Participant is, or has ever been, a Participant in another qualified
defined benefit plan (without regard to whether the plan has been terminated)
maintained by the Employer or a predecessor employer, the sum of the
Participant's Annual Benefits from all such plans may not exceed the Maximum
Permissible Benefit.  Where the Participant's employer-provided benefits under
all such defined benefit plans (determined as of the same age) would exceed the
Maximum Permissible Benefit applicable at that age, then the Participant’s
Annual Benefits under this Plan shall be limited so that the Maximum Permissible
Benefit is not exceeded.

 
16.4
The application of the provisions of this Article shall not cause the Maximum
Permissible Benefit for any Participant to be less than the Participant's
accrued benefit under all the defined benefit plans of the Employer or a
predecessor employer as of the end of the last Limitation Year beginning before
July 1, 2007 under provisions of the plans that were both adopted and in effect
before April 5, 2007.  The preceding sentence applies only if the provisions of
such defined benefit plans that were both adopted and in effect before April 5,
2007 and satisfied the applicable requirements of statutory provisions,
regulations, and other published guidance relating to Section 415 of the Code in
effect as of the end of the last Limitation Year beginning before July 1, 2007,
as described in Section 1.415(a)-1(g)(4) of the Income Tax Regulations.

 
16.5
The limitations of this Article shall be determined and applied taking into
account the rules in Section 16.7.

 
16.6
Definitions.

 
 
(a)
Annual Benefit:

 
(1)           A benefit that is payable annually in the form of a straight life
annuity.  Except as provided below, where a benefit is payable in a form other
than a straight life annuity, the benefit shall be adjusted to an actuarially
equivalent straight life annuity that begins at the same time as such other form
of benefit and is payable on the first day of each month, before applying the
limitations of this Article.  For a Participant who has or will have
distributions commencing at more than one Annuity Starting Date, the Annual
Benefit shall be determined as of each such Annuity Starting Date (and shall
satisfy the limitations of this Article as of each such date), actuarially
adjusting for past and future distributions of benefits commencing at the other
Annuity Starting Dates.  For this purpose. the determination of whether a new
starting date has occurred shall be made without regard to Section 1.401(a)-20,
Q&A 10(d), and with regard to Section 1.415(b)-1(b)(1)(iii)(B) and (C) of the
Income Tax Regulations.
 
(2)           No actuarial adjustment to the benefit shall be made for (A)
survivor benefits payable to a surviving spouse under a qualified joint and
survivor annuity to the extent such benefits would not be payable if the
Participant's benefit were paid in another form; (B) benefits that are not
directly related to retirement benefits (such as a qualified disability benefit,
preretirement incidental death benefits, and post-retirement medical benefits);
or (C) the inclusion in the form of benefit of an automatic benefit increase
feature, provided the form of benefit is not subject to Section 417(e)(3) of the
Code and would otherwise satisfy the limitations of this Article, and the Plan
provides that the amount payable under the form of benefit in any Limitation
Year shall not exceed the limits of this Article applicable at the Annuity
Starting Date, as increased in subsequent years pursuant to Section 415(d) of
the Code.  For this purpose, an automatic benefit increase feature is included
in a form of benefit if the form of benefit provides for automatic, periodic
increases to the benefits paid in that form.
 
(3)           The determination of the Annual Benefit shall take into account
social security supplements described in Section 411(a)(9) of the Code and
benefits transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant Section 1.411(d)-4, Q&A 3(c), of the Income Tax
Regulations, but shall disregard benefits attributable to employee contributions
or rollover contributions.
 
(4)           Effective for distributions in Plan Years beginning after
December 31, 2003, the determination of actuarial equivalence of forms of
benefit other than a straight life annuity shall be made in accordance with
subparagraphs (A) or (B) below.
 
(A)           Benefit Forms Not Subject to Section 417(e)(3) of the Code:  The
straight life annuity that is actuarially equivalent to the Participant's form
of benefit shall be determined under this subparagraph (A) if the form of the
Participant's benefit is either (I) a nondecreasing annuity (other than a
straight life annuity) payable for a period of not less than the life of the
Participant (or, in the case of a qualified pre-retirement survivor annuity, the
life of the surviving Spouse), or (II) an annuity that decreases during the life
of the Participant merely because of (a) the death of the survivor annuitant
(but only if the reduction is not below 50% of the benefit payable before the
death of the survivor annuitant), or (b) the cessation or reduction of Social
Security supplements or qualified disability payments (as defined in Section
401(a)(11) of the Code).
 
(i)           Limitation Years beginning before July 1, 2007.  For Limitation
Years beginning before July 1, 2007, the actuarially equivalent straight life
annuity is equal to the annual amount of the straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit computed using whichever of the following produces
the greater annual amount:  (I) the interest rate and mortality table (or other
tabular factor) specified in the Plan for adjusting benefits in the same form:
and (II) a 5 percent interest rate assumption and the Applicable Mortality Table
referenced in Exhibit I of the Plan for that Annuity Starting Date.
 
(ii)           Limitation Years beginning on or after July 1, 2007.  For
Limitation Years beginning on or after July 1, 2007, the actuarially equivalent
straight life annuity is equal to the greater of (I) the annual amount of the
straight life annuity (if any) payable to the Participant under the Plan
commencing at the same Annuity Starting Date as the Participant's form of
benefit; and (II) the annual amount of the straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using a 5 percent interest rate
assumption and the Applicable Mortality Table defined in Exhibit I of the Plan
for that Annuity Starting Date.
 
(B)           Benefit Forms Subject to Section 417(e)(3) of the Code:  The
straight life annuity that is actuarially equivalent to the Participant's form
of benefit shall be determined under this subparagraph (B) if the form of the
Participant's benefit is other than a benefit form described in subparagraph
(A).  In this case, the actuarially equivalent straight life annuity shall be
determined as follows:
 
(i)           Annuity Starting Date in Plan Years Beginning After 2005.  If the
Annuity Starting Date of the Participant's form of benefit is in a Plan Year
beginning after 2005, the actuarially equivalent straight life annuity is equal
to the greatest of (I) the annual amount of the straight life annuity commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant's form of benefit, computed using the interest rate and
mortality table (or other tabular factor) specified in the Plan for adjusting
benefits in the same form; (II) the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant's form of benefit, computed using a 5.5 percent
interest rate assumption and the Applicable Mortality Table defined in Exhibit I
of the Plan; and (III) the annual amount of the straight life annuity commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant's form of benefit, computed using the applicable interest rate
defined in Exhibit I of the Plan and the Applicable Mortality Table defined in
Exhibit I of the Plan, divided by 1.05.
 
(ii)           Annuity Starting Date in Plan Years Beginning in 2004 or
2005.  If the Annuity Starting Date of the Participant's form of benefit is in a
Plan Year beginning in 2004 or 2005, the actuarially equivalent straight life
annuity is equal to the annual amount of the straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit computed using whichever of the following produces
the greater annual amount:  (I) the interest rate and the mortality table (or
other tabular factor) specified in the Plan for adjusting benefits in the same
form; and (II) a 5.5 percent interest rate assumption and the Applicable
Mortality Table defined in Exhibit I of the Plan.
 
(b)           Compensation:
 
(1)           Information required to be reported under Sections 6041, 6051, and
6052 of the Code (wages, tips, and other compensation as reported on Form
W-2).  Compensation is defined as wages, within the meaning of Section 3401(a),
and all other payments of compensation to an employee by the Employer (in the
course of the Employer's trade or business) for which the Employer is required
to furnish the Employee a written statement under Sections 6041(d), 6051(a)(3),
and 6052 of the Code.  Compensation shall be determined without regard to any
rules under Section 3401(a) of the Code that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Section 3401(a)(2) of
the Code).
 
(2)           Except as provided herein, for Limitation Years beginning after
December 31, 1991, Compensation for a Limitation Year is the Compensation
actually paid or made available during such Limitation Year.
 
(3)           For Limitation Years beginning on or after July 1, 2007,
Compensation for a Limitation Year shall also include Compensation paid by the
later of 2½ months after an Employee's severance from employment with the
Employer maintaining the Plan or the end of the Limitation Year that includes
the date of the Employee's severance from employment with the Employer
maintaining the Plan, if:
 
(A)           the payment is regular Compensation for services during the
Employee's regular working hours, or Compensation for services outside the
Employee's regular working hours (such as overtime or shift differential),
commissions. bonuses, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the Employee while the Employee
continued in employment with the Employer; or
 
(B)           the payment is for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued: or
 
(C)           the payment is received by the Employee pursuant to a nonqualified
unfunded deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includible in gross income.
 
(4)           Any payments not described above shall not be considered
Compensation if paid after severance from employment, even if they are paid by
the later of 2½ months after the date of severance from employment or the end of
the Limitation Year that includes the date of severance from employment.
 
(5)           Back pay, within the meaning of Section 1.415(c)-2(g)(8) of the
Income Tax Regulations, shall be treated as Compensation for the Limitation Year
to which the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition.
 
(6)           For Limitation Years beginning after December 31, 1997,
Compensation paid or made available during such Limitation Year shall include
amounts that would otherwise be included in Compensation but for an election
under Section 125(a), Section 402(e)(3), Section 402(h)(1)(B), Section 402(k),
or Section 457(b) of the Code.
 
(7)           For Limitation Years beginning after December 31, 2000,
Compensation shall also include any elective amounts that are not includible in
the gross income of the Employee by reason of Section 132(f)(4) of the Code.
 
(c)           Defined Benefit Compensation Limitation:
 
(1)           100 percent of a Participant's High Three-Year Average
Compensation, payable in the form of a straight life annuity.
 
(2)           In the case of a Participant who is rehired after a severance from
employment, the Defined Benefit Compensation Limitation is the greater of 100
percent of the Participant's High Three-Year Average Compensation, as determined
prior to the severance from employment, or 100 percent of the Participant's High
Three-Year Average Compensation, as determined after the severance from
employment under paragraph (g) below.
 
(d)           Defined Benefit Dollar Limitation:  Effective for Limitation Years
ending after December 31, 2001, the Defined Benefit Dollar Limitation is
$160,000, automatically adjusted under Section 415(d) of the Code, effective
January 1 of each year, as published in the Internal Revenue Bulletin, and
payable in the form of a straight life annuity.  The new limitation shall apply
to Limitation Years ending with or within the calendar year of the date of the
adjustment, but a Participant's benefits shall not reflect the adjusted limit
prior to January 1 of that calendar year.  The automatic annual adjustment of
the Defined Benefit Dollar Limitation under Section 415(d) of the Code shall not
apply to Participants who have had a separation from employment.
 
(e)           Employer:  For purposes of this Article, Employer shall mean the
Employer that adopts this Plan, and all members of a controlled group of
corporations, as defined in Section 414(b) of the Code, as modified by Section
415(h), all commonly controlled trades or businesses (as defined in Section
414(c) of the Code, as modified, except in the case of a brother-sister group of
trades or businesses under common control, by Section 415(h)), or affiliated
service groups (as defined in Section 414(m) of the Code) of which the adopting
Employer is a part, and any other entity required to be aggregated with the
Employer pursuant to Section 414(o) of the Code.
 
(f)           Formerly Affiliated Plan of the Employer:  A plan that,
immediately prior to the cessation of affiliation, was actually maintained by
the Employer and, immediately after the cessation of affiliation, is not
actually maintained by the Employer.  For this purpose, cessation of affiliation
means the event that causes an entity to no longer be considered the Employer,
such as the sale of a member controlled group of corporations, as defined in
Section 414(b) of the Code, as modified by Section 415(h), to an unrelated
corporation, or that causes a plan to not actually be maintained by the
Employer, such as transfer of plan sponsorship outside a controlled group.
 
(g)           High Three-Year Average Compensation:  The average compensation
for the three consecutive years of service (or, if the Participant has less than
three consecutive years of service, the Participant's longest consecutive period
of service, including fractions of years, but not less than one year) with the
Employer that produces the highest average.  A year of service is the
12-consecutive month period beginning January 1 and ending December 31.  In the
case of a Participant who is rehired by the Employer after a severance from
employment, the Participant's high three-year average Compensation shall be
calculated by excluding all years for which the Participant performs no services
for and receives no Compensation from the Employer (the break period) and by
treating the years immediately preceding and following the break period as
consecutive.  A Participant's Compensation for a year of service shall not
include Compensation in excess of the limitation under Section 401(a)(17) of the
Code that is in effect for the calendar year in which such year of service
begins.
 
(h)           Limitation Year:  The Plan Year.
 
(i)           Maximum Permissible Benefit:  The lesser of the Defined Benefit
Dollar Limitation or the Defined Benefit Compensation Limitation (both adjusted
where required, as provided below).
 
(1)           Adjustment for Less Than 10 Years of Participation or Service:  If
the Participant has less than 10 Years of Participation in the Plan, the Defined
Benefit Dollar Limitation shall be multiplied by a fraction -- (A) the numerator
of which is the number of Years (or part thereof, but not less than one year) of
Participation in the Plan, and (B) the denominator of which is 10.  In the case
of a Participant who has less than ten Years of Service with the Employer, the
Defined Benefit Compensation Limitation shall be multiplied by a fraction -- (A)
the numerator of which is the number of Years (or part thereof, but not less
than one year) of Service with the Employer, and (B) the denominator of which is
10.
 
(2)           Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement Before Age 62 or after Age 65:  Effective for benefits commencing
in Limitation Years ending after December 31, 2001, the Defined Benefit Dollar
Limitation shall be adjusted if the Annuity Starting Date of the Participant's
benefit is before age 62 or after age 65.  If the Annuity Starting Date is
before age 62, the Defined Benefit Dollar Limitation shall be adjusted under
subparagraph (A), as modified by subparagraph (C).  If the Annuity Starting Date
is after age 65, the Defined Benefit Dollar Limitation shall be adjusted under
subparagraph (B), as modified by subparagraph (C).
 
(A)           Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement Before Age 62:
 
(i)           Limitation Years Beginning Before July 1, 2007. If the Annuity
Starting Date for the Participant's benefit is prior to age 62 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit Dollar
Limitation for the Participant's Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant's Annuity Starting Date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted under subparagraph (1) for Years of
Participation less than 10, if required) with actuarial equivalence computed
using whichever of the following produces the smaller annual amount:  (a) the
interest rate and the mortality table (or other tabular factor) equivalence for
early retirement benefits; or (b) a 5-percent interest rate assumption and the
Applicable Mortality Table as defined in Exhibit I of the Plan.
 
(ii)           Limitation Years Beginning on or After July 1, 2007.
 
(a)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 62 and the Age of Benefit Commencement.  If the Annuity
Starting Date for the Participant's benefit is prior to age 62 and occurs in a
Limitation Year beginning on or after July 1, 2007, and the Plan does not have
an immediately commencing straight life annuity payable at both age 62 and the
age of benefit commencement, the Defined Benefit Dollar Limitation for the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant's Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted under subparagraph (1) for Years of Participation less than
10, if required) with actuarial equivalence computed using a 5 percent interest
rate assumption and the Applicable Mortality Table for the Annuity Starting Date
as defined in Exhibit I of the Plan (and expressing the Participant's age based
on completed calendar months as of the Annuity Starting Date).
 
(b)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement.  If the Annuity Starting Date
for the Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the lesser of the limitation determined under
subparagraph (a) and the Defined Benefit Dollar Limitation (adjusted under
subparagraph (1) for Years of Participation less than 10, if required)
multiplied by the ratio of the annual amount of the immediately commencing
straight life annuity under the Plan at the Participant's Annuity Starting Date
to the annual amount of the immediately commencing straight life annuity under
the Plan at age 62, both determined without applying the limitations of this
Article.
 
(B)           Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement After Age 65:
 
(i)           Limitation Years Beginning Before July 1, 2007.  If the Annuity
Starting Date for the Participant's benefit is after age 65 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit Dollar
Limitation for the Participant's Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant's Annuity Starting Date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted under subparagraph (1) for Years of
Participation less than 10, if required) with actuarial equivalence computed
using whichever of the following produces the smaller annual amount:  (a) the
interest rate and the mortality table (or other tabular factor) specified in the
Plan for purposes of determining actuarial equivalence for delayed retirement
benefits; or (b) a 5-percent interest rate assumption and the Applicable
Mortality Table as defined in Exhibit I of the Plan.
 
(ii)           Limitation Years Beginning On or After July 1, 2007:
 
(a)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 65 and the Age of Benefit Commencement.  If the Annuity
Starting Date for the Participant’s benefit is after age 65 and occurs in a
Limitation Year beginning on or after July 1, 2007, and the Plan does not have
an immediately commencing straight life annuity payable at both age 65 and the
age of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted under subparagraph (1) for Years of Participation less than
10, if required), with actuarial equivalence computed using a 5 percent interest
rate assumption and the Applicable Mortality Table for that Annuity Starting
Date as defined in Exhibit I of the Plan (and expressing the Participant’s age
based on completed calendar months as of the Annuity Starting Date).
 
(b)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement.  If the Annuity Starting Date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant’s Annuity
Starting Date is the lesser of the limitation determined under subparagraph (i)
and the Defined Benefit Dollar Limitation (adjusted under subparagraph (1) for
Years of Participation less than 10, if required) multiplied by the ratio of the
annual amount of the adjusted immediately commencing straight life annuity under
the Plan at the Participant’s Annuity Starting Date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined without applying the limitations of this Article.  For this
purpose. The adjusted immediately commencing straight life annuity under the
Plan at the Participant’s Annuity Starting Date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant’s
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical
Participant who is age 65 and has the same accrued benefit as the Participant.
 
(C)           Notwithstanding the other requirements of this subparagraph (2),
no adjustment shall be made to the Defined Benefit Dollar Limitation to reflect
the probability of a Participant’s death between the Annuity Starting Date and
age 62, or between age 65 and the Annuity Starting Date, as applicable, if
benefits are not forfeited upon the death of the Participant prior to the
Annuity Starting Date.  To the extent benefits are forfeited upon death before
the Annuity Starting Date, such an adjustment shall be made.  For this purpose,
no forfeiture shall be treated as occurring upon the Participant’s death if the
Plan does not charge Participants for providing a qualified preretirement
survivor annuity, as defined in Section 417(c) of the Code, upon the
Participant’s death.
 
(3)           Minimum benefit permitted:  Notwithstanding anything else in this
paragraph (i) to the contrary, the benefit otherwise accrued or payable to a
Participant under this Plan shall be deemed not to exceed the Maximum
Permissible Benefit if:
 
(A)           the retirement benefits payable for a Limitation Year under any
form of benefit with respect to such Participant under this Plan and under all
other defined benefit plans (without regard to whether a plan has been
terminated) ever maintained by the Employer do not exceed $10,000 multiplied by
a fraction – (i) the numerator of which is the Participant's number of Years (or
part thereof, but not less than one year) of Service (not to exceed 10) with the
Employer, and (ii) the denominator of which is 10; and
 
(B)           the Employer (or a predecessor employer) has not at any time
maintained a defined contribution plan in which the Participant participated
(for this purpose, mandatory employee contributions under a defined benefit
plan, individual medical accounts under Section 401(h) of the Code, and accounts
for postretirement medical benefits established under Section 419A(d)(1) of the
Code are not considered a separate defined contribution plan).
 
(j)           Predecessor Employer:  If the Employer maintains a plan that
provides a benefit which the Participant accrued while performing services for a
former employer, the former employer is a Predecessor Employer with respect to
the Participant in the Plan.  A former entity that antedates the Employer is
also a Predecessor Employer with respect to a Participant if, under the facts
and circumstances, the employer constitutes a continuation of all or a portion
of the trade or business of the former entity.
 
(k)           Severance from Employment:  An Employee has a severance from
employment when the Employee ceases to be an Employee of the Employer
maintaining the Plan.  An Employee does not have a severance from employment if,
in connection with a change of employment, the Employee's new employer maintains
the Plan with respect to the Employee.
 
(l)           Year of Participation:  The Participant shall be credited with a
Year of Participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met:  (1) the
Participant is credited with at least the number of hours of service (or Period
of Service if the elapsed time method is used) for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual computation period, and (2) the Participant is included as a Participant
under the eligibility provisions of the Plan for at least one day of the accrual
computation period.  If these two conditions are met, the portion of a Year of
Participation credited to the Participant shall equal the amount of benefit
accrual service credited to the Participant for such accrual computation
period.  A Participant who is permanently and totally disabled within the
meaning of Section 415(c)(3)(C)(i) of the Code for an accrual computation period
shall receive a Year of Participation with respect to that period.  In addition,
for a Participant to receive a Year of Participation (or part thereof) for an
accrual computation period, the Plan must be established no later that the last
day of such accrual computation period.  In no event shall more than one Year of
Participation be credited for any 12-month period.
 
(m)           Year of Service:  For purposes of paragraph (g), the Participant
shall be credited with a Year of Service (computed to fractional parts of a
year) for each accrual computation period for which the Participant is credited
with at least the number of Hours of Service (or Period of Service if the
elapsed time method is used) for benefit accrual purposes, required under the
terms of the Plan in order to accrue a benefit for the accrual computation
period, taking into account only service with the Employer or a Predecessor
Employer.
 
16.7           Other Rules.
 
(a)           Benefits Under Terminated Plans.  If a defined benefit plan
maintained by the employer has terminated with sufficient assets for the payment
of benefit liabilities of all plan Participants and a Participant in the plan
has not yet commenced benefits under the plan, the benefits provided pursuant to
the annuities purchased to provide the Participant's benefits under the
terminated plan at each possible Annuity Starting Date shall be taken into
account in applying the limitations of this Article.  If there are not
sufficient assets for the payment of all participants' benefit liabilities, the
benefits taken into account shall be the benefits that are actually provided to
the participant under the terminated plan.
 
(b)           Benefits Transferred From the Plan.  If a Participant's benefits
under a defined benefit plan maintained by the Employer are transferred to
another defined benefit plan maintained by the Employer and the transfer is not
a transfer of distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c) of
the Income Tax Regulations, the transferred benefits are not treated as being
provided under the transferor plan (but are taken into account as benefits
provided under the transferee plan).  If a Participant's benefits under a
defined benefit plan maintained by the Employer are transferred to another
defined benefit plan that is not maintained by the Employer and the transfer is
not a transfer of distributable benefits pursuant to Section 1.411(d)-4, Q&A
3(c), of the Income Tax Regulations, the transferred benefits are treated by the
Employer's plan as if such benefits were provided under annuities purchased to
provide benefits under a plan maintained by the Employer that terminated
immediately prior to the transfer with sufficient assets to pay all
Participants' benefit liabilities under the Plan.  If a Participant's benefits
under a defined benefit plan maintained by the Employer are transferred to
another defined benefit plan in a transfer of distributable benefits pursuant to
Section 1.411(d)-4, Q&A-3(c), of the Income Tax Regulations, the amount
transferred is treated as a benefit paid from the transferor plan.
 
(c)           Formerly Affiliated Plans of the Employer.  A formerly affiliated
plan of an employer shall be treated as a plan maintained by the Employer, but
the formerly affiliated plan shall be treated as if it had terminated
immediately prior to the cessation of affiliation with sufficient assets to pay
Participants' benefit liabilities under the plan and had purchased annuities to
provide benefits.
 
(d)           Plans of a Predecessor Employer.  If the Employer maintains a
defined benefit plan that provides benefits accrued by a Participant while
performing services for a Predecessor Employer, the Participant's benefits under
a plan maintained by the Predecessor Employer shall be treated as provided under
a plan maintained by the Employer.  However, for this purpose, the plan of the
Predecessor Employer shall be treated as if it had terminated immediately prior
to the event giving rise to the Predecessor Employer relationship with
sufficient assets to pay Participants' benefit liabilities under the plan, and
had purchased annuities to provide benefits;  the Employer and the Predecessor
Employer shall be treated as if they were a single employer immediately prior to
such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the Predecessor Employer.
 
(e)           The limitations of this Article shall be determined and applied
taking into account the rules in Section 1.415(f)-1(d), (e) and (h) of the
Income Tax Regulations.
 
(f)           Aggregation with Multiemployer Plans.
 
(1)           If the Employer maintains a multiemployer plan, as defined in
Section 414(f) of the Code, and the multiemployer plan so provides, only the
benefits under the multiemployer plan that are provided by the Employer shall be
treated as benefits provided under a plan maintained by the Employer for
purposes of this Article.
 
(2)           Effective for Limitation Years ending after December 31, 2001, a
multiemployer plan shall be disregarded for purposes of applying the Defined
Benefit Compensation Limitation to a plan which is not a multiemployer plan.
 
(g)           The increased limitations on benefits pursuant to the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) shall not apply to
any Participant who does not complete at least one Hour of Service after
December 31, 2001.
 
IN WITNESS WHEREOF, the Company hereby executes this amended and restated Plan
document this 11th day of August, 2010.




 
THE CONNECTICUT WATER COMPANY
 
By:
  /s/ David C. Benoit  
Its:
 Vice President, Finance and Cheif Financial Officer





 
--

 
 

--------------------------------------------------------------------------------

 



 
THE CONNECTICUT WATER COMPANY
 
 
EMPLOYEES’ RETIREMENT PLAN
 
 
EXHIBIT I
 
 
This Exhibit is attached to and made a part of the Plan.
 
Actuarial Equivalent shall mean a benefit of equivalent current value to the
benefit which would otherwise have been provided to the Participant.  The
factors used to determine equivalencies shall be determined as follows:
 
°           50% Contingent Annuity Option
 
 
90% (less)(plus) .5% for each year by which the age of the Contingent Annuitant
(is less than)(exceeds) the age of the Participant.  Such factor not to exceed
1.0.

 
°           75% Contingent Annuity Option
 
 
86% (less)(plus) .6% for each year by which the age of the Contingent Annuitant
(is less than)(exceeds) the age of the Participant.  Such factor not to exceed
1.0.

 
°           100% Contingent Annuity Option
 
 
82% (less)(plus) .7% for each year by which the age of the Contingent Annuitant
(is less than)(exceeds) the age of the Participant.  Such factor not to exceed
1.0.

 
°           Lump Sum Distribution
 
Effective for lump sum distributions with annuity starting dates on or after
January 1, 2008, the mortality and interest assumptions utilized for purposes of
this Exhibit I and Appendix C and D of this Plan shall be the “Applicable
Mortality Table” and the “Applicable Interest Rate”, as follows; and, for
purposes of Section 415 of the Code and Article XVI hereof, such terms shall
also have the meanings set forth below:
 
 
(1)  The “Applicable Mortality Table” shall be the mortality table prescribed by
the Secretary of the Treasury pursuant to Section 417(e)(3)(B) of the
Code.  This provision is intended to automatically incorporate changes to such
table without requirement for Plan amendment.

 
 
(2)  The “Applicable Interest Rate” shall be the rates determined in accordance
with Section 417(e)(3) of the Code, as amended by the Pension Protection Act,
including the transition rules from 2008-2011, for the Lookback Month.  The
“Lookback Month” shall be the month of November preceding the “Stability Period”
and the “Stability Period” shall be the Plan Year.

 
°           Five Years Certain and Life
Option:                                                                           98%
 
°           Ten Years Certain and Life
Option:                                                                           93%
 
°           Lump Sum Distribution Under Years Certain and Life Options
 
See Lump Sum Distribution, above.



 
Exhibit I-
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 


 
SPECIAL EARLY RETIREMENT BENEFIT
 
A.1           Eligibility
 
A special early retirement benefit, as set forth in Section A.2 hereof, shall be
offered to all Eligible Participants; provided, however, that said special early
retirement benefit shall not be available to any Eligible Participant if fewer
than six (6) Eligible Participants elect to retire and receive such
benefit.  For purposes of this Appendix A, the term ‘Eligible Participant’ shall
mean each Participant who as of September 1, 1991 (a) will have completed ten
(10) or more years of Credited Service, and (b) will have attained the age of
fifty-five (55).  Each such Eligible Participant will be offered the special
early retirement benefit described in Section A.2 and may make a written
election during an election period beginning on July 10, 1991 and ending at 4:30
P.M. on August 9, 1991 to retire on September 1, 1991 and receive such special
early retirement benefit commencing as of said date; provided, however, that
such Eligible Participant either electing or declining to retire and receive the
special early retirement benefit described in Section A.2 may revoke said
decision during the period beginning on August 10, 1991 and ending at 4:30 P.M.
on August 16, 1991, after which date such decision shall be irrevocable.
 
A.2           Special Early Retirement Benefit
 
Each Eligible Participant who, pursuant to Section A.1, has elected to retire
and receive the special early retirement benefit shall be credited with an
additional five (5) years of Credited Service for purposes of the calculation of
the benefit under Articles IV, V and VI and, if such retirement occurs prior to
attainment of age sixty-two (62), shall receive an additional benefit of $500
each month ending with the month in which such Eligible Participant attains age
sixty-two (62).



 
Appendix A--
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX B
 


 
SPECIAL EARLY RETIREMENT BENEFIT
 
B.1           Eligibility
 
A special early retirement benefit, as set forth in Section B.2 hereof, shall be
offered to all eligible Participants.  For purposes of this Appendix B, the term
‘Eligible Participant’ shall mean each Participant who as of July 1, 1997 (a)
will have completed ten (10) or more years of Credited Service, and (b) will
have attained the age of fifty-five (55).  Each such Eligible Participant will
be offered the special early retirement benefit described in Section B.2 and may
make a written election during an election period beginning on March 15, 1997
and ending at 4:30 P.M. on April 30, 1997 to retire between July 1, 1997 through
December 31, 1997 and receive such special early retirement benefit commencing
as of said date; provided, however, that such Eligible Participant either
electing or declining to retire and receive the special early retirement benefit
described in Section B.2 may revoke said decision during the period beginning on
May 1, 1997 and ending at 4:30 P.M. on May 7, 1997, after which date such
decision shall be irrevocable.
 
B.2           Special Early Retirement Benefit
 
 
(a)
Each Eligible Participant who, pursuant to Section B.1, has elected to retire
and receive the special early retirement benefit shall be credited with an
additional five (5) years of Credited Service for purposes of the calculation of
the benefit under Articles IV, V and VI.

 
 
(b)
Each Eligible Participant who, pursuant to Section B.1, has elected to retire
and receive the special early retirement benefit and whose retirement occurs
prior to attainment of age sixty-two (62) shall also receive an additional
benefit of $500 each month ending with the month in which such Eligible
Participant attains age sixty-two (62), or, if earlier, dies.  The benefit
described in this subsection (b) shall not be provided to an Eligible
Participant who is age sixty-two (62) or older as of the date of commencement of
his Retirement Income and no benefits shall be payable to any Contingent
Annuitant with respect to the benefit described in this subsection (b) following
an Eligible Participant’s death regardless of the form in which such Eligible
Participant’s Retirement Income is being paid.

 





 
Appendix B-
 
 

--------------------------------------------------------------------------------

 



 


 
APPENDIX C
 
BENEFITS FOR FORMER EMPLOYEES OF CRYSTAL WATER COMPANY
 
ARTICLE I
 
PURPOSE
 
Effective as of the Merger Date, expect as otherwise provided herein, any Former
Crystal Water Participant's benefits under this Plan, on and after January 1,
1964, shall be determined in accordance with the provisions of this Appendix
C.  In no event shall the Accrued Benefit of a Former Crystal Water Participant
be less than his or her Accrued Benefit as of December 31, 2000.
 
ARTICLE II
 
DEFINITIONS
 
Capitalized terms used in this Appendix C shall have the meanings set forth in
Article II of the Plan unless a contrary meaning is set forth below.  The
definitions set forth below shall apply solely to this Appendix C.
 
"Accrued Benefit" means the benefit to which a Participant would be entitled at
his or her Normal Retirement Date under Paragraph 4.1 hereof, based on the
Participant's Compensation and Credited Service as of the Annuity Starting Date.
 
"Actuarial Equivalent" means the same present value as the normal form of
benefit computed in accordance with Paragraph 4.1 when calculated using the
actuarial assumptions set forth below:
 
(a)           For purposes other than lump sum distributions:
 
 
Mortality Table:
For Participants, Disabled Participants, Retired Participants and Terminated
Participants:

 
1984 Unisex Pension Mortality Table with ages set back two years
 
For Beneficiaries:
 
1984 Unisex Pension Mortality Table with ages set back five years
 
Interest Factor:                                7%
 
(b)           For lump sum settlements:  the interest and mortality factors for
a lump sum distribution shall be as set forth in Exhibit I.
 
“Annuity Starting Date" means the first day of the first period for which an
amount is payable as an annuity or any other form.
 
"Average Compensation" means the average of a Participant's Compensation during
the five (5) consecutive calendar years that produce the highest average.  If
the Participant has been employed for fewer than five (5) calendar years, the
available years shall be averaged.  For purposes of determining consecutive
calendar years, a year in which a Participant performed no services shall not be
taken into account.
 
"Beneficiary" means any individual, trust, estate or other recipient entitled to
receive death benefits hereunder, on either a primary or a contingent basis.
 
"Break in Service" means the failure of an Employee to complete more than 500
Hours of Service during a Plan Year.  A Break in Service shall be deemed to
occur as of the first day of the applicable Plan Year.
 
“Company” means The Crystal Water Company of Danielson, any affiliated company
which participated in the Crystal Plan on the day prior to the Merger Date and
any successor thereto.
 
“Compensation” means wages, as defined in Section 3401(a) of the Code, and other
compensation received by a Participant during a Plan Year which are reported in
Box 1 on IRS Form W-2 (Wage and Tax Statement) for such Plan Year.  Compensation
shall be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages on the basis of the nature or location
of the employment or the services performed.  Compensation also includes the
following amounts with respect to a Participant during a Plan Year:
 
(a)           amounts contributed at the election of the Participant to an
employee benefit plan under an arrangement described in Section 125 or 401(k) of
the Code, to a simplified employee pension under an arrangement described in
Code Section 408(k)(6) or to an annuity contract described in Code Section
403(b);
 
(b)           amounts deferred under an eligible deferred compensation plan
within the meaning of Code Section 457(b); and
 
(c)           employee contributions treated-as employer contributions under
Code Section 414(h)(2).
 
Compensation shall be subject to the limitations set forth in Section 401(a)(17)
of the Code and as described in Section 2.6 of the Plan document.
 
“Credited Service” means each Plan Year during which an individual is an
Employee and is credited with at least 1,000 Hours of Service.  In the case of a
Participant who incurs a Break in Service, Credited Service shall include Plan
Years prior to the Break in Service only if (i) the Participant had a vested
benefit prior to the Break in Service, or (ii) the number of consecutive Breaks
in Service is less than six (6) or does not exceed the Participant's aggregate
Vesting Years prior to such Breaks in Service.  Credited Service shall include
service prior to the effective date of ERISA with respect to the Crystal Plan
determined in accordance with the provisions of the Crystal Plan as then in
effect.
 
"Disabled" means that a Participant or Terminated Participant, while in
Employment Status, has become permanently and totally incapable of engaging in
any occupation or employment for physical or mental reasons) as certified by a
licensed physician.  Such a Participant shall be deemed to be Disabled only if
an application for benefits is filed with the Administrator by or on behalf of
such individual within one year after separation from service due to becoming
Disabled, pursuant to Section 11.16 of the Plan.
 
"Eligibility Date" means January 1st of each Plan Year.
 
"Employee" means, prior to the Merger Date, an individual performing services
for the Company as a common law employee (and, on and after the Merger Date, an
individual performing services for the Company as a common law employee who is a
Former Crystal Water Participant) who is credited with at least 1,000 Hours of
Service in the twelve (12) month period commencing on the individual's
Employment Commencement Date or Reemployment Commencement Date.  A common law
employee of the Company who fails to complete 1,000 Hours of Service during such
period shall become an Employee for the first Plan Year during which such
individual is credited with at least 1,000 Hours of Service.  An individual's
status as an Employee shall commence on the first day of the applicable twelve
(12) month period.  An individual shall thereafter be an Employee for each Plan
Year for which more than 500 Hours of Service are credited.
 
"Employment Status" means the status of an individual who is employed by the
Company on a current basis or whose employment with the Company has been
interrupted on a temporary or seasonal basis.
 
"Participant" for purposes of this Appendix C shall mean a Former Crystal Water
Participant who is eligible to accrue benefits under this Appendix C.
 
"Reemployment Commencement Date" means the first date following a Break in
Service on which an individual performs an Hour of Service.
 
"Retired Participant" means a Participant who separates from service with the
Company on or after his or her Normal Retirement Date or an early retirement
date specified in Paragraph 4.2.
 
"Terminated Participant" means a Participant whose status as an Employee is
terminated for reasons other than death, disability or retirement.
 
"Vesting Year" means a Plan Year in which an Employee has completed 1,000 Hours
of Service.
 
ARTICLE III
 
EMPLOYEES ENTITLED TO PARTICIPATE
 
3.1           Every Former Crystal Water Participant who was eligible to
participate in the Crystal Plan as of the day before the Merger Date shall
continue to receive benefits under this Appendix C.  The following Employees are
not eligible to participate in the Crystal Plan: (a) any individual included in
a unit of employees covered by a collective bargaining agreement with the
Company with respect to which agreement retirement benefits were the subject of
good faith negotiations and (b) Leased Employees.
 
3.2           The eligibility of a Participant who incurs a Break in Service and
subsequently becomes an Employee shall be determined as follows:
 
(a)           A Participant who had a vested benefit before incurring the Break
in Service shall again become a Participant on the date as of which such
individual again becomes an Employee.
 
(b)           Except as otherwise provided in 3.2(c), a Participant who did not
have a vested benefit before incurring the Break in Service shall again become a
Participant on the date as of which such individual again becomes an Employee,
provided that the number of consecutive Breaks in Service either (i) is less
than six (6) or (ii) does not exceed the aggregate number of years as an
Employee prior to the Breaks in Service.
 
(c)           A former Participant who did not have a vested benefit before
incurring the Break in Service and whose consecutive Breaks in Service (i) equal
or exceed six (6) and (ii) exceed the aggregate number of years as an Employee
prior to the Breaks in Service shall again become a Participant on the first
Eligibility Date on which such individual shall have been employed by the
Company as an Employee for at least six (6) months and shall have attained age
20½, but without regard to any years as an Employee occurring prior to the
Breaks in Service.  For purposes of this Paragraph 3.2(c), the period of
Employment Status from an individual's Employment or Reemployment Commencement
Date to the Eligibility Date shall be used to determine months of employment as
an Employee.
 


 
ARTICLE IV
 
RETIREMENT AND DISABILITY BENEFITS
 
4.1           Effective January 1, 1998, upon attaining his or her Normal
Retirement Date, a Participant shall become entitled to an annual retirement
benefit payable in equal monthly installments for life equal to the sum of:  (a)
2% of the Participant's Average Compensation multiplied by the Participant’s
years of Credited Service prior to 1993; plus (b) 2.25% of the Participant's
Average Compensation multiplied by the Participant's years of Credited Service
after 1992, provided that not more than thirty-five (35) years of Credited
Service shall be recognized under this Paragraph 4.1 and further provided that,
if a Participant's years of Credited Service exceed thirty-five (35), years of
Credited Service shall be allocated first to subparagraph (b).  Anything herein
to the contrary notwithstanding, the Accrued Benefit of a Participant under this
Paragraph 4.1 shall not be less than the Participant's Accrued Benefit as of
December 31, 2000.
 
4.2           Effective January 1, 1998, a Participant who retires prior to his
or her Normal Retirement Date shall be eligible to elect to receive benefit
payments under subparagraph (a) or . (b) below, provided he or she meets the
applicable requirements.
 
(a)           A Participant who retires within three (3) years prior to his or
her Normal Retirement Date after completing at least seven (7) years of Credited
Service may elect to receive benefit payments equal to such Participant's
Accrued Benefit reduced by three percent (3%) for each year by which the Annuity
Starting Date precedes Normal Retirement Date .
 
(b)           A Participant who retires after attaining age sixty (60) and
completing at least twenty-five (25) years of Credited Service may elect to
receive benefit payments equal to such Participant's Accrued Benefit without any
reduction as a result of payments being made prior to Normal Retirement Date.
 
4.3           (a)  Subject to Section 14.9 of the Plan regarding minimum
distributions, if a Participant continues in the service of the• Company after
attaining Normal Retirement Date, payment of retirement benefits shall not
commence until such Participant becomes a Retired Participant.
 
(b)(i)  In the case of a Participant who continues in the service of the Company
after attaining Normal Retirement Date, the Participant's Accrued Benefit for
each Plan Year shall be equal to the greater of (A) the retirement benefit
determined under Paragraph 4.1, calculated on the basis of the Participant's
Average Compensation and Credited Service as of the most recent determination
date for calculating benefits, or (B) the Actuarial Equivalent value, reflecting
the deferred payment, of the benefit calculated under this 4.3(b)(i) as of the
later of the Participant's Normal Retirement Date or the end of the prior Plan
Year.
 
(ii)           The portion of the benefit determined under 4.3(b)(i) that is
attributable to Average Compensation and Credited Service earned after Normal
Retirement Date shall be reduced, but not below zero, by the Actuarial
Equivalent value of any distributions made to the Participant while employed by
the Company after his Normal Retirement Date.  The amount of such reduction
shall be determined without regard to any portion of such distributions in
excess of the amount payable under the form of benefit described in Paragraph
4.1.  No reduction under this subparagraph (b)(ii) shall have the effect of
reducing a Participant's annual benefit for any Plan Year below the benefit
determined under this Paragraph 4.3 as of the end of the preceding Plan Year.
 
(c)           The determination date for a Retired Participant under this
Paragraph 4.3 shall be the date of separation of such Retired Participant from
service with the Company, and the determination date for a Participant under
this Paragraph 4.3 who continues in the service of the Company shall be the last
day of the prior Plan Year.
 
4.4           If a Participant becomes Disabled prior to his or her Normal
Retirement Date, such individual's retirement shall be deemed to commence as of
the date of certification by a licensed physician that such Participant has
become Disabled.  Such Disabled Participant shall thereupon become a Retired
Participant.  The benefit payable to a Disabled Participant shall be an amount
equal to the Actuarial Equivalent value of his or her Accrued Benefit.
 
4.5           A Participant who (a) incurs a Break in Service and again becomes
a Participant on any date other than the first day of a Plan Year, or (b)
becomes a Retired Participant during a Plan Year before completing 1,000 Hours
of Service during such Plan Year, shall receive Credited Service for each full
month of employment during such Plan Year provided the individual averages at
least eighty-three (83) Hours of Service per month during such Plan Year.
 
ARTICLE V
 
PAYMENT OF BENEFITS
 
5.1           Subject to the cashout provisions of Section 10.4 of the Plan,
unless an election under Section 10.2 of the Plan is in effect, the benefit of a
married Participant shall be paid in the form of an Actuarial Equivalent joint
and survivor annuity with monthly payments during the Participant's lifetime,
with 100% or, at the election of the Participant, 50% or 75%, of the
Participant's monthly benefit continuing to the surviving spouse after the
Participant's death.  The benefit of an unmarried Participant shall be paid in
the form of a monthly annuity for life unless the Participant elects otherwise
pursuant to Section 10.2 of the Plan.  Effective January 1, 2008, for purposes
of this Appendix C only, the joint and 50% survivor annuity with the
Participant’s surviving spouse as contingent annuitant is referred to as the
qualified optional survivor annuity.
 
5.2           Subject to Section 10.4 of the Plan, a Participant whose benefit
is otherwise payable pursuant to Paragraph 5.1 may elect in writing in
accordance with the provisions of Section 10.2 of the Plan to receive his
benefits in one of the following forms:
 
(a)           monthly payments for the life of the Participant with, in the
event of the Participant's death after the commencement of benefit payments but
before 120 payments have been made, payments for the remainder of such 120-month
period (or, at the election of the Participant, the commuted lump sum value
thereof) distributed to the Beneficiary;
 
(b)           monthly payments for the life of the Participant with, in the
event of the Participant's death after the commencement of benefits, payments
continuing for the life of the Beneficiary;
 
(c)           monthly payments for the life of the Participant; or
 
(d)           effective January 1, 1998, a lump sum payment.
 


 
ARTICLE VI
 
DEATH BENEFITS
 
6.1           Subject to Section 10.4 of the Plan, unless an election under
Section 9.3 of the Plan is in effect, the surviving spouse of a vested
Participant who was married throughout the one-year period ending on the
Participant's date of death and who dies before the Annuity Starting Date shall
receive a death benefit in the form of a preretirement survivor annuity, which
is a monthly pension benefit for the life of the surviving spouse equal to:
 
(a)           In the case of a Participant or Terminated Participant in
Employment Status or a Retired or Disabled Participant who dies before the
Annuity Starting Date, the Actuarial Equivalent of such Participant's Accrued
Benefit calculated as if such Participant had retired on the day before death.
 
(b)           In the case of a vested Participant or Terminated Participant who
is not in Employment Status and dies before the Annuity Starting Date, the
Actuarial Equivalent of such Participant's vested Accrued Benefit calculated as
of the Participant's date of death.
 
(c)           In all other cases, the death benefit payable, if any, shall be
determined under Paragraph 6.2.
 
6.2           The Beneficiary of a Participant who dies before the Annuity
Starting Date shall be entitled to receive, if an election under Section 9.3 of
the Plan is in effect, an amount equal to the Actuarial Equivalent value of the
Participant's vested Accrued Benefit, payable in equal annual installments over
a period no longer than five (5) years or, at the election of the Beneficiary,
in a single lump sum.  If a Beneficiary has not been designated by a
Participant, the Beneficiary shall be the surviving spouse of the Participant
or, if there is no surviving spouse, the Participant's estate.
 


 
ARTICLE VII
 
TERMINATION OF PARTICIPATION.  LOSS
 
OF EMPLOYMENT STATUS AND VESTING
 
7.1           The eligibility of a Participant or Terminated Participant to
receive a distribution of benefits upon separation from service with the Company
before Normal Retirement Date shall be determined under this Article.
 
7.2           (a)  Subject to subparagraph (b), the vested portion of a
Participant's or a Terminated Participant's Accrued Benefit shall be determined
as follows:
 


a.                                                                Vesting Years
b.                                                                Vested
Percentage
c.                                                                Less than 5
d.                                                                0%
e.                                                                At least 5
f.                                                                100%

 


 
(b)           The Accrued Benefit of a Participant or Terminated Participant who
is in Emp1oyment Status upon attaining Normal Retirement Date shall be 100%
vested.  A Disabled Participant shall be 100% vested in his or her Accrued
Benefit.
 
7.3           (a)           Except as otherwise provided in subparagraph (b), if
a Terminated Participant had not achieved any percentage of vesting under
Paragraph 7.2 before incurring a Break in Service, and if the number of
consecutive Breaks in Service either (A) is less than six (6) or (B) does not
exceed the aggregate number of Vesting Years before such Breaks in Service, all
of his other Vesting Years shall be aggregated for purposes of this Article VII.
 
(b)           If a Terminated Participant had no vested benefit under Paragraph
7.2 before incurring a Break in Service, and if the number of consecutive Breaks
in Service both (A) equals or exceeds six (6) and (B) exceeds the aggregate
number of Vesting Years before such Breaks in Service, all Vesting Years before
such Breaks in Service shall be disregarded for purposes of this Article VII.
 
7.4           A Terminated Participant who has at least seven (7) Years of
Credited Service on the date of termination of employment may elect to receive
the Actuarial Equivalent value of his vested Accrued Benefit at any time within
three (3) years prior to the date that would have been his Normal Retirement
Date had he remained employed.  A Terminated Participant who has at least
twenty-five (25) Years of Credited Service as of his date of termination of
employment may elect to receive the Actuarial Equivalent value of his vested
Accrued Benefit at any time after attaining age sixty (60).



 
Appendix C-
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX D
 
BENEFITS FOR EMPLOYEES OF BARNSTABLE WATER COMPANY
 
PURPOSE
 
Effective as of the Barnstable Merger Date, the Barnstable Water Company Pension
Plan shall be merged with and into this Plan, and the assets and liabilities of
that Plan shall be transferred to, and shall be assumed by, this Plan.  Such
merger is hereby specifically authorized.  Such merger shall satisfy the
requirements of Section 13.3 hereof.  Furthermore, in no event shall the merger
reduce the accrued benefit, or other benefit protected under Section 411(d)(6)
of the Code, of any Barnstable Water Participant, with respect to benefits
accrued as of December 31, 2002.  Except as otherwise provided herein, any
Barnstable Water Participant's benefits under this Plan, on and after January 1,
1970, shall be determined in accordance with the provisions of this
Appendix D.  In no event shall the Accrued Benefit of a Barnstable Water
Participant be less than his or her Accrued Benefit as of December 31,
2002.  The provisions of this Appendix D shall apply with respect to employees
of Barnstable Water Company who meet the definition of a Barnstable Water
Participant.
 
It is the intent of Barnstable Water Company and The Connecticut Water Company
that Barnstable Water Participants shall continue to be treated as they were
under the Barnstable Plan, subject nevertheless to the ability of The
Connecticut Water Company to amend or terminate this Plan.  Accordingly, the
following provisions, which are also set forth below, shall apply with respect
to Barnstable Water Participants.  However, provisions of a general nature
contained in this Plan, including without limitation Plan provisions
incorporating rules under Section 415 of the Code and rules regarding eligible
rollover distributions, shall apply as well to Barnstable Water Participants
except to the extent that the provisions of this Appendix D expressly address
the subject matter.
 
1.           Section 1.4, Provisions of Prior Plan apply to certain persons.
 
2.           Section 2.1, definition of Accrued Benefit.
 
3.           Section 2.2, definition of Actual Equivalent.
 
4.           Section 2.5, definition of Annuity Starting Date.
 
5.           Section 2.6, definition of Average Final Compensation.
 
6.           Section 2.7, definition of Beneficiary.
 
7.           Section 2.9, definition of Break in Service.
 
8.           Section 2.12, definition of Compensation.  However, the definition
of Compensation shall be amended to reflect any amendments to the Barnstable
Plan or to this Plan to reflect the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA").
 
9.           Section 2.13, definition of Covered Compensation.
 
10.           Section 2.14, definition of Deferred Retirement Date.
 
11.           Section 2.15, definition of Early Retirement Date.
 
12.           Section 2.19, definition of Hour of Service.
 
13.           Section 2.22, definition of Normal Retirement Date.
 
14.           Section 2.26, definition of Prior Plan.
 
15.           Section 2.27, definition of Retired Employee.
 
16.           Section 2.30, definition of Social Security Retirement Age.
 
17.           Section 2.31, definition of Substantial Break.
 
18.           Section 2.35, definition of Vested Terminated Employee.
 
19.           Section 2.36, definition of Year of Benefit Service.
 
20.           Section 2.37, definition of Year of Eligibility and Vesting
Service.
 
21.           Article III, Participation.
 
22.           Article IV, Requirements for Retirement Income.
 
23.           Article V, Amount of Retirement Income, Sections 5.1 through 5.3
and Section 5.6.
 
24.           Article VI, Termination of Employment and Vested Rights.
 
25.           Article VII, Normal and Optional Forms of Benefit, Sections 7.1
through 7.7.
 
26.           Article VIII, Death Benefits.
 
1.4           Provisions of Prior Plan apply to certain persons.  Except as
expressly provided in the Plan, the right to benefits of persons who were
Participants in the Prior Plan on or before December 31, 2000 and who do not
thereafter become Participants in the Plan, and of the contingent annuitants and
other beneficiaries of such persons, shall be determined in accordance with the
provisions of the Prior Plan.
 
2.1           "Accrued Benefit" means, with respect to any Participant at any
time, the monthly benefit computed under Section 5.1, based on his Average Final
Compensation and Covered Compensation as of the time such Accrued Benefit is
computed.  Notwithstanding the foregoing, "Accrued Benefit" for an Employee who
retires or remains in service after his Social Security Retirement Age is
determined as stated in the foregoing sentence, except that Covered Compensation
shall be determined as of the Participant's Social Security Retirement Age.
 
2.2           "Actuarial Equivalent" means a benefit, as determined by the
Actuary, whose value equals the value of a benefit or benefits otherwise payable
in a different form or at a different time under the Plan, based on an annual
interest assumption of seven percent (7%) and the Pentad 90 Mortality Table;
provided, however, that for purposes of Sections 7.2, 7.4, 7.5, and 8.2(e),
actuarial equivalence shall be determined in accordance with the following:
 
(a)           Effective January 1, 2008, for purposes of determining the amount
of a lump sum payment under Sections 7.5 and 8.2(e), the Applicable Morality
Table and Applicable Interest Rate, as set forth in Exhibit I, shall be
utilized; and
 
(b)           for a Participant who elects a joint and survivor form of annuity,
his benefit under the normal annuity form is adjusted by the percentage shown in
the following table:


            Percent                                                              Actuarial
                       Survivor                                 Factor 


50%                                            90%
67%                                            86%
75%                                            84%
100%                                              80%


 
These factors are further adjusted if the age between the Participant and
beneficiary is more than 5 years.  If the Participant is more than 5 years
older, then subtract 0.5% for each year of difference in excess of 5.  If the
Participant is more than 5 years younger, add 0.5% for each year of difference
in excess of 5.
 
For a Participant who elects a life annuity with guaranteed payments, the
actuarial factor is 98% if the guarantee period is 60 months and 90% if the
guarantee period is 120 months.
 
2.5           "Annuity Starting Date" means the first day of the first period
for which an amount is paid as an annuity or any other form.
 
2.6           "Average Final Compensation" of a Participant means the highest
average annual Compensation which such Participant earned during the three
consecutive Years of Benefit Service credited to him out of the last ten Years
of Benefit Service credited to him preceding the date on which he retired,
terminated his employment or died.
 
2.7           "Beneficiary" means the person designated by an Employee or
retired Employee to receive certain benefits payable under the provisions of the
Plan.
 
2.9           "Break in Service" means a Plan Year during which an Employee has
not completed more than 500 Hours of Service.
 
2.12           "Compensation" means, subject to paragraphs (a) (b) and (c)
below: the earnings reported on Form W-2 or other applicable government
reporting form paid to an Employee by the Company, including overtime pay and
bonuses but excluding special pay and director pay. Compensation also excludes
the Company's cost for any public or private employee benefit plan, including
this Plan.  However, effective January 1, 2001, Compensation also includes
elective deferrals of Compensation under Section 401(k) of the Code, elective
reductions of Compensation under a cafeteria plan pursuant to Section 125 of the
Code, and elective reductions of Compensation for qualified transportation
fringe benefits under Section 132(f)(4) of the Code.
 
(a)           For Employees who complete an Hour of Service on or after January
1, 1989, Compensation in excess of $200,000 (as indexed by the Secretary of the
Treasury) in any Plan Year will not be recognized for any Plan purposes.  In no
event will such limitation reduce the benefit of any Employee under the Plan or
Prior Plan below that accrued on December 31, 1988.
 
(b)           For Employees who complete an Hour of Service on or after January
1, 1994, Compensation in excess of $150,000 (as indexed by the Secretary of the
Treasury) in any Plan Year will not be recognized for any Plan purposes.  In no
event, however, will such limitation reduce the benefit of any Employee under
the Plan or Prior Plan below that accrued on December 31, 1993.
 
(c)           In determining the compensation of a Participant for purposes of
this limitation, the rules of Section 414(q)(6) of the Code shall apply, except
in applying such rules, the term family shall include only the spouse of the
Participant and any lineal descendants of the Participant who have not attained
age 19 before the close of the year.  If, as a result of the application of such
rules the adjusted Compensation limitation is exceeded, then (except for
purposes of determining the portion of compensation up to the integration
level), the limitation shall be prorated among the affected individuals in
proportion to each such individual's Compensation as determined under this
section prior to the application of this limitation.  The family aggregation
rules described in this paragraph (c) shall no longer apply, effective January
1, 1997.
 
(d)           If compensation for any prior determination period is taken into
account in determining a Participant's benefits for the current Plan Year, the
compensation for such prior determination period is subject to the applicable
annual compensation limit in effect for that prior determination period.  For
this purpose, in determining benefits in plan years beginning on or after
January 1, 1989, the annual Compensation limit in effect for determination
periods beginning before that date is $200,000.  In addition, in determining
benefits in plan years beginning on or after January 1, 1994, the annual
Compensation limit in effect for determination periods beginning before that
date is $150,000.
 
(e)           Increase in limit.  The Annual Earnings or annual Compensation of
each Participant taken into account in determining benefit accruals in any Plan
Year beginning after December 31, 2001, shall not exceed $200,000.  Annual
Earnings or annual Compensation means Earnings or Compensation during the Plan
Year or such other consecutive 12 month period over which Earnings or
Compensation is otherwise determined under the Plan (the determination
period).  Accruals relating to periods prior to January 1, 2002, and the amount
of Earnings or Compensation taken into account for periods prior to January 1,
2002, in determining accruals before and after January 1, 2002, shall be
unaffected by this change.
 
(f)           Cost-of-living adjustment.  The $200,000 limit on Annual Earnings
or annual Compensation in the preceding paragraph shall be adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the
Code.  The cost-of-living adjustment in effect for a calendar year applies to
Annual Earnings or annual Compensation for the determination period that begins
with or within such calendar year.
 
2.13           "Covered Compensation" for a Participant means the average
(without indexing) of the Social Security Taxable Wage Base in effect for each
calendar year during the thirty-five (35) year period ending with the calendar
year in which the Participant attains Social Security.  Retirement Age as
defined in Section 2.30.  In the case of a Participant who separates from
service with the Company prior to attaining Social Security Retirement Age, the
Social Security Taxable Wage Base for each calendar year following such
termination shall be equal to the Social Security Taxable Wage Base in effect
for the calendar year in which his termination occurs.  In the case of a
Participant who separates from service with the Company after attaining Social
Security Retirement Age, Covered Compensation shall be determined as if the
Participant retired on his Social Security Retirement Age.
 
2.14           "Deferred Retirement Date" means, with respect to each
Participant who remains in the service of the Company after his Normal
Retirement Date, the first day of any calendar month coinciding with or next
following the month in which he actually retires or dies.
 
2.15           "Early Retirement Date" means the first day of any calendar month
prior to a Participant's Normal Retirement Date and after the date on which he
has (a) attained age fifty­five (55) and (b) completed at least five (5) Years
of Benefit Service.
 
2.19           "Hour of Service" means, with respect to any Employee,
 
(a)           each hour for which the Employee is directly or indirectly paid,
or entitled to payment, for the performance of duties for the Company, each such
hour to be credited to the Employee for the Plan Year in which the duties were
performed;
 
(b)           each hour for which the Employee is directly or indirectly paid or
entitled to payment by the Company (including payments made or due from a trust
fund or insurer to which the Company contributes or pays premiums) on account of
a period of time for which no duties are performed (irrespective of whether the
employment relationship has ended) due to vacation, holiday, illness,
incapacity, disability, layoff, jury duty, military duty, or leave of absence,
each such hour to be credited to the Employee for the Plan Year in which such
period of time occurs, subject to the following rules:
 
(i)           No more than 501 Hours of Service shall be credited under this
paragraph (b) to the Employee on account of any single continuous period during
which the Employee performs no duties;
 
(ii)           Hours of Service shall not be credited under this paragraph (b)
to an Employee for payment which solely reimburses the Employee for
medically­related expenses incurred by the Employee, or which is made or due
under a plan maintained solely for the purpose of complying with applicable
workmen's compensation, unemployment compensation or disability insurance laws;
and
 
(iii)           If the period during which the Employee performs no duties falls
within two or more Plan Years, and if the payment made on account of such period
is not calculated on the basis of units of time, the Hours of Service credited
with respect to such period shall be allocated between not more than the first
two such Plan Years on any reasonable basis consistently applied with respect to
similarly situated employees;
 
(c)           each hour not counted under paragraph (a) or (b) for which back
pay, irrespective of mitigation of damages, has been either awarded or agreed to
be paid by the Company, each such hour to be credited to the Employee for the
Plan Year to which the award or agreement for back pay pertains;
 
(d)           each noncompensated hour that is not credited under (a), (b) or
(c) above during a period of leave of absence from the Company for service in
the armed forces of the United States if the Employee returns to work for the
Company at a time when he has re-employment rights under federal law, to the
extent required under the Uniformed Services Employment and Reemployment Rights
Act (USERRA), or within such longer period as may be specified by the Company
for which the Employee returns to work;
 
(e)           solely for the purposes of determining whether the Employee has
incurred a Break in Service, each noncompensated hour while an Employee during a
period of authorized leave of absence from the Company for a reason other than
service in the armed forces of the United States if the Employee returns to work
for the Company at the end of such leave, and;
 
(f)           solely for the purpose of determining whether the Employee has
incurred a Break in Service in the case of an absence from work after July 31,
1985 (i) because of the Employee's pregnancy, (ii) because of the birth of the
Employee's child, (iii) because of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or (iv) for purposes
of caring for the Employee's child immediately after its birth or placement with
the Employee for adoption, the hours the Employee would have worked (not to
exceed 501 hours) but for such absence from work.  For purposes of this
subsection (f) the following special rules will apply:
 
(i)           Any Hour of Service credited with respect to an absence shall be
credited (A) only in the Plan Year in which the absence begins, if the Employee
would be prevented from incurring a Break in Service in such year solely because
of Hours of Service credited for such absence, or (B) in any other case, in the
immediately following Plan Year;
 
(ii)           No Hours of Service shall be credited unless the Employee
furnishes the Administrator with such information as the Administrator may
reasonably require (in such form and at such time as the Administrator may
reasonably require) establishing (A) that the absence from work is an absence
described hereunder and (B) the number of days for which the absence lasted; and
 
(iii)           In no event shall more than 501 Hours of Service be credited to
an Employee hereunder for any absence by reason of any one pregnancy or the
placement of any one child.
 
Hours of Service to be credited to an individual under (a), (b) and (c) above
will be calculated and credited pursuant to paragraphs (b) and (e) of section
2530.200b-2 of the Department of Labor Regulations which are incorporated herein
by reference.  Hours of Service to be credited to an individual during an
absence described in (d), (e) or (f) above will be determined by the Company
with reference to the individuals most recent normal work schedule.  If the
Company cannot so determine the number of Hours to be credited, there shall
instead be credited eight Hours of Service for each day of absence.
 
2.22           "Normal Retirement Date" means the first day of the month
coincident with or next following an Employee's Normal Retirement Age.  'Normal
Retirement Age' means an Employee's Social Security Normal Retirement Age or, in
the case of an Employee who first participates on or after January 1, 1995, his
fifth anniversary of Plan participation, if later.
 
2.26           "Prior Plan" means the Plan as in effect December 31, 2000.
 
2.27           "Retired Employee" means any former Employee who retires from the
service of the Company on his Normal, Early or Deferred Retirement Date,
whichever is applicable, and who receives or is entitled to receive Retirement
Income in accordance with Article V.
 
2.30           "Social Security Retirement Age" shall mean the age used as the
retirement age for the Participant under Section 216(1) of the Social Security
Act, except that such section shall be applied without regard to the age
increase factor, and as if the early retirement age under Section 216(l)(2) of
such Act were 62.  Presently, "Social Security Retirement Age" means, with
respect to a Participant born prior to 1938, the date on which he attains age
65; with respect to a Participant born after 1937 and prior to 1955, the date on
which he attains age 66; and with respect to a Participant born after 1954, the
date on which he attains age 67.
 
2.31           "Substantial Break" means, in the case of any Employee who has
completed fewer than five (5) Years of Vesting Service, a series of one or more
consecutive Breaks in Service, the number of which consecutive Breaks in Service
equals or exceeds (a) for purposes of Section 2.36, the number of his Years of
Benefit Service, or (b) for purposes of Section 2.37, the number of his Years of
Vesting Service, prior to such Breaks in Service; provided, however, that no
Employee shall incur a Substantial Break in Service after July 31, 1985 unless
the number of consecutive Breaks in Service equals or exceeds the greater of
five (5) or the number of such Years of Benefit Service, or Vesting Service,
whichever is applicable.  Such number of Years of Benefit Service, or Vesting
Service, whichever is applicable, prior to such Breaks in Service shall be
deemed not to include any such Years disregarded under Sections 2.36 or 2.37 by
reason of any prior Substantial Break.
 
2.35           "Vested Terminated Employee" means any individual who has ceased
to be an Employee and who is eligible, under Section 6.2, to receive a vested
deferred retirement income.
 
2.36           "Year of Benefit Service" means for periods on and after the
Effective Date, any Plan Year during which an Employee completes 1,000 or more
Hours of Service.  In the case of any Employee who has a Substantial Break, any
Year of Benefit Service completed before such Substantial Break shall be
disregarded.
 
For periods prior to the Effective Date (January 1, 1970), an Employee will be
credited with Years of Benefit Service in an amount equal to the period of his
continuous uninterrupted employment with the Company prior to such date.
 
Benefit Service shall not be earned for any periods during which an individual
is employed other than by the Company.  For example, service with a related
employer that has not adopted this Plan will not be taken into account.  In
addition, Benefit Service shall not be earned for any periods during which an
individual is employed in an ineligible job classification.
 
Notwithstanding the foregoing, any individual who is an Employee (of Barnstable
Water Company) through the termination of the interim Management Agreement that
the Town of Barnstable and Barnstable Water Company have or will enter into
pursuant to section 4.11 of the Asset Purchase Agreement among the Town of
Barnstable, Connecticut Water Service, Inc., the Barnstable Holding Company, the
Barnstable Water Company, and BARLACO, Inc., dated March 10, 2005, relating to
the operation of the Barnstable Water Company’s former assets, shall be deemed
to have a Year of Benefit Service for the Plan Year in which the termination of
such interim Management Agreement occurs, even if such Employee does not
complete 1,000 or more Hours of Service for that Plan Year, subject nevertheless
to the maximum specified in Section 5.1(iii).
 
2.37           "Year of Eligibility and Vesting Service" means, with respect to
any Employee, each Plan Year during which he has completed 1,000 or more Hours
of Service, provided that in the case of any Employee who has a Substantial
Break, any Year of Vesting Service before such Substantial Break shall be
disregarded.
 
For purposes of eligibility to participate and Years of Vesting Service, but not
for purposes of Benefit Service, employment with an Affiliated Company, and
employment as a Leased Employee as defined in Section 414(n) of the Code, will
be considered employment with the Company. An "Affiliated Company" means the
Company and any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Company; any trade or business under common control (as defined in Section
414(c) of the Code) with the Company; any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Section 414(m) of the Code) which includes the Company and any other entity
required to be aggregated with the Company pursuant to regulations under Code
Section 414(o).
 
Notwithstanding the foregoing, any individual who is an Employee (of Barnstable
Water Company) through the termination of the interim Management Agreement that
the Town of Barnstable and Barnstable Water Company have or will enter into
pursuant to section 4.11 of the Asset Purchase Agreement among the Town of
Barnstable, Connecticut Water Service, Inc., the Barnstable Holding Company, the
Barnstable Water Company, and BARLACO, Inc., dated March 10, 2005, relating to
the operation of the Barnstable Water Company’s former assets, shall be deemed
to have a Year of Vesting Service for the Plan Year in which the termination of
such interim Management Agreement occurs, even if such Employee does not
complete 1,000 or more Hours of Service for that Plan Year.
 
Article III. Participation.
 
3.1           Persons Eligible to Participate in Plan.
 
(a)           Any Employee who was a Participant on January 1, 1989, will
continue to be a Participant in this Plan.
 
(b)           Any Employee who was not a Participant on January 1, 1989 and who
(a) attains age 21 and (b) completes a Year of Eligibility Service, as defined
in Section 3.2, shall be eligible to be a Participant in the
Plan.  Participation shall commence on the first day of the month coincident
with or next following the date on which the Employee completes a Year of
Eligibility Service and attains age 21.
 
(c)           Notwithstanding the foregoing, leased employees, as defined in
Section 414(n) of the Code, shall not be eligible to participate in the Plan.
 
3.2           Year of Eligibility.  An Employee will complete a Year of
Eligibility Service if be is credited with 1,000 or more Hours of Service in an
"eligibility computation period".  The initial 'eligibility computation period'
shall mean the twelve (12) month period commencing with the date be first
performs an Hour of Service.
 
Subsequent eligibility computation periods shall be based on the Plan Year
commencing with the Plan Year following the date he first performs an Hour of
Service.  In the case of a reemployed former Employee who was not entitled to a
vested deferred Retirement Income upon termination of employment, Years of
Eligibility Service prior to a Substantial Break shall be disregarded in
determining when such reemployed former Employee is eligible to participate
after reemployment.
 
3.3           The term "Participant" shall include only those individuals who
are, in fact, treated as common law employees on the payroll records of the
Company and compensated by the Company as common law employees, and who
otherwise satisfy the requirements for participation in the Plan.  Therefore,
the term "Participant" will not include any individual who is compensated other
than as a common law employee (for example, as an independent contractor, leased
employee or agency employee) even if such individual is subsequently determined
to be or to have been a common law employee of the Company.
 
Article IV. Requirements for Retirement Income.
 
4.1           Normal Retirement.  Any Participant who retires on his Normal
Retirement Date shall be entitled to receive a Retirement Income, commencing on
his Normal Retirement Date, in the amount specified in Section 5. 1.
 
4.2           Deferred Retirement.  Each Participant who remains in the service
of the Company after his Normal Retirement Date shall be entitled to receive a
Retirement Income, commencing on his Deferred Retirement Date, in the amount
specified in Section 5.2.
 
4.3           Early Retirement.  Any Participant who has not attained his Normal
Retirement Date but who attains age fifty-five (55) while an Employee and who
completes at least five (5) Years of Benefit Service may elect an early
retirement.  Any individual who elects early retirement in accordance with this
Section 4.3 shall be entitled to a Retirement Income commencing on his Early
Retirement Date or his Normal Retirement Date, at his election and continuing
during his lifetime, in the amount specified in Section 5.3.
 
Article V. Amount of Retirement Income.
 
5.1           Normal Retirement Income.  Subject to the provisions of Section
5.4 and 5.5, the annual amount of Retirement Income to be payable in monthly
installments to each Participant who retires from employment with the Company on
his Normal Retirement Date on or after January 1, 2001, commencing on his Normal
Retirement Date and continuing during his lifetime, shall be equal to the sum of
(i) plus (ii) times (iii) below:
 
(i)           1.25% of his Average Final Compensation;
 
(ii)           0.75% of his Average Final Compensation in excess of his Covered
Compensation;
 
(iii)           Years of Benefit Service for up to thirty (30) Years.
 
In no event, however, will the Normal Retirement Income of such a Participant be
less than the amount accrued as of December 31, 1988 under the provisions of the
Prior Plan in effect at such time, or the amount accrued as of December 31, 2000
under the provisions of the Prior Plan in effect at such time.
 
5.2           Deferred Retirement Income.  A Participant who remains in the
service of the Company after his Normal Retirement Date in accordance with
Section 4.2 shall, upon actual retirement, receive an annual amount of
Retirement Income to be payable in monthly installments, commencing on his
Deferred Retirement Date and continuing during his lifetime, equal to the
greater of (a) & (b):
 
(a)           an amount computed under Section 5.1, based on his Years of
Benefit Service and his Average Final Compensation as of his Deferred Retirement
Date.
 
(b)           an amount equal to the actuarial increase of his Normal Retirement
Date benefit. The actuarial increase factor is 1% for each month that the
Participant defers retirement beyond his Normal Retirement Date.
 
Such Deferred Retirement Income shall be payable monthly commencing on the
earlier of:
 
(a)           the Participant's Deferred Retirement Date;
 
(b)           the required commencement date set forth in Section 5.2.1; or
 
(c)           the required commencement date set forth in Section 7.7.
 
In the event that a Participant commences receipt of payments under (c) above,
his additional benefit accrual for the period between the commencement of
benefits and his Deferred Retirement shall be reduced by the Actuarial
Equivalent value of the aggregate amount of Retirement Income previously made to
him pursuant to the provisions of Section 5.2.2, subject to the provisions of
Department of Labor Regulations 2530.203-3 and other applicable law.
 
5.2.1           If a Participant remains actively employed by the Company beyond
his Normal Retirement Date or is reemployed after Normal Retirement Age,
Retirement Income will be suspended for any calendar month for which he is
compensated for more than 40 Hours of Service.  No such suspension will occur in
the case of reemployment or continued employment after Normal Retirement Age and
prior to the latest commencement date set forth in Section 7.7 where the
Participant accumulates 40 or more Hours of Service in any calendar month unless
such Participant is notified in accordance with the procedures in Regulation
Section 2530.200-3 of ERISA.
 
5.2.2           If a Participant is required to commence payment of his
Retirement Income because be has reached the latest commencement date as
provided in Section 7.7, then the Participant shall receive a Deferred
Retirement Income calculated in accordance with Section 5.2 (or 5.2.1, if
applicable), and as of each December 31 thereafter, an additional amount, if
any, will be paid to the Participant equal to the excess of (a) over (b) where:
 
(a)           is the increase in the Participant's recalculated Deferred
Retirement Income between the amount accrued on his required commencement date
and the date of determination; and
 
(b)           is the Actuarial Equivalent of the Retirement Income received by
the Participant pursuant to this Section.  The foregoing additional payment
shall be required only if, after the recalculation of the Participant's Deferred
Retirement Income, such additional payment is required to comply with the
minimum distribution rules contained in Section 401(a)(9) of the Code and
regulations thereunder.
 
5.3           Early Retirement Income.  The annual amount of Retirement Income
to be payable in monthly installments to each Participant who retires early in
accordance with Section 4.3 shall, at the Participant's election, be the amount
specified in (a) or (b) below.
 
(a)           Early Retirement Income Commencing at Normal Retirement Date.  The
amount of a Participant's Early Retirement Income, commencing on his Normal
Retirement Date, shall be his Accrued Benefit based on his Average Final
Compensation, Covered Compensation and Years of Benefit Service as of his Early
Retirement Date.
 
(b)           Early Retirement Income Commencing Prior to Normal Retirement
Date.  The amount of a Participant's Early Retirement Income, commencing on or
after his Early Retirement Date but prior to his Normal Retirement Date, shall
be equal to his Accrued Benefit computed under Section 5.3(a), reduced according
to the following table.  The reduction percentages are for each month by which
the date of commencement of such Retirement Income precedes the Participant's
Normal Retirement Age.
      Normal Retirement Age
Years before
NRD                                           65                      66                      67
1                                5/9%/mo.                      5/9%/mo.                      5/9%/mo.
2                                5/9%                      5/9%                      5/9%
3                                5/9%                      5/9%                      5/9%
4                                5/9%                      5/9%                      5/12%
5                                5/9%                      5/12%                      5/12%
6                                5/18%                      5/9%                      5/9%
7                                5/18%                      5/18%                      5/9%
8                                5/18%                      5/18%                      5/18%
9                                5/18%                      5/18%                      5/18%
10                                5/18%                      5/18%                      5/18%
11                                N/A                      5/18%                      5/18%
12                                N/A                      N/A                      5/18%
 
5.6           Cost of Living Increases.  (a)  Effective January 1, 1992 an
ad-hoc cost of living increase was provided to retirees.  The benefit increase
is described in the Prior Plan.
 
(b)           The monthly benefits of all individuals who were receiving payment
of benefits under the Plan as of September 1, 1997 were increased by fifteen
percent (15%), effective beginning with monthly benefit payments for September
1997.
 
Article VI. Termination of Employment and Vested Rights.
 
6.1           Forfeiture of Benefits.  Any Participant who terminates employment
for any cause before completion of five (5) Years of Vesting Service, shall
forfeit all rights to any benefits under the Plan.
 
6.2           Vested Deferred Retirement Income.
 
(a)           If a Participant ceases to be an Employee for any reason other
than death or retirement on or after January 1, 1989 and after he completes five
(5) Years of Vesting Service and before his Normal Retirement Date, he shall
have a vested and nonforfeitable right to a percentage of his Accrued Benefit,
as determined under the following table:


  Years of Vesting
Service                                                      Vested Percentage


Less than 5                                                     0%


5 or more                                                 100%


 
(b)           Any Participant entitled to a vested deferred Retirement Income
under this Section 6.2 who completes at least five (5) Years of Benefit Service
may elect to receive a pension, commencing on the first day of any month after
satisfaction of the early retirement requirements in an amount equal to the
amount determined in Section 5.3(b).
 
(c)           The benefit payable under (a) or (b) above is adjusted in
accordance with the applicable normal form of benefits under Section 7.1.
 
6.3           Use of Former Vesting Schedule.  If the Plan is amended and if
such amendment directly or indirectly affects the computation of the
nonforfeitable percentage of a Participant's Accrued Benefit, each Participant
who has completed at least three (3) Years of Vesting Service and whose
nonforfeitable percentage at any time after such amendment could be less than
such percentage determined without regard to such amendment will have the
nonforfeitable percentage of his Accrued Benefit determined without regard to
such amendment.
 
6.4           Vesting at Normal Retirement Age.  An active Participant shall
have a vested and nonforfeitable right to 100% of the Retirement Income under
Section 5.1 upon reaching the earlier of (a) Normal Retirement Age or, (b) the
later of age 65 or the fifth anniversary of plan participation.
 
6.5           Benefits Upon Re-employment.  Subject to the provisions of
Sections 5.2.1, 6.5.1, 6.5.2 and 6.5.3, any benefit payments to a former
Employee who is reemployed by the Company shall be suspended for the period of
his reemployment.  Upon subsequent termination of employment, the amount of his
benefit shall be recomputed based on his aggregate Years of Benefit Service and
his Average Final Compensation minus the Actuarial Equivalent of the payments
previously received.
 
6.5.1           In the case of the reemployment by the Company of a former
Employee who had received a lump sum distribution of his fully vested benefit,
Years of Vesting Service earned before and after his reemployment shall be
aggregated and Years of Benefit Service earned prior to his reemployment shall
be disregarded-for purposes of determining his vested status and his accrued
benefit at subsequent termination of employment.
 
In the case of the reemployment by the Company of a former Employee who had
received a lump sum distribution of less than one hundred percent of his accrued
benefit, Years of Vesting Service and Years of Benefit Service earned before and
after his reemployment shall be aggregated and the benefit to which he is
entitled at subsequent termination shall be reduced by the Actuarial Equivalent
of the benefits previously received.
 
6.5.2           If a Participant continues to be employed by the Company on the
latest commencement date provided in Section 7.7, his Deferred Retirement
Benefit shall be calculated in accordance with Section 5.2.2 and commence as
provided in Section 7.7, and the recalculation provided in Section 5.2.2 shall
be applied each year thereafter.
 
6.6           Optional Forms Upon Re-employment.  If a Participant whose Annuity
Starting Date is prior to his Normal Retirement Age is reemployed, the form of
payment elected with respect to benefits accrued as of such pre-Normal
Retirement Age Annuity Starting Date shall remain in effect with respect to the
benefit he had accrued prior to his reemployment.  Any benefits accrued after
his reemployment shall be subject to the surviving spouse benefit under Section
8.2 or qualified joint and survivor annuity under Section 7.2 unless another
form of payment is properly elected.  If the benefit of a reemployed Participant
was payable as of an Annuity Starting Date which was after his Normal Retirement
Age, the form of payment elected at such Annuity Starting Date shall remain in
effect during the period of his post-Normal Retirement Age employment and shall
apply to the benefits accrued during such period of reemployment.  Upon
subsequent retirement or required beginning date, payments will resume in
accordance with such form of payment previously elected.
 
Article VII. Normal and Optional Forms of Benefit.
 
7.1           Normal Form of Benefit.  Except as otherwise provided in Section
7.2, the normal form of Accrued Benefit payable under the Plan to a Participant
is a pension payable monthly to the Participant during his lifetime only, the
first payment to be due on the first day of the calendar month coincident with
or next following the Participant's actual retirement and the last payment to be
due on the first day of the calendar month in which his death occurs.
 
7.2           Normal Form of Benefit for Certain Married Participants.  The
normal form of pension or vested benefit payable under the Plan to a Participant
who begins to receive benefits under the Plan and is married on the Annuity
Starting Date shall be a qualified joint and survivor annuity form under which a
reduced pension will be payable monthly to the Participant during his lifetime
and, following his death, one-half of such reduced pension will be payable
monthly to the person to whom the Participant was married on the Annuity
Starting Date, such amount to be payable through the first day of the calendar
month in which the death of such person occurs.  The joint and survivor annuity
payable hereunder shall be the Actuarial Equivalent of the normal form of
pension described in Section 7. 1.  If the person to whom a survivor benefit is
payable under this Section 7.2 dies after the Annuity Starting Date and while
the Participant is alive, the Participant shall continue to receive, during his
remaining lifetime, the same amount of reduced pension as was payable to him
under this Section 7.2.
 
7.3           Election of Form of Benefit.
 
The Administrator shall provide each Participant no less than 30 days nor more
than 180 days prior to Annuity Starting Date a written explanation of:  (i) the
terms and conditions of the qualified joint and survivor annuity; (ii) the
Participant's right to make and the effect of an election to waive the qualified
joint and survivor annuity form of benefit; (iii) the rights of the
Participant's spouse; (iv) the right to make, and the effect of, a revocation of
a previous election to waive the qualified joint and survivor annuity; and (v)
the relative values of the various optional forms of benefit under the
Plan.  Such description shall inform any such Participant who has a spouse that
he has a reasonable period of time in which to elect, with the consent of such
spouse, to take his retirement benefits other than in the form described in
Section 7.2, in which case the standard form of benefit payment shall be a
straight life annuity set forth in Section 7.1, and shall inform such
Participant of the availability of other optional forms of benefit under Section
7.4 and the availability from the Administrator of descriptive information
relative to any optional forms available.  Similar relevant information shall be
provided to unmarried Participants with respect to the life annuity form of
benefit under Section 7.1.  All elections and revocations of elections hereunder
shall be in writing on forms to be supplied by the Retirement Board and signed
by the Participant.  Any election by a Participant who has a spouse to take his
benefit in a form other than that provided in Section 7.2, other than the joint
and 67%, 75% or 100% spousal survivor annuity described in Section 7.4, will not
be effective unless such spouse consents thereto in writing, acknowledging the
effect of such election, and such consent is witnessed by a Notary Public or a
Plan representative.  The waiver of the qualified joint and survivor annuity
will not be effective unless the election designates a form of benefit payment
which may not be changed without spousal consent.  If a Participant designates a
Beneficiary other than his spouse, then spousal consent to that specific
Beneficiary shall be required; and similarly, any change in Beneficiary shall
require spousal consent.  If it is established to the satisfaction of a Plan
Representative that any such written consent may not be obtained because there
is no spouse or the spouse cannot be located, the Participant is legally
separated or the Participant has been abandoned (within the meaning of local
law) and the Participant has a court order to such effect, or under such other
circumstances as the Secretary of the Treasury may prescribe, then no spousal
consent shall be required.  The Administrator shall maintain procedures in
conformity with Code Section 417(a)(2)(B) to establish whether a spousal consent
is required.  The period for making any election shall be one hundred eighty
(180) days duration, ending on the Annuity Starting Date, and any election may
be revoked and a new election made at any time and any number of times during
the election period.  Any written explanation requested by the Participant must
be given within a reasonable period of time after the request.  All elections
and options shall become effective on the Annuity Starting Date and may not
thereafter be revoked or modified.
 
Notwithstanding the foregoing provisions of this paragraph (d), if the
Participant, after having received the written explanation of the qualified
joint and survivor annuity, affirmatively elects a form of distribution (with
spousal consent, if necessary), the Annuity Starting Date may be less than 30
days after receipt of the written explanation described in this paragraph (d)
provided: (a) the Participant has been provided with information that clearly
indicates that the Participant has at least 30 days to consider whether to waive
the qualified joint and survivor annuity form of payment and elect (with spousal
consent) a form of distribution other than a qualified joint and survivor
annuity; (b) the Participant is permitted to revoke any affirmative distribution
election at least until the Annuity Starting Date or, if later, at any time
prior to the expiration of the 7-day period that begins the day after the
explanation of the qualified joint and survivor annuity form of payment is
provided to the Participant; and (c) the Annuity Starting Date is a date after
the date that the written explanation was provided to the
Participant.  Nevertheless, the Annuity Starting Date may be before the date
that any affirmative distribution election is made by the Participant and before
the date that distribution is permitted to commence in accordance with the
following sentence.  Distribution may not be made or commence before expiration
of the seven (7) day period that begins the day after the written explanation of
the qualified joint and survivor annuity described above is provided.  To the
extent that an unmarried Participant is permitted to waive the life annuity form
of benefit payment, the foregoing provisions shall also apply with respect to
the waiver of the life annuity form of benefit payment.  Effective January 1,
2007, the notification provided to the Participant pursuant to this Section 7.3
who has the right to defer receipt of a distribution shall notify the
Participant of the consequences of a failure to defer receipt of such a
distribution.
 
7.4           Optional Forms of Benefit.
 
(a)           Generally.  Subject to Sections 7.2 and 7.3, a Participant may
elect to have his benefit paid in any one of the optional forms described in
paragraphs (1) and (2) below, which form will be the Actuarial Equivalent value
of the normal form of benefit described in Section 7.1:
 
(1)           Contingent Annuitant Option:  An actuarially reduced Retirement
Income payable in equal monthly installments for the lifetime of the Retired
Employee, with the provision that after his death, his Beneficiary, if living,
shall receive lifetime Retirement Income equal to 50%, 67%, 75%, or 100% at the
Participant's death, of the amount of Retirement Income payable to the Retired
Employee prior to death.  Effective January 1, 2008, the joint and 75% survivor
option with the Participant’s spouse as contingent annuitant shall be referred
to as the qualified optional survivor annuity.  The notification provided to the
Participant pursuant to Section 7.3 shall include information concerning terms
and conditions of the qualified optional survivor annuity.  Effective January 1,
2007, the notification provided to the Participant pursuant to this Section 7.4
who has the right to defer receipt of a distribution shall notify the
Participant of the consequences of a failure to defer receipt of such a
distribution.
 
(2)           60 and 120 Months Certain and Life Income Option:  An actuarially
reduced Retirement Income payable in equal monthly installments for the lifetime
of the Retired Employee, with the provision that after his death, his
Beneficiary shall receive the balance, if any, of the guaranteed sixty (60) or
one hundred twenty (120) monthly payments.
 
If the Beneficiary designated by the Participant under this Section 7.4 is not
the Participant's spouse, the benefits payable to the Participant must satisfy
the requirements of Section 7.7.
 
(b)           Effect of the Death of Participant or Beneficiary.  The election
of a form of payment is void upon the death of either the Participant or
Beneficiary prior to the Annuity Starting Date unless the Participant dies and
had elected the form described in Section 7.4(a)(1) with his spouse as the
designated Beneficiary.
 
(c)           Evidence of Beneficiary's Age. Any Participant who elects the
contingent annuitant option described in-Section 7.4(a)(1) or who receives the
joint and survivor annuity benefit described in Section 7.2, must submit the
birth certificate (or some other satisfactory evidence of age) of his
Beneficiary or spouse, as the case may be, to the Administrator with his
application for retirement benefits.
 
7.5           Distribution of Small Benefits.  Notwithstanding any provision in
the Plan to the contrary, effective March 28, 2005, if the Actuarial Equivalent
lump sum value of an Accrued Benefit payable to or on behalf of any Participant
hereunder upon termination or retirement (including all benefits under the Plan,
Appendix C, and this Appendix D) does not exceed $1,000, such benefit shall be
in the form of a lump sum payment of Actuarial Equivalent value in lieu of any
other benefit payable hereunder.
 
7.6           Statutory Deadlines for Distributions.
 
Unless the Participant elects otherwise in writing, distribution will be made
(or will commence) no later than the 60th day after the close of the Plan Year
in which the latest of the following events occurs:
 
(i)           the attainment by the Participant of age 65;
 
(ii)           the tenth anniversary of the year in which the Participant
commenced participation in the Plan; or
 
(iii)           the date the Participant ceases to be an Employee.
 
7.7           Minimum Distribution Requirements.
 
See Section 10.7 of the Plan.
 
Article VIII. Death Benefits.
 
8.1           Death Benefits Limited.  Except as otherwise provided in Article
VII above or Section 8.2 below, no benefits shall be payable under the Plan in
connection with the death of a Participant.
 
8.2           Pre-retirement Death Benefits Payable to Spouse.
 
(a)           Married Participants Who meet Requirements For Early
Retirement.  If a married Participant meets the requirements for early
retirement under Section 4.3 and then dies prior to his Normal Retirement Date
while still in the service of the Company, his surviving spouse shall be
entitled to receive a monthly spouse's pension, commencing on the date which
would have been the Participant's Normal Retirement Date, unless the surviving
spouse consents in writing (in such form as the Administrator may prescribe) to
an earlier commencement date.  Such earlier commencement date must be the first
day of a calendar month and cannot precede the earliest date the Participant
could have begun receiving benefits under Article VI or Article VII.  The
monthly amount of such survivor annuity shall be the same as the monthly annuity
the spouse would have received had the Participant commenced receiving his
benefit on the date the survivor annuity commences, in the normal form described
in Section 7.2.  If the Participant remained in the service of the Company at
the time of his death, the amount of the survivor annuity shall be calculated on
the assumption that the Participant's service ended on the date of his death and
he survived until the date the survivor annuity commences.
 
(b)           Married Participants Who Meet Requirements For Normal
Retirement.  If a married Participant dies on or after his Normal Retirement
Date and prior to his Annuity Starting Date, his surviving spouse shall be
entitled to receive a monthly spouse's pension, commencing on the first day of
the month following the Participant's death and payable on the first day of each
month thereafter during such spouse's lifetime.  The monthly amount of such
survivor annuity shall be the same as the monthly annuity the spouse would have
received had the Participant commenced receiving his benefit on the date the
survivor annuity commences, in the normal form described in Section
7.2.  Payments will begin on the first day of the month following the
Participant's death and will continue each month thereafter during the spouse's
lifetime.
 
(c)           Other Married Vested Participants.  A survivor annuity shall be
payable under this Section 8.2(c) to the surviving spouse of any Participant
(including Vested Terminated Participants) who
 
(i)           is credited with one or more Hours of Service after September 30,
1976;
 
(ii)           has not received any benefit payments as of the date of his
death;
 
(iii)           dies on or after August 23, 1984;
 
(iv)           is married throughout the one year period ending on the date of
his death; and
 
(v)           has met the vesting requirement described in Section 6.2 at the
time of his death or termination, if earlier.
 
Such survivor annuity shall be payable monthly, commencing on the date which
would have been the Participant's Normal Retirement Date, unless the surviving
spouse consents in writing (in such form as the Administrator may prescribe) to
an earlier commencement date.  Such earlier commencement date must be the first
day of a calendar month and cannot precede the earliest date the Participant
could have begun receiving benefits under Article VI or Article VII.  The
monthly amount of such survivor annuity shall be the same as the monthly annuity
the spouse would have received had the Participant commenced receiving his
benefit on the date the survivor annuity commences, in the normal form described
in Section 7.2.  If the Participant remained in the service of the Company at
the time of his death, the amount of the survivor annuity shall be calculated on
the assumption that the Participant's service ended on the date of his death and
he survived until the date the survivor annuity commences.
 
(d)           An individual claiming benefits under this Section 8.2 may be
required by the Company to furnish satisfactory evidence of status as a
surviving spouse, and the Company's determination shall be final.
 
(e)           If the Actuarial Equivalent lump sum value of the preretirement
survivor annuity benefit upon the death of the Participant does not exceed
$5,000, such amount shall be paid to the surviving spouse at that time in lieu
of any other benefits hereunder.
 





 
Appendix D-
 
 

--------------------------------------------------------------------------------

 

